Exhibit 10.13

 

DATED 11 October 1999

 

SSC BENELUX & CO. SCA

AS BORROWER

 

ARRANGED BY

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

 

--------------------------------------------------------------------------------

 

Euro 140,000,000 REVOLVING CREDIT AGREEMENT

RELATING TO THE DEVELOPMENT OF

SELF STORAGE CENTRES BY

SSC BENELUX & CO. SCA GROUP

 

--------------------------------------------------------------------------------

 

CLIFFORD CHANCE

 



--------------------------------------------------------------------------------

CONTENTS

 

1.

  

Interpretation

   1

2.

  

Facility And Purpose

   29

3.

  

Conditions Precedent

   30

4.

  

Rights And Obligations Of Finance Parties

   31

5.

  

Drawdown

   31

6.

  

Interest

   36

7.

  

Repayment

   38

8.

  

Prepayment And Cancellation

   39

9.

  

Taxes

   41

10.

  

Increased Costs

   44

11.

  

Illegality

   45

12.

  

Mitigation

   46

13.

  

Market Disruption

   47

14.

  

Representations

   47

15.

  

Financial Undertakings

   54

16.

  

Control Accounts

   56

17.

  

General Undertakings

   59

18.

  

Property Undertakings

   67

19.

  

Events Of Default

   84

20.

  

Guarantee

   92

21.

  

Commitment Commission And Fees

   96

22.

  

Costs And Expenses

   97

23.

  

Default Interest, Break Costs And Indemnities

   97

24.

  

Payments

   100

25.

  

Set-Off

   102

26.

  

Sharing

   102

27.

  

Finance Parties

   103

28.

  

Parties

   111

29.

  

Calculations And Evidence Of Debt

   113

30.

  

Remedies And Waivers

   115

31.

  

Notices

   115

 



--------------------------------------------------------------------------------

32.

  

Amendments

   116

33.

  

Applicable Law And Jurisdiction

   117

34.

  

Counterparts

   118

Schedule 1

  

PARTIES

   119     

Part A Banks

   119     

Part B Original Charging Companies

   120

Schedule 2

  

CONDITIONS PRECEDENT

   121     

Part A Conditions Precedent To Initial Advance

   121     

Part B Conditions Precedent To Second Advance

   127

Schedule 3

  

DRAWDOWN

   130     

Part A Drawdown Notice

   130     

Part B Drawdown Report

   132

Schedule 4

  

NEW PARTIES

   133     

Part A Transfer Certificate

   133     

Part B Accession Agreement

   136

Schedule 5

  

INITIAL PROPERTIES

   137     

Part A Finished Properties

   137     

Part B Initial Projects

   139

Schedule 6

  

APPROVED NEW PROPERTIES

   141

Schedule 7

  

ADDRESSES FOR NOTICES

   143

EXECUTION PAGE

   144

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

 

(1) SSC BENELUX & CO. SCA, a Belgian company with its registered office at 48
Quai du Commerce, 1000 Brussels RC Brussels N° 587,679 (the “Borrower”);

 

(2) THE COMPANIES listed in Part B Schedule 1 (Parties) (each an “Original
Charging Company”);

 

(3) CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED as the arranger of this Facility
(the “Arranger”);

 

(4) CREDIT SUISSE FIRST BOSTON, LONDON BRANCH as agent for the Finance Parties
under the Finance Documents (the “Agent”);

 

(5) CREDIT SUISSE FIRST BOSTON, LONDON BRANCH as trustee for the Finance Parties
under the Security Trust Deed (the “Security Trustee”); and

 

(6) THE FINANCIAL INSTITUTIONS listed in Part A Schedule 1 (Banks).

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Terms defined

 

In each Finance Document:

 

“Accession Agreement” means an agreement substantially in the form of Part B
Schedule 4 (Transfers) incorporating such changes as the Agent may approve or
reasonably require.

 

“Accepted Finance Statements” means:

 

  (a) for the Group, the consolidated annual profit and loss accounts and
balance sheet of Recom as reviewed by its auditors for the financial year ending
31 December 1998; and

 

  (b) for each Obligor, its most recent audited annual profit and loss accounts
and balance sheet as at the date of this Agreement or, if it is a New Charging
Company, on the date it accedes as a party to this Agreement or:

 

  (i) if a Charging Company has no audited accounts and balance sheet on that
date, such unaudited profit and loss accounts and balance sheet of that Charging
Company for the period since its formation in a form approved by the Agent
(acting reasonably); or

 

  (ii) if a Charging Company has remained dormant since its formation, a pro
forma balance sheet and profit and loss account of that Charging Company for the
period since its formation together with a certificate from the directors of
that company confirming that that Charging Company has remained dormant since
its formation.

 

- 1 -



--------------------------------------------------------------------------------

“Account Bank” means KBC Bank N.V. acting through its branch at Guimardstraat 9,
1040 Brussels Belgium or such other bank or banks appointed to act as such in
any jurisdiction in accordance with Clause 16.2 (Account Bank).

 

“Additional Project” means a development and construction project (in accordance
with the relevant Real Estate Package approved by the Agent) conducted or to be
conducted by or on behalf of an Obligor on a Property owned by that Obligor on
which is already situated another Project which has achieved Project Completion.

 

“Advance” means any principal amount borrowed or to be borrowed under this
Agreement or the principal amount of any such borrowing outstanding under this
Agreement from time to time.

 

“Anticipated Costs” means, on any date in relation to a Project, the euro
equivalent of aggregate of the latest estimates by the relevant Obligor in
consultation, where the relevant Obligor has engaged a Project Contractor, with
that Project Contractor (or as otherwise determined by the Agent (acting
reasonably)) of the projected and unpaid costs and expenses itemised in each of
the categories specified in the Projects Schedule to be incurred in relation to
the carrying out of that Project as from the date of that Drawdown Report to
achieve Project Completion in accordance with the relevant Project Documents
within the applicable Project Timetable.

 

“Approved New Project” means the development and construction project of a self
storage centre by or on behalf of an Obligor on:

 

  (a) an Approved New Property (in the form set out in the relevant Real Estate
Package approved by the Agent); or

 

  (b) a property specified in Part B Schedule 5 (Initial Projects) which ceases
to be an Initial Property on the date of the Drawdown Notice in respect of the
Second Advance,

 

in relation to which the relevant Obligor has complied with Clauses 18.2.1,
18.2.2 and 18.2.3 (New Projects), in each case, owned by such Obligor to Project
Completion in accordance with the terms of the Relevant Documents relating to
each such development.

 

“Approved New Property” means any freehold, leasehold or other real property:

 

  (a) specified in Schedule 6 (Approved New Properties);

 

  (b) specified in Schedule 5 (Initial Properties) which ceases to be an Initial
Property on the date of the Drawdown Notice in respect of the Second Advance; or

 

  (c) which the Agent designates as being an Approved New Property prior to the
Drawdown Date of the Second Advance,

 

- 2 -



--------------------------------------------------------------------------------

in relation to which the relevant Obligor has complied with Clauses 18.2.1,
18.2.2 and 18.2.3 (New Projects).

 

“Architect” means, in relation to any Project, any Firm of architects appointed
by the relevant Obligor or, where a Project Contract has been engaged by it in
relation to that Project, that Project Contractor.

 

“Available Facility Amount” means, at any time, an amount in euro units equal to
the lesser of:

 

  (a) the Total Commitments at that time; and

 

  (b) the euro equivalent of the sum of:

 

((A+B+C) - (W+X+Y)) - Z

 

where:

 

“A” means the sum of all Advances borrowed at that time;

 

“B” means the maximum Advance available to be drawn down in accordance with
Clauses 5.2.2 and 5.2.3 (Drawdown Notice) on the forthcoming Interest Payment
Date as disclosed in the then most recent Drawdown Report;

 

“C” means 41.25 per cent. of the value of each Finished Property set out in the
then most recent Valuation which ceases to be an Initial Property on the
drawdown date of the Second Advance but in relation to which all of the
outstanding conditions precedent in Part B Schedule 2 (Conditions precedent)
have been met subsequent to the drawdown date of the Second Advance;

 

“W” means the greater of:

 

  (i) euro 30,000,000 minus the sum of 41.25 per cent multiplied by value of
each Finished Property set out in the then most recent Valuation which qualify
as Initial Properties on the Drawdown Date of the Second Advance; and

 

  (ii) zero;

 

“X” means the sum of 41.25 per cent of the greater of:

 

  (i) the Paid Project Costs incurred by the relevant Obligor in relation to any
Finished Property which is an Excluded Property as disclosed in the most recent
Drawdown Report; and

 

  (ii) the value of the relevant Obligor’s interest in that Excluded Property as
recorded in the then most recent Valuation of that Excluded Property;

 

“Y” means the sum of all Advances drawn down in accordance with Clauses 5.2.2
and 5.2.3 (Drawdown Notice) in relation to any other Property which is

 

- 3 -



--------------------------------------------------------------------------------

an Excluded Property as disclosed in the then most recent Drawdown Report; and

 

“Z” means the sum of all Realisation Proceeds standing to the credit of the
Proceeds Account or which are required to be deposited into the Proceeds Account
at that time.

 

“Available Liquid Assets” means, for any specified period commencing on last
date in the calendar month the subject of the then most recent Drawdown Report,
the euro equivalent of the sum of:

 

  (a) all funds held by the Obligors in the form of:

 

  (i) cash at hand and proceeds on deposit in accounts (other than any Control
Account) maturing not later than the next Interest Payment Date (but excluding
any proceeds deposited by any Obligor as collateral in support of a letter of
credit or other assurance against financial loss given to a Trade Contractor
under a Trade Contract (unless such proceeds are applied by way of payment under
that Trade Contract on or before the next Interest Payment Date);

 

  (ii) proceeds on deposit in the Disbursement Account derived from any
contribution received prior to the date of the then most recent Drawdown Report
by way of equity contributions in the Borrower or debt drawn down by the
Borrower, which the Borrower is permitted to withdraw from the Disbursement
Account pursuant to Clause 16.3.5 (Disbursement Account); and

 

  (iii) proceeds on deposit in the Proceeds Account (excluding all Realisation
Proceeds and proceeds paid under any Insurance Policy in each case on deposit in
the Proceeds Account); and

 

  (b) an amount equal to the maximum:

 

  (i) Advances which are anticipated to be drawn down; and

 

  (ii) undrawn equity contributions in the Borrower,

 

in each case, on each Interest Payment Date during that period as disclosed in
the then most recent Drawdown Report.

 

“Availability Period” means the period from the opening of business in London on
the date of this Agreement to the close of business in London on 31 December
2001.

 

“Bank” means each of the financial institutions listed in Part A Schedule 1
(Banks) or a New Bank and which, in each case, has not ceased to be a party to
this Agreement in accordance with the terms of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Belgian Obligor” means any Obligor incorporated in Belgium and, where
designated as being “Original”, means any such Obligor which is the Borrower or
an Original Charging Company.

 

“Budgeted Costs” means, in relation to any Project, the euro equivalent of the
itemised budget of costs and expenses relating to that Project specified in the
relevant Real Estate Package setting out each of the categories of costs and
expenses appearing in the Projects Schedule.

 

“Building Contract” means, in relation to any Project where the relevant Obligor
has engaged or intends to engage a Project Contractor, the design and construct
building contract (or such other procurement agreement in form and substance
approved by the Agent (acting reasonably)) entered into by the relevant Obligor
with the relevant Project Contractor relating to the carrying out of that
Project.

 

“Business Day” means a day (other than a Saturday or Sunday) on which:

 

  (a) banks generally are open for business in London and Brussels; and

 

  (b) in relation to a date for the payment or purchase of any sum denominated
in euro units, the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system is open for settlement of payments in euro units.

 

“Certificate on Title” means in relation to any Property in England and Wales,
each certificate on title, in form and substance satisfactory to the Agent,
addressed to the Finance Parties and prepared by solicitors for the Obligors
acceptable to the Agent relating to each such Property.

 

“Charging Company” means each of:

 

  (a) the Original Charging Companies; and

 

  (b) any New Charging Company,

 

but any such person will cease to be included in this definition if:

 

  (i) that person has disposed of, or refinanced, all its Properties in
accordance with Clause 17.6.2(e) (Disposals) and the Realisation Proceeds
derived from each such disposal or refinancing determined in accordance with
Clause 17.6.2(e)(iii) (Disposals) and have been applied in accordance with
Clause 16.4.3 (Proceeds Account); or

 

  (ii) all its Properties are irrevocably released from the Security constituted
under the Finance Documents.

 

“Collateral Warranty” means any agreement in the nature of collateral warranties
or indemnities entered into by any Project Contractor, Major Trade Contractor or
Professional in favour of the Finance Parties in form and substance acceptable
to the

 

- 5 -



--------------------------------------------------------------------------------

Agent (or such equivalent agreement or warranty (if any) which the Agent
determines (acting reasonably) is market practice in the relevant jurisdiction).

 

“Commitment” means, in relation to a Bank, the amount in euro units set opposite
its name in Part A Schedule 1 (Banks) to the extent not cancelled, varied,
transferred or reduced in accordance with this Agreement.

 

“Computer System” means any computer hardware or software or any equipment
operated by electronic means.

 

“Consents” means:

 

  (a) in relation to a Property in Belgium, the Planning Permission relating to
any Project being conducted on any such Property, all listed building or
landscape consents, and all consents, licences, permissions and approvals
(whether statutory or otherwise) required in connection with the carrying out
and completion of that Project;

 

  (b) in relation to a Property in England and Wales, the Planning Permission
relating to any Project being conducted on any such Property, all listed
building consents, scheduled monument consents, conservation area consents and
all consents, licences, permissions and approvals (whether statutory or
otherwise) required in connection with the carrying out and completion of that
Project;

 

  (c) in relation to a Property in France, the Planning Permission relating to
any Project being conducted on any such Property and all consents, licences,
permissions and approvals (whether statutory or otherwise) required in
connection with the carrying out and completion of that Project, together with
the activities exercised in that Project;

 

  (d) in relation to a Property in the Netherlands, the Planning Permission
relating to any Project being conducted on any such Property, all listed
building or environmental consents and all consents, licenses, permissions and
approvals (whether statutory or otherwise) required in connection with the
carrying out and completion of that Project;

 

  (e) in relation to a Property in Sweden, the Building Permit relating to any
Project being conducted on any such Property granted pursuant to Plan- and
Building Act (1987-10) (Sweden); and

 

  (f) in relation to a Property situated elsewhere, all such planning, listed
building or landscape and other consents relating to any Project, licences,
permissions and approvals (whether statutory or otherwise) which the Agent may
designate as being required in connection with the carrying out and completion
of that Project.

 

- 6 -



--------------------------------------------------------------------------------

“Contingency” means, in relation to any Project, the sum in euro units specified
as being for contingency in the Budgeted Costs applicable to that Project as
varied from time to time pursuant to Clause 18.1.7 (Project Costs).

 

“Control Account” means each of the:

 

  (a) Disbursement Account; and

 

  (b) Proceeds Account.

 

“Cost Overrun” means, on any date in relation to a Project, the euro equivalent
of the amount by which the aggregate of:

 

  (a) the line item in the Projects Schedule corresponding to a category of
costs and expenses incurred by the relevant Obligor up to that date in relation
to the carrying out of that Project; and

 

  (b) the corresponding line item in the Anticipated Costs for that Project for
such category of costs and expenses to be incurred by that Obligor after that
date,

 

exceeds the corresponding line item for such category of costs and expenses in
the Budgeted Costs for that Project.

 

“Cost Overrun Period” means any period of time during which:

 

  (a) an Event of Default is continuing; or

 

  (b) aggregate Cost Overruns (which are in excess of any applicable Contingency
in accordance with Clause 18.1.7 (Project Costs)) in relation to:

 

  (i) all Projects (other than a Project where over 50 per cent, of the net
lettable surface is integrated in buildings that are not constructed by or on
behalf of an Obligor as disclosed in the then most recent Drawdown Report) (the
“Relevant Projects”) which have not achieved Project Completion at the relevant
time exceeds 2.5 per cent. of the aggregate Budgeted Costs for all such Relevant
Projects; or

 

  (ii) the last five Relevant Projects which have achieved Project Completion at
the relevant time exceeds 5 per cent of the aggregate Budgeted Costs for all
such Relevant Projects,

 

in each case, as determined by the Agent on the basis of the then most recent
Drawdown Report and as notified to the Borrower by the Agent;

 

  (c) the euro equivalent of:

 

  (i) the aggregate Project Costs incurred by the relevant Obligors in relation
to the last five Relevant Projects to achieve Project Completion as determined
by the Agent on the basis of the then most recent Drawdown Report; exceeds

 

- 7 -



--------------------------------------------------------------------------------

  (ii) the aggregate value of such five Relevant Projects at the relevant time
as disclosed in the relevant Valuations conducted in accordance with Clause
18.5.l(b) (Valuation) (or, if none, the then most recent applicable Valuation);

 

“Dangerous Substance” means any controlled, hazardous, special, toxic,
radioactive or other dangerous emissions or waste and any natural or artificial
substance in any form (whether alone or in combination with any other emission
or substance) which may cause material harm to man or any other living organism
or material damage to the Environment or public health.

 

“Default” means an Event of Default or any event which may become (with the
passage of time, the giving of notice, the making of any determination or any
combination of the foregoing) an Event of Default.

 

“Disbursement Account” means the account maintained by the Borrower in
accordance with Clause 16.1.1 (Designation of Control Accounts) and includes any
interest of the Borrower in any replacement account or sub-division or
sub-account of any such account.

 

“Drawdown Date” means the date an Advance is or is to be made available to the
Borrower.

 

“Drawdown Notice” means a notice in writing substantially in the form of Part A
Schedule 3 (Drawdown Notice) incorporating such changes as the Agent may approve
or reasonably require.

 

“Drawdown Report” means the report in writing in form and substance satisfactory
to the Agent (acting reasonably) based substantially on the form of Part B
Schedule 3 (Drawdown Report) (incorporating such changes as the Agent may
approve or reasonably require) issued monthly by the Borrower (on behalf of the
Obligors) in accordance with Clause 5.3 (Drawdown Report).

 

“Due Diligence Report” means the legal due diligence reports:

 

  (a) prepared by Loeff Claeys Verbeke concerning the Original Belgian Obligors
and the Original Dutch Obligor and the Initial Properties situated in Belgium
and The Netherlands,

 

  (b) prepared by Allen & Overy concerning the Original English Obligor and the
Initial Properties situated in England and Wales;

 

  (c) prepared by Gide Loyrette Nouel concerning the Original French Obligors
and the Initial Properties situated in France;

 

  (d) prepared by Lagerlof & Leman concerning the Original Swedish Obligors and
the Initial Properties situated in Sweden; and

 

- 8 -



--------------------------------------------------------------------------------

  (e) prepared by Deloitte & Touche concerning compliance with control
environment and cash management systems of the Borrower (if delivered to the
Agent in accordance with Clause 5.1.2(b)(i)(2) (Drawdown of Advances); and

 

  (f) prepared by Arthur Andersen concerning the tax structure of the Group and
the equity holding structure in the Borrower,

 

which, at the request of each such Obligor, was prepared in relation to the
Facility and addressed to the Finance Parties.

 

“Dutch Obligor” means any Obligor incorporated in The Netherlands and, where
designated as being “Original”, means any such Obligor which is an Original
Charging Company.

 

“Engineer” means, in relation to any Project, any firm or firms of mechanical,
electrical and/or structural engineers as the relevant Obligor or, where a
Project Contractor has been engaged by it in relation to that Project, that
Project Contractor may appoint in relation to that New Project.

 

“English Obligor” means any Obligor incorporated in England and Wales and, where
designated as being “Original”, means any such Obligor which is an Original
Charging Company.

 

“Environment” means any of the following media:

 

  (a) land, including any natural or man-made structures;

 

  (b) water, including ground waters and waters in drains and sewers; and

 

  (c) air, including air within buildings and other man-made or natural
structures above or below ground,

 

and includes any living organism or system supported by any such media.

 

“Environmental Authority” means any local, regional, national or federal
department, agency, ministry or any similar body having jurisdiction over the
Environment and health and safety matters.

 

“Environmental Claim” means any claim by any person or competent authority:

 

  (a) in respect of loss or liability alleged by that person or authority as a
result of or in connection with any violation of Environmental Law or
Environmental Permit provided applicable Environmental Law imposes liability on
the relevant Obligor for such loss or liability; or

 

  (b)

that arises as a result of or in connection with Environmental Contamination and
that could give rise to any requirement to clean up contaminated land or water
or any remedy or penalty (whether interim or final) that may be enforced or
assessed by private or public legal action or administrative order

 

- 9 -



--------------------------------------------------------------------------------

 

or proceedings including, without limitation, any such claim arising from harm
to persons, property or natural resources.

 

“Environmental Contamination” means each of the following and their
consequences:

 

  (a) the presence or release, emission, leakage or spillage of any Dangerous
Substance at or from any site at any time owned, occupied or used by any Obligor
into any part of the Environment; or

 

  (b) any accident, fire, explosion or sudden event at any site owned, occupied
or used by any Obligor which is directly or indirectly caused by or attributable
to any Dangerous Substance; or

 

  (c) any other pollution of the Environment,

 

all as defined under applicable Environmental Law.

 

“Environmental Law” means all applicable laws, regulations, decrees,
instructions, standards set out by any Environmental Authority (whether in
Belgium or elsewhere) concerning the protection of health and safety and, the
Environment, including, without limitation the conditions of the work place or
the generation, transportation, storage, treatment or disposal of Dangerous
Substances or the clean-up or remediation of any of the same.

 

“Environmental Permit” means any permit, licence, consent, approval,
certificate, qualification, specification, registration or other authorisation
including any condition which attaches to any of the foregoing and the filing of
any notification, report or assessment required under any Environmental Law for
the operation of any business in, or the occupation or use of, any Property.

 

“EURIBOR” means, in relation to each Advance and any unpaid sum under the
Finance Documents on which interest for a given period is to accrue:

 

  (a) the percentage rate per annum equal to the offered quotation which appears
on the page of the Telerate Screen which displays the rate of the Banking
Federation of the European Union for euro units (being currently page 248) for
such period as of 11.00 a.m. (Brussels time) on the Quotation Date for such
period or, if such page or such service ceases to be available, such other page
or such other service for the purpose of displaying an average rate of the
Banking Federation of the European Union as the Agent, after consultation with
the Banks and the Borrower, selects; or

 

  (b)

if no quotation for euro units for the relevant period is displayed and the
Agent has not selected an alternative page on which a quotation is displayed,
the arithmetic mean (rounded upwards to four decimal places) of the rates (as
notified to the Agent) at which each of the Reference Banks was offering to
prime banks in the European interbank market deposits in euro units of an

 

- 10 -



--------------------------------------------------------------------------------

 

equivalent amount and for such period as of 11.00 a.m. (Brussels time) on the
Quotation Date.

 

“Event of Default” means any of those events specified in Clause 19.1 (Events of
Default).

 

“Excluded Property” means any Property which:

 

  (a) is the subject of a notice given under Clause 19.22. l(i) (Project
specific Events of Default); and

 

  (b) the Agent designates as being such in accordance with Clause 19.22.2(b)
(Project specific Events of Default),

 

but such Property will cease to be an Excluded Property the date of the earlier
to occur of:

 

  (i) the relevant event which gave rise to the notice referred to in paragraph
(a) above being waived or cured in accordance with this Agreement as if it were
an Event of Default;

 

  (ii) the Agent making a determination in relation to that Property in
accordance with Clause 19.22.3 (Project specific Events of Default); and

 

  (iii) such Excluded Property ceasing to be a Property in accordance with this
Agreement.

 

“Facility” means the euro 140,000,000 revolving loan facility granted to the
Borrower by the Banks under this Agreement.

 

“Facility Office” means, in relation to a Bank:

 

  (a) the office of that Bank specified opposite its name in Part A Schedule 1
(Banks) or in the schedule to a Transfer Certificate; or

 

  (b) any other office notified by that Bank to the Agent as the office through
which that Bank will participate in the Facility.

 

“Fee Letter” means the letter dated on or about the date of this Agreement given
by the Agent, the Arranger and the Banks as at the date of this Agreement and
countersigned by the Borrower.

 

“Final Repayment Date” means, subject to Clause 7.2 (Extension option), the
earlier to occur of:

 

  (a) 31 December 2002; and

 

  (b)

30 November 1999, but only if the Agent has not received by that date all
conditions precedent in accordance with Clause 3.1.2 (Conditions precedent),

 

- 11 -



--------------------------------------------------------------------------------

 

or, if such date (or any date to which the Final Repayment Date is extended in
accordance with Clause 7.2 (Extension Option)) is not a Business Day, the
immediately preceding Business Day.

 

“Finance Costs” means, during any period, the aggregate of all interest,
commission and other finance payments (other than payments of principal on the
Advances) payable by the Borrower to the Finance Parties under the Finance
Documents during that period.

 

“Finance Document” means each of:

 

  (a) this Agreement;

 

  (b) the Real Estate Security Documents;

 

  (c) the Recom Loan Agreement;

 

  (d) the Security Trust Deed;

 

  (e) any Transfer Certificate;

 

  (f) the Shares Pledges;

 

  (g) the Receivables Pledge Agreement;

 

  (h) the Swedish Floating Charge Agreement;

 

  (i) the Fee Letter;

 

  (j) any document, agreement or confirmation evidencing any Hedge to which an
Obligor and a Finance Party are party;

 

  (k) any Accession Agreement;

 

  (l) each Collateral Warranty;

 

  (m) any document entered into pursuant to, or which amends or varies, any
document referred to in paragraphs (a) to (1) above; and

 

  (n) any document designated as such in writing by both the Agent and the
Borrower (as agent for the Obligors).

 

“Finance Party” means each of the Agent, the Arranger, the Security Trustee and
the Banks.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility;

 

- 12 -



--------------------------------------------------------------------------------

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) any amount raised pursuant to any issue of shares which are expressed to
be redeemable;

 

  (e) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with generally accepted accounting
principles in the relevant jurisdiction, be treated as a finance or capital
lease;

 

  (f) the amount of any liability in respect of any advance or deferred purchase
agreement if one of the primary reasons for entering into such agreement is to
raise finance;

 

  (g) receivables sold or discounted (other than on a non-recourse basis);

 

  (h) any agreement or option to re-acquire an asset if one of the primary
reasons for entering into such agreement or option is to raise finance;

 

  (i) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing (but
excluding normal trade credit or operational debt incurred in the ordinary
course of business);

 

  (j) any documentary credit facility;

 

  (k) any Hedge (and the amount of the Financial Indebtedness in relation to any
such Hedge will be calculated by reference to its mark-to-market valuation at
the relevant time); and

 

  (l) the amount of any liability in respect of any guarantee, indemnity, bond,
standby letter of credit or any other instrument issued for any of the items
referred to in paragraphs (a) to (k) above or in connection with the performance
of any contract or other obligation.

 

“Finished Property” means each of the freehold, leasehold and other real
properties specified in Part A Schedule 5 (Finished Properties) (excluding all
excess land identified as such in relation to each such property in the relevant
Real Estate Package) except that any such property will:

 

  (a) cease to be a Finished Property if it ceases to be an Initial Property on
the date of the Drawdown Notice in respect of the Second Advance and:

 

  (b) in the case of any property referred to in paragraph (a) above, be
included as a Finished Property upon it becoming an Approved New Property.

 

“French Obligor” means any Obligor incorporated in France and, where designated
as being “Original”, means any such Obligor which is an Original Charging
Company.

 

“Group” means the Borrower and its subsidiaries for the time being.

 

- 13 -



--------------------------------------------------------------------------------

“Hedge” means any interest rate swap, currency swap, forward foreign exchange
transaction, cap, floor, collar or option transaction or any other treasury
transaction or any combination of the same or any other transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price.

 

“Information Memorandum” means the document concerning the Original Obligors,
which, at their request, and on behalf of them will be prepared in relation to
the Facility and distributed by the Arranger to selected banks in connection
with the syndication of, and/or participation in, the Facility in accordance
with Clause 17.17.1 (Syndication).

 

“Initial Advance” means the first Advance to be drawn down by the Borrower in
accordance with this Agreement.

 

“Initial Project” means the development and construction project of the self
storage centres on the Initial Properties as specified in Part B Schedule 5
(Initial Projects) and conducted or to be conducted by or on behalf of any
Original Obligor on an Initial Property owned by such Original Obligor to
Project Completion in accordance with the terms of the Relevant Documents
relating to each such development except that any such project will cease to be
an Initial Project if the Initial Property upon which such project is situated
ceases to be an Initial Property on the date of the Drawdown Notice in respect
of the Second Advance.

 

“Initial Property” means each of the freehold, leasehold and other real
properties specified in Schedule 5 (Initial Properties) excluding all excess
land identified as such in relation to each such property in the relevant Real
Estate Package except that:

 

  (a) any such property will cease to be an Initial Property on the date of the
Drawdown Notice in respect of the Second Advance (the “Relevant Date”) if the
Agent has not confirmed to the Borrower and the other Finance Parties by the
Relevant Date that it has received, or it is satisfied that it will have
received by the Drawdown Date for the Second Advance, all items relating to any
such property (or the relevant Initial Project situated on that property) listed
in paragraphs 1.1(a) and (c), 2, 3 and 8;

 

  (b) each such property situated in Sweden will cease to be an Initial Property
on the Relevant Date if the Agent has not confirmed to the Borrower and the
other Finance Parties by the Relevant Date that it has received, or it is
satisfied that it will have received by the Drawdown Date for the Second
Advance, all items relating to any such property (or the relevant Initial
Project situated on that property) listed in paragraphs 1.1(b) and 1.2; and

 

  (c)

each such property owned by an Obligor will cease to be an Initial Property on
the Relevant Date if the Agent has not confirmed to the Borrower and the other
Finance Parties by the Relevant Date that it has received, or it is satisfied
that it will have received by the Drawdown Date for the Second Advance, all
items relating to any such Obligor listed in paragraph 1.3,

 

- 14 -



--------------------------------------------------------------------------------

 

in each case, of Part B Schedule 2 (Conditions precedent to Second Advance).

 

“Input VAT” means any amount of VAT payable in respect of supplies of goods or
services or acquisition of real property in relation to any Obligor.

 

“Instructing Group” means:

 

  (a) except as provided in paragraph (b) below, a Bank or Banks whose
Commitments at the relevant time amount in aggregate to more than 70 per cent.
of the Total Commitments; and

 

  (b) for the purpose only of cancelling the Total Commitments in full in
accordance with Clause 19.20.2(a)(iii) (Acceleration) or if Total Commitments
are cancelled in full, a Bank or Banks to whom in aggregate more than 70 per
cent. of the Advances at the relevant time is (or, immediately prior to its
repayment, was then) owed.

 

“Insurance Policy” means any policy of insurance or assurance in which any
Obligor may at any time have an interest entered into in accordance with Clause
18.4 (Insurance).

 

“Interest Payment Date” means:

 

  (a) in relation to any Advance:

 

  (i) during the period commencing on the date of this Agreement and ending on
29 February 2000, the last day of an Interest Period determined in accordance
with Clause 6.3.3 (Interest Periods); and

 

  (ii) otherwise, the 25th day of each calendar month in each year (or if a
non-Business Day, on the Business Day falling immediately thereafter in the same
calendar month); and

 

  (b) in relation to any unpaid sum under the Finance Documents, the last day of
an Interest Period relevant to that overdue amount.

 

“Interest Period” means, in relation to any Advance, each period determined in
accordance with Clause 6.3 (Interest Periods), and, in relation to any unpaid
sum, each period determined in accordance with Clause 23.1 (Default Interest
Periods).

 

“Investments” means any stocks, shares, debentures, securities and other
investments, assets, rights or interests whether or not held directly by or to
the order of any person or by any fiduciary or clearance system on its behalf.

 

“Joint Venture Agreement” means the agreement dated on or about 8 October 1999
between the Existing Partners, the Investors, the Guarantors (each as defined
therein), Credit Suisse First Boston (Europe) Limited and the Borrower.

 

“Lease” means any present or future lease, underlease, sub-lease, licence,
agreement, option, tenancy or right to occupy or use in each case howsoever
described whether on

 

- 15 -



--------------------------------------------------------------------------------

a fixed term or periodic basis governing the use or occupation of any Property
or any part of it.

 

“Major Trade Contractor” means, in relation to any Project, any Trade Contractor
having a responsibility for the design or construction of a significant part of
that Project (including without limitation any plant, machinery or equipment
comprised therein) or such other Trade Contractor which the Agent considers
(acting reasonably) to have a material role in relation to the construction of
that Project.

 

“Management Fee” means:

 

  (a) in relation to a Property on which a Project is being conducted which has
not achieved Project Completion, the sum of six per cent. of the Paid Project
Costs incurred and paid by the relevant Obligor not being more than the relevant
line item for such Project Costs in the relevant Real Estate Package; and

 

  (b) in relation to any other Property, the sum of six per cent. of all Rental
Income received in respect of that Property excluding:

 

  (i) any sum paid by, or receivable from, a tenant or licensee of any part of
that Property by way of reimbursement of expenses incurred or on account of
expenses to be incurred by an Obligor in the management, maintenance and repair
of that Property and the payment of insurance premiums for that Property;

 

  (ii) any sum paid by, or receivable from, a tenant or licensee of any part of
that Property for a breach of covenant under that tenant or licensee’s Lease to,
or for expenses incurred by, an Obligor where such amount is applied by that
Obligor in remedying such breach of discharging such expenses; and

 

  (iii) any VAT on such Rental Income or any sum mentioned above.

 

“Mandatory Cost Rate” means the rate determined in accordance with Clause 6.6
(Mandatory costs).

 

“Margin” means, subject to Clause 7.2.3 (Extension option), 1.75 per cent. per
annum.

 

“Material Adverse Change” means any present or future event or circumstance
which, in the opinion of the Agent, is reasonably likely to impair materially
the ability of an Obligor to perform and comply with its obligations under the
Finance Documents or its material obligations under the Project Documents.

 

“Monitoring Surveyor” means such firm or firms of chartered surveyors, quantity
surveyors or monitoring surveyors as the Agent may appoint in relation to the
Projects.

 

- 16 -



--------------------------------------------------------------------------------

“Net Rental Income” means Rental Income in respect of a Property after deducting
the Management Fee in relation to that Property.

 

“New Bank” means any regulated bank or financial institution to which at any
time rights and obligations under a Finance Document are assigned or transferred
in accordance with Clause 28.3 (Transfers by Banks).

 

“New Charging Company” means any wholly-owned subsidiary of the Borrower which
at any time becomes a New Charging Company in accordance with Clause 28.5 (New
Charging Companies).

 

“New Project” means the development and construction, to Project Completion in
accordance with the terms of the Relevant Documents relating to that development
and construction, by or on behalf of an Obligor of a self storage centre to be
conducted by, or on behalf of, an Obligor on a Property owned by that Obligor
which has been approved by the Agent in accordance with Clauses 18.2.4, 18.2.5
and 18.2.6 (New Projects).

 

“New Property” means any freehold, leasehold or other real property owned or
held legally and beneficially by an Obligor referred to in Clause 18.2.4(b) (New
Projects).

 

“Obligor” means each of the Borrower and the Charging Companies and, where
designated as being “Original”, means each of the Borrower and each Original
Charging Company.

 

“Paid Project Costs” means, in relation to any Project, the costs and expenses
(including land costs) (excluding any VAT payable thereon to the extent that
such VAT is recoverable by the relevant Obligor) incurred by the relevant
Obligor in relation to that Project in respect of which that Obligor has
received and approved an invoice which has been paid in full, or which is
payable in full within 30 days of receipt, by the relevant Obligor.

 

“Planning Laws” means:

 

  (a) in relation to a Property situated in Belgium, all federal or regional
laws and decrees with regard to city planning, space occupation, environment,
employees protection (to the extent dealing with building safety or
environmental matters) or similar matters;

 

  (b) in relation to a Property situated in England and Wales, the Town and
Country Planning Act 1990 (UK), The Planning (Listed Buildings and Conservation
Areas) Act 1990 (UK), The Planning (Hazardous Substances) Act 1990 (UK), The
Planning (Consequential Provisions) Act 1990 (UK), The Planning and Compensation
Act 1991 (UK) and any subsequent legislation of a similar nature;

 

  (c)

in relation to a Property situated in France, means all applicable law,
regulations, instructions and standards whether national or local with regard to

 

- 17 -



--------------------------------------------------------------------------------

 

city planning, space occupation, environmental, employees protection (to the
extent dealing with building safety or environmental matters) or similar
matters;

 

  (d) in relation to a Property situated in The Netherlands, the Zoning Act
(Netherlands)(Wet op de Ruimtelijke Ordening);

 

  (e) in relation to a Property situated in Sweden, the Plan- and Building Act
(1987-10) (Sweden);

 

  (f) in relation to any Property situated elsewhere, such laws relating to
planning and listed buildings or landscapes relating to any Project situated on
such Property including all relevant statutory licences, permissions and
approvals which the Agent may designate for the purposes of this definition.

 

“Planning Permission” means:

 

  (a) in relation to any Project situated in France, the demolition permit (or
permits), the construction permit (or permits) and the transfer permit (or
permits), office/warehouse development permit (agrément), permit with regard to
commercial premises (CDEC), with declaration of opening of the site, proof of
publication at the Town Hall and on site, certificates of non-recourse and
non-withdrawal granted in respect of that Project in accordance with the
Planning Laws and under all building and other regulations and bye-laws so far
in each case the same affect the Property or the user of the Property; and

 

  (b) in relation to any other Project, the planning permission (or permissions)
granted in respect of that Project in accordance with the Planning Laws and
under all building and other regulations and bye-laws so far in each case as the
same affect the Property or the user of the Property.

 

“Plans and Specifications” means, in relation to any Project, all material
drawings, plans, elevations, specifications/bills of quantities and engineering
calculations for or relating to that Project prepared by any of the relevant
Project Contractor, the Trade Contractors and the Professionals and includes
(where the context permits) any substitute plans and specifications substituted
therefor and/or any amendments, variations or additions thereto which, if
material, are accepted by the Agent under Clause 18.1.6 (Variations).

 

“Proceeds Account” means any account maintained by the Borrower in accordance
with Clause 16.1 (Designation of Control Accounts) and includes any interest of
the Borrower in any replacement account or sub-division or sub-account of any
such account.

 

“Professional” means, in relation to any Project:

 

  (a) any Architect; and

 

- 18 -



--------------------------------------------------------------------------------

  (b) any Engineer,

 

and any other professional advisor (not being a firm of lawyers or accountants)
as the relevant Project Contractor or Obligor may appoint for the carrying out
of that Project in place of any such advisor.

 

“Professional Appointment” means, in the case of any Professional, any agreement
or contract entered into at any time in accordance with this Agreement by an
Obligor or, where a Project Contract has been engaged by it in relation to that
Project, that Project Contractor for the appointment or engagement of any such
Professional in relation to any Project being conducted by or on behalf of the
relevant Obligor.

 

“Project” means each of:

 

  (a) the Approved New Projects;

 

  (b) the Initial Projects;

 

  (c) each New Project; and

 

  (d) each Additional Project.

 

“Project Completion” means:

 

  (a) in relation to any Project, the Borrower or, where the relevant Obligor
has appointed a Project Contractor in relation to that Project, that Project
Contractor certifying to the Agent in form and substance satisfactory to the
Agent, that the requirements for the practical completion of the whole of the
construction and development works in relation to that Project have all been
satisfied in accordance with the relevant Project Documents; and

 

  (b) in relation to any Project (other than an Additional Project), the last
date in any calendar month during which aggregate operating income derived (or
projected to be derived) by the relevant Obligor from the operation of such
Project in that calendar month, as determined by the Agent (acting reasonably)
in accordance with the then most recent Drawdown Report:

 

  (i) exceeds; or

 

  (ii) is projected, in the Real Estate Package relating to that Project, to
exceed,

 

aggregate operating costs and expenses (including, without limitation,
applicable Management Fees and accrued interest in relation to Advances
allocated to that Project) incurred (or projected to be incurred in the relevant
Real Estate Package) by that Obligor in relation to that Project during that
calendar month.

 

“Project Contractor” means, in relation to any Project where the relevant
Obligor intends to appoint a contractor to carry out the design and construction
of the whole of

 

- 19 -



--------------------------------------------------------------------------------

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined under the Finance Documents, the day on which quotations would
ordinarily be given by prime banks in the relevant interbank market for deposits
in the currency in relation to which such rate is to be determined for delivery
on the first day of that period and if, for any such period, quotations would
ordinarily be given on more than one date, the Quotation Date for that period
will be the last of those dates.

 

“Real Estate Package” means, in relation to any Project, the appraisal prepared
by the relevant Obligor of the costs and expenses projected to be incurred by it
in relation to the carrying out of that Project delivered to the Agent in
accordance with Clause 3 (Conditions precedent) substantially in the form of the
draft initialled on the date of this Agreement by the Borrower and the Agent or
otherwise in form and substance satisfactory to the Agent.

 

“Real Estate Security Document” means:

 

  (a) in relation to any Property (onroerend goed/bien immeuble) situated in
Belgium, the mortgage mandates (hypothecaire mandaten/mandats hypothécaire) to
be granted by the relevant Obligor to certain attorneys for the benefit of the
Finance Parties and if and when such mortgage mandate would be exercised each
mortgage granted by any such Belgian Obligor pursuant to any such mortgage
mandate;

 

  (b) in relation to any asset of an Obligor situated in France and owned by the
Obligor means the notarial mortgage deed (Acte d’affectation hypothécaire)
granted by the French Obligor for the benefit of the Finance Parties;

 

  (c) in relation to any asset of an Obligor situated in England and Wales, a
fixed and floating charge debenture creating fixed and floating security over
such assets entered or to be entered into by the relevant Obligor in favour of
the Security Trustee as trustee for the Finance Parties;

 

  (d) in relation to any Property (onroerend goed) situated in The Netherlands,
a mortgage (hypotheek) creating security over such Property entered or to be
entered into by the relevant Obligor in favour of the Finance Parties;

 

  (e) in relation to any Property situated in Sweden, a mortgage agreement
(avtal om pantförskrivning av pantbrev) or, in the case of buildings located on
leased land, a security transfer agreement (avtal om säkerhetsöverlaelse),
entered or to be entered into by the relevant Obligor, whereby security, in
amounts acceptable to the Agent, is created over such Property in favour of the
Finance Parties; and

 

  (f)

in relation to any asset of an Obligor which is situated elsewhere, the document
or documents evidencing or creating fixed or other Security under the laws of
the relevant jurisdiction over such assets in connection with the Finance
Documents,

 

- 21 -



--------------------------------------------------------------------------------

 

in each case, substantially in the form of the draft initialled on the date of
this Agreement by the Borrower and the Agent or otherwise in form and substance
satisfactory to the Agent.

 

“Realisation Proceeds” means all sums paid or payable or any other consideration
given or to be given in money or money’s worth for or in respect of:

 

  (a) the disposal of any Obligor’s interest in all or part of any Property or
in any Investment in any Charging Company including (without limitation):

 

  (i) in the case of any disposal of a Property, all such sums and other
consideration of a capital nature, all compensation and damages received for any
use or disturbance, blight or compulsory purchase and the cash value of any
apportionment of any Rental Income or other sum given or made to any purchaser
or other person upon such a disposal; and

 

  (ii) in the case of any disposal of Investments in any Charging Company, all
sums and other consideration paid for such Investments and of any payment of
indebtedness owed by any Charging Company to any Obligor made in connection with
such disposal; and

 

  (b) the proceeds of any indebtedness borrowed or raised by any Obligor from
any person not being a member of the Group and applied in refinancing a Property
on the basis that such Property is, or is to be, released from the Security
constituted under the Finance Documents in accordance with this Agreement.

 

“Receivables Pledge Agreement” means the pledge agreement dated on or about the
date of this Agreement to be granted by certain Obligors in favour of the
Finance Parties substantially in the form of the draft initialled on the date of
this Agreement by the Borrower and the Agent or otherwise in form and substance
satisfactory to the Agent.

 

“Recom” means Recom & Co. SNC.

 

“Recom Loan Agreement” means the BEF850,000,000 loan facility made available to
the Borrower under an agreement dated 2 January 1998 between the Borrower and
Recom as supplemented by a supplemental agreement dated on or about the date of
this Agreement between the Borrower and Recom substantially in the form of the
draft initialled on the date of this Agreement by the Borrower and the Agent or
otherwise in form and substance satisfactory to the Agent.

 

“Reference Bank” means the principal London office of each of Credit Suisse
First Boston, London Branch, Bank of America and KBC Bank N.V. or such other
bank or banks which the Agent (in consultation with the Borrower) may appoint
from time to time to replace any such Reference Bank.

 

- 22 -



--------------------------------------------------------------------------------

“Relevant Document” means each of the Finance Documents and the Project
Documents.

 

“Rental Income” means all sums paid or payable to or for the benefit of an
Obligor arising from the letting use or occupation of any Property, including
(but without double counting):

 

  (a) rents, licence fees and equivalent sums reserved or made payable;

 

  (b) sums received from any deposit held as security for performance of any
tenant’s obligations;

 

  (c) any other moneys payable in respect of use and/or occupation;

 

  (d) proceeds of insurance in respect of loss of rent;

 

  (e) receipts from or the value of consideration given for the surrender or
variation of any letting;

 

  (f) proceeds paid by way of reimbursement of expenses incurred or on account
of expenses to be incurred in the management, maintenance and repair of, and the
payment of insurance premiums for, that Property;

 

  (g) proceeds paid for a breach of covenant under any Lease and for expenses
incurred in relation to any such breach;

 

  (h) any contribution to a sinking fund paid by an occupational tenant;

 

  (i) any contribution by an occupational tenant of the Property to ground rent
due under any Lease out of which an Obligor derives its interest in that
Property;

 

  (j) any payment from a guarantor or other surety in respect of any of the
items listed in this definition; and

 

  (k) interest, damages or compensation in respect of any of the items in the
definition.

 

“Second Advance” means the second Advance to be drawn down by the Borrower under
this Agreement.

 

“Secured Obligations” means all present and future obligations and liabilities
(whether actual or contingent, whether owed jointly, severally or in any other
capacity whatsoever and whether originally incurred by the Borrower or by some
other person) of the Borrower to the Finance Parties (or any of them) under each
of the Finance Documents.

 

“Security” means any mortgage, pledge, lien, charge, security assignment,
hypothecation, security interest or any other agreement or arrangement (such as
sale or lease and leaseback, a blocked account, set-off or similar “flawed
asset” arrangement)

 

- 23 -



--------------------------------------------------------------------------------

having a commercial effect analogous to the conferring of security, or any
mandate with a view to the creation of the same.

 

“Security Trust Deed” means the security trust deed in form and substance
satisfactory to the Agent dated on or about the date of this Agreement between
the Security Trustee, the Original Obligors as original obligors and the Finance
Parties.

 

“Shares Pledge” means any shares mortgage or pledge in respect of Investments in
any Obligor entered or to be entered into by another Obligor in favour of the
Finance Parties in each case, substantially in the form of the draft initialled
on the date of this Agreement by the Borrower and the Agent or otherwise in form
and substance satisfactory to the Agent.

 

“Sufficient Assets” means, for any period commencing on the last date in the
calendar month the subject of the then most recent Drawdown Report, aggregate
Available Liquid Assets of each Obligor having Projects which have not achieved
Project Completion as disclosed in that Drawdown Report (in form and substance
satisfactory to the Agent (acting reasonably)) which are available or will be
available during that period to the Obligors to satisfy all Anticipated Costs
for all such Projects and including a contingent amount considered prudent by
the Agent (acting reasonably).

 

“Sufficient Liquid Assets” means, for any specified period commencing on the
last date of the calendar month the subject of the then most recent Drawdown
Report and ending immediately before the second Interest Payment Date following
the date of the relevant Drawdown Report, aggregate Available Liquid Assets of
each Obligor as disclosed in that Drawdown Report (in form and substance
satisfactory to the Agent (acting reasonably)) which are available or will be
available to the Obligors to satisfy all payment obligations of the Obligors in
relation to the payment of Project Costs, the Secured Obligations as they fall
due and general operating overheads and expenses of the Obligors (including
applicable Management Fees) during the period and including a contingent amount
considered prudent by the Agent (acting reasonably).

 

“Stabilised Project” means a Project which;

 

  (a) has achieved Project Completion; and

 

  (b) has operated as a self storage centre for two years since it that Project
was opened as a self storage centre.

 

“Statutory Requirements” means:

 

  (a) any provision or requirement of any law in relation to the carrying out,
use, occupation or operation of the whole or any part of a Project or a
Property;

 

  (b) the contractual or statutory requirements of any company or authority with
whose drainage, sewerage, mechanical, electrical, fuel, telecommunication or
other systems a Project or a Property or any part thereof is or will be
connected; and

 

- 24 -



--------------------------------------------------------------------------------

  (c) the requirements of the Environmental Authorities and of all relevant laws
and applicable codes of practice.

 

“Swedish Obligor” means any Obligor incorporated in Sweden and, where designated
as being “Original”, means any such Obligor which is an Original Charging
Company.

 

“Swedish Floating Charge Agreement” means the floating charge agreement to be
granted by Shurgard Sweden AB in favour of the Agent, as representative for the
Finance Parties, under which Shurgard Sweden AB will pledge floating charge
certificates (foretagshypoteksbrev) as security for a specified amount of the
Secured Obligations.

 

“Total Commitments” means the aggregate for the time being of the Commitments of
all the Banks.

 

“Trade Contract” means, in relation to any Project, the contract or other
agreement made by a Trade Contractor with the relevant Obligor or, where the
relevant Obligor has engaged or intends to engage a Project Contractor, with the
Project Contractor governing its appointment as such and the obligations of that
Trade Contractor in relation to that Project.

 

“Trade Contractor” means, in relation to any Project, any trade contractor or
service provider (other than a Professional) appointed by the relevant Obligor
or, where a Project Contractor has been engaged by it in relation to that
Project, that Project Contractor in relation to that New Project.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Part A Schedule 4 (Transfers).

 

“Valuation” means:

 

  (a) in relation to a Property situated in Belgium, a valuation in form and
substance satisfactory to the Agent, prepared by and issued by the Valuer and
addressed to the Finance Parties in accordance with Clause 18.5 (Valuations)
valuing the relevant Obligor’s interests in each such Property carried out on
the basis of a negotiated private sale (excluding registration duties, transfer
taxes and VAT) and measured as the gross investment value (valeur acte en mains)
to the purchaser.

 

  (b) in relation to a Property situated in England and Wales, a valuation in
form and substance satisfactory to the Agent, prepared by and issued by the
Valuer and addressed to the Finance Parties in accordance with Clause 18.5
(Valuations) valuing the relevant Obligor’s interests in each Property carried
out on an open market value basis as defined in the then current Royal
Institution of Chartered Valuers appraisal and Valuation Manual in association
with the Incorporated Society of Valuers and Auctioneers and the Institute of
Revenues Rating and Valuation, Practice Statement 4 (or its successor);

 

- 25 -



--------------------------------------------------------------------------------

  (c) in relation to any Property situated in France, a valuation in form and
substance satisfactory to the Agent, prepared by and issued by the Valuer and
addressed to the Finance Parties in accordance with Clause 18.5 (Valuations)
valuing the relevant Obligor’s interests in each such Property carried out on
the basis of a negotiated private sale (excluding registration duties, transfer
taxes and VAT) and measured as the gross investment value to the purchaser;

 

  (d) in relation to a Property situated in The Netherlands, a valuation in form
and substance satisfactory to the Agent, prepared by and issued by an appraiser
appointed by the Agent and addressed to the Finance Parties in accordance with
Clause 18.5 (Valuations) valuing the relevant Obligor’s interests in each such
Property carried out on the basis of a negotiated private sale and measured as
the gross investment value to the purchaser (but excluding registration duties,
transfer taxes and VAT);

 

  (e) in relation to a Property situated in Sweden, a valuation in form and
substance satisfactory to the Agent, prepared by and issued by the Valuer and
addressed to the Finance Parties in accordance with Clause 18.5 (Valuations)
valuing the relevant Obligor’s interests in each such property carried out on
the basis of a negotiated private sale; and

 

  (f) in relation to any Property situated elsewhere, such basis of valuing that
Property generally accepted in the place in which it is situated which the Agent
may designate for the purposes of this definition.

 

“Valuer” means any of Healey & Baker, CB Hillier Parker and Jones Lang LaSalle &
Associates and any other firm of chartered surveyors or valuers approved by the
Agent to act as surveyor or valuers (such approval not to be unreasonably
withheld or delayed).

 

“VAT” means value added, or any other form of goods, real property and services,
tax.

 

“Year 2000 Compliant” means, in relation to any Computer System, that any
reference to or use of a date before, on or after 31 December 1999 in the
operation of that Computer System will not have an adverse effect on the use of
that Computer System.

 

1.2 Interpretation

 

In each Finance Document, the following terms will be interpreted as follows:

 

an “asset” includes any present and future property, asset or undertaking
wherever situated;

 

an “authorisation” includes any consent, approval, resolution, licence,
exemption, permission, easement, right of way, recording, filing or registration
howsoever described;

 

- 26 -



--------------------------------------------------------------------------------

“continuing”, in relation to an Event of Default, is a reference to an Event of
Default which occurs or has occurred and has not been waived in accordance with
the terms of this Agreement;

 

a “disposal” includes any transfer, assignment, sale, lease for a capital sum,
compulsory acquisition or other disposal of any asset;

 

“euro unit” is the currency unit of the euro;

 

the “equivalent” on any date in one currency (the “first currency”) of an amount
denominated in another currency (the “second currency”) is a reference to the
amount of the first currency which could be purchased with the amount of the
second currency at the spot rate of exchange quoted generally by the Agent
(after taking into account any relevant currency rate Hedge) at or about 11.00
a.m. on such date for the purchase of the first currency with the second
currency and “euro equivalent” means the equivalent in euro units of any second
currency where euro units are the first currency;

 

a “financial year” and “financial quarter” is a reference to the appropriate
period for statutory accounting purposes for the Group and each Obligor;

 

a “subsidiary” (dochter/filiale) of a company has the meaning defined for the
purposes of Belgian accounting law; an “affiliate” of a company is any person
which controls, is controlled by or is under common control with such first
company, in each case directly or indirectly; “control” shall for this purpose
have the meaning defined by Belgian accounting law; a “holding company” of a
company means a company of which such other company is a subsidiary; and a
“wholly owned subsidiary” of a company is a subsidiary in which that company
directly or indirectly owns at least 99 per cent. of the share capital and of
the voting shares;

 

“indebtedness” includes any liability for the payment or discharge of money or
other financial accommodation, whether present or future, actual or contingent
or owed jointly or severally or otherwise;

 

a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that:

 

  (a) if that numerically corresponding day is not a Business Day, such period
will end on the immediately succeeding Business Day to occur in the same
calendar month as that period ends or, if none, it will end on the immediately
preceding Business Day; and

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period ends, that period will end on the last Business Day in that
calendar month; and

 

- 27 -



--------------------------------------------------------------------------------

1.3 Construction

 

In each Finance Document, unless the context otherwise requires, the following
rules of construction apply as follows:

 

  1.3.1  where a word or expression is given a meaning, interpretation or
construction in a Relevant Document, its other grammatical forms will have the
same meaning, interpretation or construction;

 

  1.3.2  a reference to:

 

  (a) a person, corporation, state, state entity, organisation, trust, joint
venture, partnership, agency, association or other entity (whether or not having
separate legal personality) includes any of the foregoing;

 

  (b) a party to any Relevant Document or a party to any other document or
agreement includes such party’s successors in title and permitted transferees
and assigns;

 

  (c) a Relevant Document or any other document or agreement is to that Relevant
Document or any other document or agreement as amended, novated, supplemented,
restated, or replaced from time to time except to the extent prohibited by the
terms of any Finance Document;

 

  (d) a treaty or legislation (both primary and subordinate) or to a provision
of a treaty or legislation includes a modification or re-enactment of it, a
treaty or legislative provision substituted for it and a regulation, statutory
instrument or order issued under it;

 

  (e) a Clause, Part or Schedule of a Relevant Document is a reference to a
clause or part of, a schedule to, that Relevant Document; and

 

  (f) the winding-up, dissolution, receivership or administration of any person
or any of its assets includes any equivalent or analogous proceedings under the
law of any jurisdiction to which such person or any such asset is subject or in
which it carries on business;

 

  (g) the Security Trustee includes any additional Security Trustee appointed in
accordance with the Security Trust Deed; and

 

  1.3.3  a time of day is a reference to London time.

 

1.4 Headings

 

The table of contents and paragraph, Clause, Part and Schedule headings in each
Finance Document are for ease of reference only.

 

1.5 Disposition of Property

 

The terms of the other Finance Documents and of any side letters between the
parties to this Credit Agreement in relation to the Finance Documents are
incorporated into each Finance Document to the extent required for any purported
disposition of any

 

- 28 -



--------------------------------------------------------------------------------

Property located in England and Wales contained in any Finance Document to be a
valid disposition in accordance with Section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989 (UK).

 

1.6 Benefit of undertakings

 

Each Obligor gives the undertakings expressed to be given by it in Clauses 15
(Financial undertakings), 16 (Control Accounts), 17 (General undertakings) and
18 (Property undertakings) to each Finance Party and such undertakings will
remain in force until the Secured Obligations have been fully and irrevocably
paid or discharged and the Total Commitments reduced to nil.

 

2. FACILITY AND PURPOSE

 

2.1 Facility

 

  2.1.1  The Banks agree to make the Advances available during the Availability
Period to the Borrower as a revolving loan facility, upon the terms of this
Agreement, up to an aggregate amount not exceeding the Total Commitments.

 

  2.1.2  No Bank is obliged to lend more than its Commitment.

 

2.2 Purpose

 

  2.2.1  The proceeds of the Initial Advance will be added to Available Liquid
Assets and be applied in accordance with this Agreement in or towards the
payment of Project Costs, the Secured Obligations as they fall due and general
operating overheads and expenses of the Obligors (including the full discharge
of any liabilities secured by Security over the assets of the Group, and the
repayment and discharge of not more than euro 25,000,000 of indebtedness owed by
the Borrower to Recom and Shurgard Storage Centers Inc. which was incurred to
pay Project Costs incurred after 30 June 1999 in respect of Projects situated on
the Initial Properties) and not otherwise.

 

  2.2.2  The proceeds of each Advance (other than the Initial Advance) will be
added to Available Liquid Assets and be applied in accordance with this
Agreement in or towards (and not otherwise):

 

  (a) in the case of any Project which has not achieved Project Completion, the
refunding of the cost of Paid Project Costs of the Obligors in relation to such
Projects; and

 

  (b) in the case of any Project which has achieved Project Completion during
the previous calendar month, the payment of Project Costs, the Secured
Obligations as they fall due and general operating overheads and expenses of the
Obligors.

 

2.3 Parallel debt

 

Subject to the provisions of this Agreement the Borrower covenants in favour of
the Security Trustee to pay to the Security Trustee sums equal to the Secured
Obligations as and when the same falls due for payment, so that the Security
Trustee shall be the

 

- 29 -



--------------------------------------------------------------------------------

obligee of such covenant to pay and shall be entitled to claim performance
thereof in its own name and not, or not only, as agent acting on behalf of the
Finance Parties (resulting in a solidarité active/actieve hoofdelijkheid between
the Finance Parties and the Security Trustee with regard to the Secured
Obligations), provided that the irrevocable payment or discharge of the Secured
Obligations will be a good discharge of such covenant and the irrevocable
payment or discharge of such covenant will be a good discharge of the Secured
Obligations, it being understood and agreed by all parties to this Agreement
that the operation of this Clause 2.3 (Parallel Debt) will not result in any
additional liability of the Borrower or any of the Obligors under Clauses 9
(Taxes), 10 (Increased Costs) and 11 (Illegality) or otherwise prejudice the
rights of the Borrower or the Obligors under or in relation to this Agreement.

 

2.4 Application

 

The Finance Parties are not obliged to concern themselves with the application
of the Advances.

 

3. CONDITIONS PRECEDENT

 

3.1 Conditions precedent

 

The obligations of each Finance Party to the Borrower under the Finance
Documents are subject to the Agent having confirmed to the Borrower and the
other Finance Parties that it has received, or it is satisfied that it will have
received:

 

  3.1.1  in relation to the Initial Advance, all of the items listed in Part A
Schedule 2 (Conditions precedent to Initial Advance);

 

  3.1.2  in relation to the Second Advance, all applicable items listed in Part
B Schedule 2 (Conditions precedent to Second Advance); and

 

  3.1.3  in relation to each Advance, evidence in the form of the latest
Drawdown Report that:

 

  (a) each Obligor will have Sufficient Liquid Assets for the period ending
immediately before the second Interest Payment Date following the date of the
relevant Drawdown Report;

 

  (b) in respect of those Projects which have not achieved Project Completion,
each Obligor will have Sufficient Assets for the period ending on the last date
on which Project Completion is projected to be achieved for each such Project;
and

 

  (c) in respect of each of its Projects which have not achieved Project
Completion and in respect of which all or part of such Advance is to be
calculated, each Obligor has incurred Paid Project Costs in relation to each
such Project as permitted under the relevant Real Estate Package of not less
than 30 per cent. of total Project Costs set out in that Real Estate Package for
each such Project,

 

- 30 -



--------------------------------------------------------------------------------

in each case, unless waived in writing by the Agent on such terms as an
Instructing Group consider fit and that each is, in form and substance,
satisfactory to the Agent.

 

3.2 Continuing conditions precedent

 

The obligations of each Bank to advance any part of the Advances are subject to
the further conditions precedent (save to the extent waived in accordance with
this Agreement) that on both the date of each Drawdown Notice and each Drawdown
Date:

 

  3.2.1  no Default is continuing or would occur as a result of the drawing
being made; and

 

  3.2.2  the representations and warranties in Clause 14 (Representations) to be
repeated on those dates are true and will be correct immediately after the
advance is made.

 

4. RIGHTS AND OBLIGATIONS OF FINANCE PARTIES

 

4.1 The rights of a Finance Party under the Finance Documents are separate
rights and a Finance Party may, except as expressly provided in a Finance
Document, separately enforce those rights.

 

4.2 The obligations of each Finance Party under a Finance Document are several.

 

4.3 The failure by a Finance Party to perform its obligations under a Finance
Document will not relieve any other party to this Agreement of its obligations
under the Finance Documents nor will any other Finance Party be liable for the
failure by such Finance Party to perform its obligations under a Finance
Document.

 

5. DRAWDOWN

 

5.1 Drawdown of Advances

 

Subject to this Clause 5 (Drawdown), the Borrower may borrow an Advance prior to
the expiry of the Availability Period if:

 

  5.1.1  the proposed Drawdown Date is:

 

  (a) in the case of the Initial Advance, any Business Day falling on or before
20 October 1999;

 

  (b) in the case of the Second Advance, an Interest Payment Date falling on or
before 30 November 1999; and

 

  (c) in the case of any subsequent Advance, an Interest Payment Date following
the Drawdown Date for the Second Advance;

 

- 31 -



--------------------------------------------------------------------------------

  5.1.2  the Agent receives a duly completed Drawdown Notice:

 

  (a) in the case of the Initial Advance and the Second Advance, by not earlier
than eight Business Days, and not later than 12.00 noon one Business Day before
the proposed Drawdown Date; and

 

  (b) in the case of any other Advance, by not later than 12.00 noon:

 

  (i) 10 Business Days before the proposed Drawdown Date but only if the
Borrower delivers to the Agent prior to the date of the Drawdown Notice for the
Second Advance :

 

  (1) a statement of the internal control procedures and accounting policies to
be applied by the Obligors in the preparation of each Drawdown Report; and

 

  (2) the Due Diligence Report by Deloitte & Touche duly addressed to the
Finance Parties,

 

in each case, in form and substance satisfactory to the Agent; or

 

  (ii) otherwise, 20 Business Days (or such shorter period as the Borrower and
the Agent may agree from time to time) before the proposed Drawdown Date.

 

  5.1.3   the Borrower at the same time delivers a Drawdown Report in accordance
with Clause 5.3 (Drawdown Report) to the Agent; and

 

  5.1.4  the interest rate applicable to such Advance during its first Interest
Period would not fall to be determined pursuant to Clause 13 (Market
Disruption).

 

5.2 Drawdown Notice

 

  5.2.1  A Drawdown Notice delivered pursuant to Clause 5.1 (Drawdown of
Advances) will be irrevocable and, in order to be valid, it must be signed by an
authorised signatory of the Borrower and must specify:

 

  (a) the amount of the proposed Advance which will be:

 

  (i) a minimum of euro 1,000,000 or multiples of euro 1,000,000 (or such other
amount as the Borrower and the Agent may agree);

 

  (ii) not more than the maximum amount specified in the relevant Drawdown
Report as being available for drawing (rounded down to the nearest euro
1,000,000);

 

  (iii) not more (when aggregated with all other Advances) than the Available
Facility Amount on the proposed Drawdown Date;

 

  (iv) in the case of the Initial Advance, not more than euro 30,000,000; and

 

- 32 -



--------------------------------------------------------------------------------

  (v) in the case of any other Advance, not more than the aggregate amount
permitted in relation to that Advance under Clauses 5.2.2 and 5.2.3;

 

  (b) the proposed Drawdown Date, which will be:

 

  (i) in the case of the Initial Advance, as specified in the relevant Drawdown
Notice; and

 

  (ii) in the case of any other Advance, an Interest Payment Date falling within
the Availability Period;

 

  (c) where Clause 6.3.3 (Interest Periods) is applicable, the next Interest
Payment Date;

 

  (d) the payment instructions which must comply with this Agreement; and

 

  (e) the confirmation, to the extent applicable, as set out in paragraph 5 of
the Drawdown Notice in Part A Schedule 3 (Drawdown Notice).

 

  5.2.2   The maximum amount of any Advance to the extent such Advance is to be
calculated in relation to any Project (other than a Project situated on a
Property the subject of a notice by the Borrower under Clause 19.22 (Project
specific Events of Default)) which has not achieved Project Completion may not
be more than the euro equivalent of the lesser of:

 

  (a) the aggregate Paid Project Costs incurred by the relevant Obligors in
relation to each such Project excluding the amount of such Paid Project Costs
equal to 30 per cent. of Budgeted Costs for that Project as disclosed in the
Real Estate Package in respect of that Project; or

 

  (b) 70 per cent. of the Budgeted Costs in relation to that Project.

 

  5.2.3   The maximum amount of any Advance to the extent such Advance is to be
calculated in relation to any Project (other than a Project situated on a
Property the subject of a notice by the Borrower under Clause 19.22 (Project
specific Events of Default)) which has achieved Project Completion during the
then current Interest Period may not be more than 70 per cent. of the euro
equivalent of the lesser of:

 

  (a) the Paid Project Costs incurred by the relevant Obligor in relation to
that Project up to the Project Completion as disclosed in the most recent
Drawdown Report;

 

  (b) the value of the relevant Obligor’s interest in the relevant Property at
that time as recorded in the then most recent Valuation of that Property
provided that, where such Project is an Additional Project, such valuation will
be reduced by an amount equal to the euro equivalent of the lesser of:

 

  (i) the Paid Project Costs incurred by the relevant Obligor in relation to
each Project (other than that Additional Project) situated on the same Property
as disclosed in the last Drawdown Report issued prior to the commencement of
that Additional Project; and

 

- 33 -



--------------------------------------------------------------------------------

  (ii) the value of the relevant Obligor’s interest in the relevant part of the
Property attributable to each such Project (other than that Additional Project)
as recorded in the last Valuation of that Property issued prior to the
commencement of that Additional Project.

 

5.3 Drawdown Report

 

  5.3.1  Each Drawdown Notice (other than in the case of the Initial Advance and
the Second Advance) for an Advance must, in order to be valid, have delivered
with it a Drawdown Report to the Agent (if originals are delivered, in
sufficient copies for each of the Banks or if by fax, one copy is sufficient).

 

  5.3.2  Where the Borrower does not intend to issue a Drawdown Notice on any
Interest Payment Date and in the case of the drawdown of the Second Advance, it
will deliver by not earlier than 15 Business Days, and not later than 12.00 noon
ten Business Days before the relevant Interest Payment Date (or, in the case of
the Second Advance, the proposed Drawdown Date) a Drawdown Report to the Agent
(if originals are delivered, in sufficient copies for each of the Banks or if
faxed, one copy is sufficient)

 

  5.3.3  Each Drawdown Report will set out, amongst other things, the following
schedules (each substantially in the form set out in Part B Schedule 3 (Drawdown
Report)):

 

  (a) a schedule of Advances available for borrowing and the principal amount of
all Advances borrowed to date;

 

  (b) a schedule setting out the sources and application of Available Liquid
Assets demonstrating that the Obligors have Sufficient Liquid Assets for the
period ending immediately before the second Interest Payment Date following the
date of the relevant Drawdown Report;

 

  (c) in respect of those Projects which have not achieved Project Completion, a
schedule setting out the sources and application of Available Liquid Assets
demonstrating that the relevant Obligors have Sufficient Assets for the period
ending on the date Project Completion is projected to be achieved for each such
Project;

 

  (d) a Projects Schedule in relation to each Project which has not achieved
Project Completion;

 

  (e) a schedule in relation to each Property on which is situated a Project
which has achieved Project Completion since the last Drawdown Report;

 

- 34 -



--------------------------------------------------------------------------------

  (f) a schedule setting out each Property on which is situated a Project which
has achieved Project Completion; and

 

  (g) a schedule setting out any Property sold or refinanced by an Obligor as
permitted under this Agreement, the Realisation Proceeds realised from any such
sale or refinancing and the most recent Valuation of each such Property at the
time the sale is agreed or refinancing is completed.

 

  5.3.4  Each Projects Schedule will include, in relation to each Project which
has not achieved Project Completion:

 

  (a) the projected date of Project Completion for each such Project in
accordance with the applicable Project Timetable;

 

  (b) a statement of the then Anticipated Costs applicable to each such Project;

 

  (c) a statement of the aggregate Paid Project Costs, and the amount of each
category of Paid Project Costs, properly incurred by the Obligors to date in
respect of each such Project;

 

  (d) specifying all Cost Overruns (if any) and evidence that each Obligor has
complied with Clause 18.1.7 (Project Costs).

 

5.4 Number of Advances

 

  5.4.1  Not more than one consolidated Advance and one Advance borrowed on the
then most recent Interest Payment Date may be outstanding at any time.

 

  5.4.2   Only one Initial Advance and only one Second Advance may be borrowed.

 

  5.4.3  Where the end date of an Interest Period for an Advance borrowed by the
Borrower ends on the same date as the end date of the Interest Period for
another Advance, those Advances will be consolidated and treated as one Advance.

 

  5.4.4   Each Drawdown Notice must specify one Advance only and no more than
one Drawdown Notice may be issued in any calendar month.

 

5.5 Banks’ allocations

 

  5.5.1  Each Bank’s allocation in an Advance will be determined as the
proportion of that Advance which its Commitment bears to the Total Commitments
on the proposed Drawdown Date.

 

  5.5.2  The Agent will promptly notify each Bank by fax or telephone (to be
confirmed that day by fax or letter) of the receipt by it of a Drawdown Notice,
the proposed Advance, its proposed first Interest Period and the principal
amount of the proposed Advance.

 

5.6 Payment of proceeds

 

  5.6.1  Each Bank will, subject to this Agreement, pay its allocation of the
relevant Advance to the Agent at its designated account by not later than 10.00
a.m. on the proposed Drawdown Date.

 

- 35 -



--------------------------------------------------------------------------------

  5.6.2   Subject to this Agreement:

 

  (a) the Agent will pay the proceeds of the Initial Advance as directed in the
relevant Drawdown Notice;

 

  (b) the Agent will pay the proceeds of each other Advance into the
Disbursement Account.

 

6. INTEREST

 

6.1 Interest rate

 

The rate of interest on each Advance for each Interest Period is the rate per
annum determined by the Agent on each Quotation Date to be the aggregate of the
applicable EURIBOR and the Margin.

 

6.2 Due dates for interest payments

 

Subject to this Agreement, accrued interest on each Advance is payable in
arrears by the Borrower on each Interest Payment Date.

 

6.3 Interest Periods

 

  6.3.1  The period of which each Advance is outstanding will be divided into
successive Interest Periods.

 

  6.3.2  The duration of the first Interest Period for each Advance will start
on the date of drawdown of that Advance and end on the day immediately preceding
the first Interest Payment Date immediately following. The duration of each
subsequent Interest Period will, save as otherwise provided in this Agreement,
start on each Interest Payment Date (commencing on such first Interest Payment
Date) and end on the day immediately preceding the next following Interest
Payment Date except that, where an Interest Period would overrun the Final
Repayment Date, that Interest Period will be shortened so that it ends on the
Business Day falling on or, if none, immediately prior to the Final Repayment
Date.

 

  6.3.3  During the period commencing on the date of this Agreement and ending
on 29 February 2000, the Borrower may:

 

  (a) in the relevant Drawdown Notice; and

 

  (b) after the relevant Advance has been drawn down, by notice in writing to
the Agent not later than five Business Days before the commencement of that
Interest Period,

 

select an Interest Payment Date falling on a Business Day falling on or between
the 25th and the last day of the calendar month immediately following (or if no
Business Day falls during that period, on the Business Day falling immediately
after the last day in the same calendar month). Where no such date is selected,
that Interest Payment Date will be the 25th day of the relevant calendar month
(or if a non-Business Day, on the Business Day falling immediately thereafter in
the same calendar month).

 

- 36 -



--------------------------------------------------------------------------------

6.4 Adjustments to Interest Periods

 

The Agent and the Borrower may enter into such other arrangements as they may
agree for the determination and adjustment of Interest Periods and the
consolidation or splitting of Advances.

 

6.5 Notification

 

The Agent will promptly notify the Borrower and each Finance Party of the
duration of each Interest Period and the applicable rate of interest promptly
after ascertaining the same.

 

6.6 Mandatory Costs

 

  6.6.1  If, during any Relevant Period, as a consequence of any Bank’s
Commitment, its participation in the Facility or any arrangement made by it in
funding its participation in the Facility:

 

  (a) any reserve requirement imposed by the European Central Bank is applied to
that Bank and, as a result, the effective return on the overall capital of that
Bank or its holding company is reduced; or

 

  (b) any requirement to pay fees to the Financial Services Authority under the
Fees Regulations is incurred by that Bank,

 

(or, in each case, any other central bank or authority which replaces all or any
of the functions of the Financial Services Authority or the European Central
Bank) the Borrower irrevocably and unconditionally agrees as a primary
obligation compensate that Bank during each Relevant Period for:

 

  (i) its compliance with such reserve requirements so as to enable that Bank to
compensate itself, or indemnify its holding company, for any such reduction in
that Bank’s effective return on its overall capital; and

 

  (ii) such costs.

 

  6.6.2   Each Bank will promptly submit to the Agent a certificate setting out
its calculation of any amount claimed by it under Clause 6.6.1 at the end of
each Relevant Period. The Agent will notify the Borrower of any amount claimed
by any Bank promptly after receiving any such certificate.

 

  6.6.3   The Borrower will, on demand by the Agent, immediately pay to the
Agent for the account of that Bank the amount so claimed by that Bank (unless
such amount is paid in full in accordance with Clause 16.4.3 (Proceeds
Account)).

 

  6.6.4  In this Clause 6.6 (Mandatory Costs):

 

“Fees Regulation” means the Banking Supervision (Fees) Regulations 1999 or such
other regulations as from time to time may be in force relating to the payment
of fees for banking supervision.

 

- 37 -



--------------------------------------------------------------------------------

“Relevant Period” means:

 

  (a) the period beginning on the date of this Agreement and ending on 31
December 1999; and

 

  (b) each subsequent six month period starting on 1 January or, as the case may
be, 1 July in any year and ending on the immediately following 30 June or, as
the case may be, 31 December,

 

except that:

 

  (i) where any such period would overrun the Final Repayment Date, that period
will be shortened so that it ends on the Final Repayment Date: and

 

  (ii) if a Default is continuing, the Agent may shorten or extend any such
period as it may determine.

 

7. REPAYMENT

 

7.1 Final Repayment Date

 

On the Final Repayment Date, the Borrower will pay and discharge all Secured
Obligations in full.

 

7.2 Extension option

 

In the event that the Secured Obligations are not irrevocably paid and
discharged in full by:

 

  7.2.1  the Final Repayment Date, all the Banks may (in their sole and absolute
discretion) extend the Final Repayment Date to 31 December 2003 (the “First
Extension Date”) subject to Clause 7.2.3 and:

 

  (a) the Borrower paying the Agent on the date such extension takes effect the
relevant additional arrangement fee specified in the Fee Letter;

 

  (b) Hedges being entered into to fix EURIBOR for a period commencing on the
date of such extension and ending on the first Interest Payment Date to occur
after the First Extension Date; and

 

  (c) the Borrower repaying the Advances on each Interest Payment Date up to the
First Extension Date in accordance with a 15 year debt constant amortisation
schedule to be agreed between the Agent and the Borrower prior to the date such
extension takes effect determined on the basis that EURIBOR, at the rate fixed
in accordance with paragraph (a) above, will apply throughout the 15 year
period.

 

- 38 -



--------------------------------------------------------------------------------

  7.2.2  the First Extension Date, all the Banks may (in their sole and absolute
discretion) extend the Final Repayment Date to 31 December 2017 subject to
Clause 7.2.3 and:

 

  (a) Hedges being entered into to fix EURIBOR for a period ending on the first
Interest Payment Date to occur after five years from the First Extension Date;

 

  (b) the sum of the aggregate Advances not at any time exceeding 70 per cent.
of the euro equivalent of the aggregate value of:

 

  (i) each Obligor’s interests in each Property on which a Project is situated
which has achieved Project Completion as recorded in the then most recent
Valuation of each such Property; and

 

  (ii) all Project Costs incurred by each Obligor in relation to each Property
on which a Project is situated which has not achieved Project Completion as
recorded in the then most recent Drawdown Report;

 

  (c) the Borrower paying to the Agent on the date such extension takes effect
the relevant additional arrangement fee specified in the Fee Letter; and

 

  (d) the Borrower repaying the Advances on each Interest Payment Date in
accordance with a 14 year debt constant amortisation schedule to be agreed
between the Agent and the Borrower prior to the date such extension takes effect
determined on the basis that EURIBOR, at the five year rate fixed in accordance
with paragraph (a) above, will apply throughout the 14 year period.

 

  7.2.3  Any extension of the Final Repayment Date in accordance with Clauses
7.2.1 or 7.2.2 will be without prejudice to the Borrower’s rights under Clause
8.1 (Voluntary prepayment) and, for the period of any such extension, the
applicable Margin will be:

 

  (a) 4.00 per cent. per annum on that part of the aggregate Advances by which
the aggregate sum of all Advances on each Interest Payment Date falling after
the date of any such extension exceeds 50 per cent. of the euro equivalent of
the aggregate value of the Obligors’ interest in the Properties at that time as
disclosed in the then most recent Valuations of each Property; and

 

  (b) 2.50 per cent. per annum on the remainder of the aggregate Advances.

 

8. PREPAYMENT AND CANCELLATION

 

8.1 Voluntary prepayment

 

The Borrower may, upon giving not less than 15 days’ prior notice in writing to
the Agent, prepay any part of the Advances on the last day of the Interest
Period relative thereto in part or in whole (but, if in part, in integral
multiples of euro 1,000,000).

 

- 39 -



--------------------------------------------------------------------------------

8.2 Mandatory prepayment

 

The Borrower will, on the next Interest Payment Date following the most recent
Drawdown Report, prepay the Advances by the amount by which:

 

  8.2.1  the sum of the Advances then outstanding; exceeds

 

  8.2.2  the Available Facility Amount on that date.

 

8.3 Prepayments to be made with accrued interest

 

All prepayments will be made with applicable accrued interest and other related
Secured Obligations then owed by the Borrower.

 

8.4 Voluntary cancellation

 

  8.4.1  The Borrower may, upon giving not less than 15 days’ prior notice to
the Agent, cancel the whole of the Total Commitments (but not in part) without
premium or penalty except as provided in Clause 21 (Commitment, Commission and
Fees).

 

  8.4.2  No such cancellation may be made unless all Secured Obligations are
paid or discharged in full on or prior to the date of such cancellation.

 

  8.4.3  Any such cancellation will reduce the Commitment of each Bank rateably.

 

8.5 Mandatory cancellation

 

  8.5.1  The Total Commitments will automatically be cancelled, without premium
or penalty except as provided in Clause 21 (Commitment, Commission and Fees), by
the amount equal to an amount determined in accordance with Clause
17.6.2(e)(iii) (Disposals).

 

  8.5.2  Such cancellation will take effect on the date such Realisation
Proceeds are (or would, if sufficient Secured Obligations were outstanding, be)
applied in accordance with Clause 16.4.3 (Proceeds Account).

 

  8.5.3  Any such cancellation will reduce the Commitment of each Bank rateably.

 

8.6 Prepayment and cancellation in other circumstances

 

  8.6.1  If an Obligor becomes liable to pay any amount to any Bank under
Clauses 9 (Taxes) or 10 (Increased Costs) or Clause 11 (Illegality) otherwise
applies in relation to any Bank, the Borrower may, while these circumstances are
continuing (but without limiting any Obligor’s obligations under such Clauses),
give notice in writing to the relevant Finance Party (via the Agent) that, on a
specified Business Day (being not earlier than five Business Days after the date
of such notice) the Borrower will prepay in full the relevant Bank’s
participation in all of the Advances and cancel the Commitments of that Bank in
full.

 

  8.6.2  On the specified date, the Borrower will prepay the relevant part of
the Advances together with accrued interest thereon and the Commitment of the
relevant Bank will be cancelled.

 

- 40 -



--------------------------------------------------------------------------------

8.7 Re-borrowing

 

Any amount prepaid in accordance with Clauses 8.1 (Voluntary prepayment) and 8.2
(Mandatory prepayment) prior to the end of the Availability Period may be
re-borrowed in accordance with this Agreement.

 

8.8 Restrictions

 

  8.8.1  The Borrower may not prepay the Advances or cancel any Commitment
except in accordance with this Agreement.

 

  8.8.2  Any notice of prepayment or cancellation is irrevocable.

 

  8.8.3  Upon receipt of a notice of prepayment or cancellation, the Agent will
notify the Finance Parties concerned promptly of the terms of such notice.

 

  8.8.4  No amount of the Total Commitments which is cancelled can be
reinstated.

 

9. TAXES

 

9.1 Tax gross-up

 

All payments to be made by an Obligor to any Finance Party under any Finance
Document will be made free and clear of, and without deduction for or on account
of, any present or future tax unless such Obligor is required by law to make
such a payment subject to the deduction or withholding of tax, in which case,
subject to Clause 9.5 (Qualifying Bank):

 

  9.1.1  that Obligor will promptly notify the Agent if it is required to make
any such deduction or withholding; and

 

  9.1.2  the sum payable by that Obligor (in respect of which such deduction or
withholding is required to be made) will be increased to the extent necessary to
ensure that, after the making of the required deduction or withholding, such
Finance Party receives and retains (free from any liability in respect of any
such deduction or withholding) a net sum equal to the sum which it would have
received had no such deduction or withholding been made or required to be made.

 

9.2 Tax indemnity

 

If:

 

  9.2.1  any Finance Party is required to make any payment of or on account of
tax (not being tax imposed on, and calculated by reference to, the net income
paid to, and received by, the Facility Office of any Bank or other office of any
other Finance Party by the jurisdiction in which such Finance Party is
incorporated or in which such Facility Office or other office is located) on or
in relation to any sum received or receivable by it from any Obligor under any
Finance Document (including any sum deemed for purposes of tax to be received or
receivable whether or not actually received or receivable); or

 

- 41 -



--------------------------------------------------------------------------------

  9.2.2  any liability in respect of any such payment is asserted, imposed,
levied or assessed against any Finance Party,

 

that Obligor will, upon demand of the Agent, promptly indemnify the Finance
Party which suffers a loss or liability as a result against such payment or
liability, together with any interest, penalties, costs and expenses payable or
incurred in connection with such payment or liability. If a Bank intends to make
a claim pursuant to Clause 9.2 (Tax indemnity), it will notify the Agent of the
event by reason of which it is entitled to do so. The Agent will then make
demand under Clause 9.2 (Tax indemnity) on behalf of that Bank.

 

9.3 Evidence of payment of tax

 

If any Obligor is required to make any such deduction or withholding, it will
promptly:

 

  9.3.1  pay the amount deducted or withheld in full to the relevant taxation or
other authority under applicable law; and

 

  9.3.2  deliver to the Agent an original receipt (or a certified copy) issued
by such authority evidencing such payment or, if no such receipts are usually
delivered, a copy of the bank statement evidencing such payment.

 

9.4 Tax refunds and credits

 

If an additional payment is made under Clause 9.1 (Tax gross-up) by an Obligor
for the benefit of any Finance Party and that Finance Party determines (in its
absolute discretion) that:

 

  9.4.1  it has obtained (and has derived full use and benefit from) a credit
against, a relief or remission for, or repayment of, any tax;

 

  9.4.2  such credit, relief, remission or repayment is in respect of or
calculated with reference to the additional payment made by such Obligor
pursuant to Clause 9.1 (Tax gross-up); and

 

  9.4.3  its tax affairs for its tax year in respect of which such credit,
relief, remission or repayment was obtained have been finally settled,

 

then, to the extent that it can do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment, that Finance Party will
pay to that Obligor such amount as the Finance Party determines (in its absolute
discretion) will leave it (after such payment) in no worse after-tax position
than it would have been in had such additional payment in question not been
required to be made by such Obligor.

 

9.5 Qualifying Bank

 

  9.5.1 

Each Finance Party (except the Arranger) represents to the Borrower that, as at
the date of this Agreement or, where applicable, the date on which it becomes a
party to this Agreement, it is a Qualifying Bank and is beneficially entitled to
its participation in the Advances. Each Finance Party (except the

 

- 42 -



--------------------------------------------------------------------------------

 

Arranger) will promptly notify the Agent if it ceases to be a Qualifying Bank or
become subject to the liability referred to in Clause 9.2 (Tax Indemnity).

 

  9.5.2  If and for so long as any Finance Party (except the Arranger) is not or
ceases to be a Qualifying Bank, no Obligor will be liable to pay to any such
Finance Party under Clause 9.1 (Tax gross-up), 9.2 (Tax Indemnity) or Clause 10
(Increased Costs) any amount in excess of the amount it would have been obliged
to pay if such Finance Party (except the Arranger) was or had not ceased to be a
Qualifying Bank at the time when the same is paid unless:

 

  (a) after the date of this Agreement (or, where applicable, after the date on
which it becomes a party to this Agreement), there is any change in, or in the
interpretation or application of, any relevant law or the practice of the
Belgian tax administration and as a result of any such change it ceases to be a
Qualifying Bank at the time when the same is paid; or

 

  (b) the relevant Obligor would be required to make a deduction or withholding
on account of tax irrespective of whether or not it is or is not a Qualifying
Bank.

 

In which case the relevant Finance Party will promptly notify the Agent of any
such event.

 

  9.5.3  If any Finance Party is eligible under any double taxation treaty for a
withholding tax exemption, such Finance Party undertakes to deliver to the
Borrower, within three months of the Borrower’s request to that effect, the
necessary tax certificates to ensure that all payments received by it under any
Finance Document may be made free of any deduction or withholding of tax, and
each Obligor shall provide such Finance Party with all necessary assistance in
this respect and shall timely request the necessary certificates from each such
Finance Party.

 

9.6 Tax and other affairs

 

Subject to Clause 12 (Mitigation), nothing in this Agreement limits the right of
any Finance Party to arrange its tax and other affairs in whatever manner it
thinks fit, oblige any Finance Party to claim any credit, relief, remission or
repayment in respect of any payment under Clauses 9.1 (Tax gross-up) and 9.2
(Tax Indemnity) in priority to any other credit, relief, remission or repayment
available to it nor oblige any Finance Party to disclose any information
relating to its tax or other affairs or any computations in respect of such
information.

 

9.7 Banks’ tax status confirmation

 

Each Bank confirms in favour of the Agent on the date of this Agreement (or, if
it is a New Bank, the date on which it becomes a party to this Agreement) that
either:

 

  9.7.1  it is not resident for tax purposes in the United Kingdom and is
beneficially entitled to its share of the Commitment and the interest thereon;
or

 

- 43 -



--------------------------------------------------------------------------------

  9.7.2  it is a bank as defined for the purposes of Section 349 of the Income
and Corporation Taxes Act 1988 (UK) and is beneficially entitled to its share of
the Commitment and the interest thereon,

 

and each Bank shall promptly notify the Agent if there is any change in its
position from that set out above.

 

10. INCREASED COSTS

 

10.1 Definition

 

In this Clause 10 (Increased Costs), “Increased Cost” means:

 

  10.1.1  any additional cost, or any liability to tax, incurred by a Finance
Party, in each case, as a result of it entering into, or performing, funding or
maintaining its obligations under, a Finance Document; or

 

  10.1.2  a reduction in any amount payable to a Finance Party or the effective
return to a Finance Party under the Finance Documents or on its capital; or

 

  10.1.3  an additional cost incurred by a Finance Party or a reduction in any
amount payable to a Finance Party or the effective return to a Finance Party
under the Finance Documents or on its capital calculated by reference to any
amount received or receivable by that Finance Party under any Finance Document.

 

10.2 Increased Costs

 

If, by reason of:

 

  10.2.1  any change in any law or in the interpretation or administration of
any law; or

 

  10.2.2  compliance with any request from or requirement of any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law (but, if not having the force of law, being a requirement with which banks
are generally accustomed to act),

 

a Finance Party incurs any Increased Cost, then the Obligor concerned will, on
demand by the Agent, pay to the Agent for the account of that Finance Party such
amount as is sufficient to indemnify that Finance Party fully against any such
Increased Cost.

 

10.3 Claims by Finance Parties

 

A Finance Party intending to make a claim under Clause 10.2 (Increased Costs)
will promptly notify the Agent of the event by reason of which it is entitled to
do so, whereupon the Agent will promptly make demand on the Obligor concerned in
accordance with Clause 10.2 (Increased Costs).

 

10.4 Exclusions

 

No Finance Party will be entitled to make any claim for Increased Costs:

 

  10.4.1  to the extent compensated for by the Mandatory Costs Rate paid by the
Borrower; or

 

- 44 -



--------------------------------------------------------------------------------

  10.4.2  compensated for by Clause 9 (Taxes); or

 

  10.4.3  attributable to any tax or any change in the rate of tax on the
overall net income of a Finance Party imposed in any jurisdiction in which it is
incorporated or in which its Facility Office is for the time being located or in
which it is otherwise resident, organised or conducting business by reference
to:

 

  (a) the net income, profits or gains of that Finance Party world-wide; or

 

  (b) such of its net income, profits or gains as arise in, or in relation to,
that jurisdiction; or

 

  10.4.4  resulting from a failure by that Finance Party to comply with any
request from or requirement of any central bank or other fiscal, monetary or
other authority (whether or not having the force of law).

 

10.5 Non-disclosure

 

Nothing in this Clause 10 (Increased Costs) will require any Finance Party to
disclose any information which it regards as confidential or commercially
sensitive.

 

11. ILLEGALITY

 

11.1 Illegality

 

  11.1.1  If, at any time, it is:

 

  (a) unlawful in any relevant jurisdiction; or

 

  (b) contrary to any request from or requirement of any fiscal, monetary or
other authority (whether or not having the force of law),

 

for a Finance Party to maintain any obligation under a Finance Document or for a
Finance Party to make or fund its participation in the Advances then, promptly
after becoming aware of the same, the Agent will notify the Borrower providing
particulars of the same.

 

  11.1.2  Each Finance Party represents and warrants to the Obligors and the
Agent that on the date of this Agreement or, in the case of any New Bank or any
successor Agent or Security Trustee, on the date on which it becomes a party to
this Agreement or at the time of such succession (as the case may be), that it
has the necessary regulatory status to exercise its rights and perform its
obligations hereunder and that at such time no event referred to in Clause
11.1.1 exists.

 

- 45 -



--------------------------------------------------------------------------------

11.2 Repayment and Cancellation

 

Except in relation to any Finance Party which is in breach of its representation
under Clause 11.1.2 (Illegality) upon demand by the Agent on behalf, and at the
request, of such Bank:

 

  11.2.1  the Borrower will, on such date as the Agent certifies as necessary to
comply with the relevant law, repay that Bank’s participation in the Advances
together with all other Secured Obligations payable to such Bank; and

 

  11.2.2  such Bank will then be released from any rights or obligations it owes
under the Finance Documents and the amount of its Commitment will immediately be
reduced to zero.

 

12. MITIGATION

 

12.1 Mitigation

 

If, in respect of a Finance Party, circumstances arise which would, or would
upon the giving of notice, result in:

 

  12.1.1  any amount becoming payable under Clauses 9 (Taxes) or 10 (Increased
Costs); or

 

  12.1.2  any release, prepayment or cancellation under Clause 11 (Illegality),

 

then, without in any way limiting, reducing or otherwise qualifying the rights
of such Finance Party or the obligations of any Obligor under those Clauses,
such Finance Party will promptly, upon becoming aware of the same, notify the
Agent and endeavour, in consultation with the Agent and the Borrower, to take
such steps as that Finance Party determines are reasonably open to it to
mitigate the effects of such circumstances including (without limitation):

 

  (a) the transfer of its Facility Office; or

 

  (b) the transfer of its rights and obligations under the Finance Documents to
another financial institution acceptable to the Borrower which is willing to
participate in the Facility.

 

12.2 Rights of Finance Parties

 

  12.2.1  No Finance Party is obliged to take, or commit to take, any action
under Clause 12.1 (Mitigation) if, in the sole opinion of such Finance Party, to
do so might have any adverse effect upon its business, operations or financial
condition.

 

  12.2.2  Nothing in Clause 12.1 (Mitigation) limits the right of a Finance
Party to arrange its affairs as it considers fit.

 

- 46 -



--------------------------------------------------------------------------------

13. MARKET DISRUPTION

 

If, on a date on which EURIBOR is to be determined:

 

  (a) EURIBOR is to be determined by reference to the Reference Banks and not
all Reference Banks can supply a quotation for the purposes of determining
EURIBOR; or

 

  (b) the Agent determines that adequate and fair means do not exist for
determining or ascertaining EURIBOR,

 

the rate of interest on an Advance during the next Interest Period will be a
percentage rate per annum determined by the Agent (in consultation with the
Banks) to reflect the cost to each Bank concerned of funding its participation
in that Advance from whatever sources it may select plus the Margin and any
applicable Mandatory Costs Rate.

 

14. REPRESENTATIONS

 

14.1 Benefit

 

Each Obligor makes the representations and warranties set out in this Clause 14
(Representations) in favour of the Finance Parties and acknowledges that the
Finance Parties have entered into the Finance Documents in full reliance on
those representations and warranties.

 

14.2 Status

 

  14.2.1  The Borrower is a Belgian commanditaire vennootschap op
aandelen/société en commandite par actions, and each other Belgian Original
Obligor is either a Belgian gewone commanditaire vennootschap/société en
commandite simple or a besloten vennootschap met beperkte
aansprakelijkheid/société privée a responsibilité limitée duly incorporated and
validly existing under the laws of Belgium;

 

  14.2.2  each English Obligor is a limited liability company, duly incorporated
and validly existing under the laws of England and Wales;

 

  14.2.3  each French Obligor is a société par actions simplifiée with limited
liability, duly incorporated and validly existing under the laws of France;

 

  14.2.4  each Dutch Obligor is a private company with limited liability
besloten vennootschap met beperkte aansprakelijkheid, duly incorporated and
validly existing under the laws of The Netherlands;

 

  14.2.5  each Swedish Obligor is either a company with limited liability
(aktiebolag) or a limited partnership (kommanditbolag), and each is duly
incorporated or formed and validly existing under the laws of Sweden; and

 

  14.2.6  each Obligor is not in liquidation and possesses the capacity to sue
and be sued in its own name and has the power to own its assets and to carry on
its business as it is being conducted.

 

- 47 -



--------------------------------------------------------------------------------

14.3 Powers

 

Each Obligor has:

 

  14.3.1  the power to enter into each Finance Document to which it is a party
and to exercise its rights and perform its obligations under each such Finance
Document; and

 

  14.3.2  taken all necessary corporate and other action to authorise its entry
into each Finance Document to which it is a party and to exercise its rights and
perform its obligations under each such Finance Document.

 

14.4 Legal validity

 

Subject to:

 

  14.4.1  due presentation for registration of the Finance Documents in
accordance with the Companies Act 1985 (UK);

 

  14.4.2  due registration of each Finance Document creating Security over the
Properties at HM Land Registry;

 

  14.4.3  general equitable principles and insolvency, liquidation,
administration and other laws generally applicable to creditors’ rights;

 

  14.4.4  due notarisation, registration and filings with the relevant land or
mortgage registers of any Finance Document creating Security over or in
connection with any Property situated in Belgium and the Netherlands, or issued
shares in any Dutch Obligor;

 

  14.4.5  due registration of an original or a notarised copy of the Real Estate
Security Document, relating to any Property situated in France, together with
two duly executed and certified bordereaux d’inscription hypothécaire with the
relevant conservation des hypothéques;

 

  14.4.6  the entry of prescribed information relating to any Shares Pledge,
creating Security over or in connection with issued shares in any Charging
Company incorporated in Belgium or The Netherlands, in the share register of any
such Belgian Obligor or Dutch Obligor; and

 

  14.4.7  due delivery of the statement of pledge relating to the Shares Pledge
and due delivery of a certificate of perfection of pledge and documents
evidencing the registration of the Shares Pledge in the shareholding book of any
Charging Company incorporated in France (including a copy of the relevant
shareholder account and share transfer register),

 

each Finance Document to which each Obligor is a party and the transactions
contemplated thereby:

 

  (a) constitute, or will constitute when executed in accordance with its terms,
each Obligor’s legal, valid and binding obligations enforceable in accordance
with its terms;

 

- 48 -



--------------------------------------------------------------------------------

  (b) validly create (to the extent it purports to do so) a first ranking
Security of the type described, and over the assets to which it is expressed to
apply, in the relevant Finance Documents and, if a Finance Document purports to
evidence any Security, it accurately evidences that Security.

 

  (c) are in the overall best corporate interest of each Obligor.

 

14.5 Authorisations

 

Subject to the matters referred to in Clauses 14.4.1 to 14.4.7 (inclusive)
(Legal validity) and the application of applicable laws of civil procedure, all
actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of any necessary authorisations, the making of
registrations and the like) by the laws of the jurisdiction under which each
Obligor is incorporated or formed in or in which any of its assets are situated
in order:

 

  14.5.1  to enable it lawfully to enter into, exercise its rights and perform
and comply with its obligations under each of, and the transactions contemplated
by, the Finance Documents;

 

  14.5.2  to ensure that those obligations are valid and legally binding and
enforceable; and

 

  14.5.3  to make each Relevant Document admissible in evidence in the courts of
any relevant jurisdiction to which the parties to such Finance Document have
submitted,

 

have been taken, fulfilled and done in order for it to comply with its
obligations to the Finance Parties (or the counterparty to such Finance
Documents) under, and the transactions contemplated by, the Finance Documents.

 

14.6 No conflict

 

Each Obligor’s entry into, exercise of its rights and/or performance of or
compliance with its obligations under, and the transactions contemplated by, the
Finance Documents do not:

 

  14.6.1  violate, or exceed any borrowing or other power or restriction granted
or imposed by any law to which it or its assets are subject or its
constitutional documents; or

 

  14.6.2  result in the existence of, or oblige it to create, any Security over
its assets other than as permitted under Clause 17.5 (Negative pledge); or

 

  14.6.3  conflict with any document or agreement which is binding upon any
Obligor or any asset of an Obligor.

 

14.7 No default

 

No Default is continuing or would occur as a result of the making of any
Advance.

 

- 49 -



--------------------------------------------------------------------------------

14.8 Equal ranking

 

The Secured Obligations do and will rank at least equally and rateably with all
other unsecured obligations of each Obligor except for obligations mandatorily
preferred by law applying generally.

 

14.9 Title to assets

 

  14.9.1  No Security exists over the assets of each Obligor other than as
permitted under Clause 17.5 (Negative pledge);

 

  14.9.2  the Borrower and each other Belgian Obligor is the owner or is the
holder of a leasehold interest (houder van erfpacht/emphytéose) of each Property
situated in Belgium and each of its other assets which are expressed to be the
subject of any Security created by any of them under a Finance Document;

 

  14.9.3  except as disclosed in any Certificate on Title in relation to each
Property situated in England and Wales, each English Obligor is the legal and
beneficial owner of, and has a good and valid title (which was acquired with
full title guarantee) to, each such Property and each of its other assets which
are expressed to be the subject of any Security created by the relevant English
Obligor under a Finance Document;

 

  14.9.4  each French Obligor has good and marketable title, for which the root
of title is regular in excess of a period of 30 years to each Initial Property
situated in France or is the holder of a commercial lease (bail commercial) and
each of its other assets which are expressed to be the subject of any Security
created by any of them under a Finance Document;

 

  14.9.5  each Dutch Obligor is the owner (eigenaar), or holder of a leasehold
interest (houder van een erfpachtrecht) in, each Property situated in The
Netherlands; and

 

  14.9.6  with the exception of those Properties where a Swedish Obligor owns
only the buildings situated on such Property (byggnad pā ofri grund), each
Swedish Obligor holds legal title (lagfart) to each Property situated in Sweden
and, in respect of the part of any Property where a Swedish Obligor owns only
the buildings situated on such Property (byggnad pā ofri grund), the relevant
Swedish Obligors own the buildings situated on these land units (byggnad pā ofri
grund).

 

- 50 -



--------------------------------------------------------------------------------

14.10  Certificate on Title

 

To the best of the information, knowledge and belief of each English Obligor
after making all due enquiry, all factual information provided by, or on behalf
of, it to the solicitors preparing each Certificate on Title on its Properties
situated in England and Wales is, in each case, complete and accurate in all
material respects as at the date it was compiled or supplied and it has not
knowingly withheld (after making all due enquiry) any information the omission
of which would render any such Certificate on Title misleading in any material
respect.

 

14.11  Environmental Laws

 

  14.11.1  Each Obligor has obtained, at the relevant time, all requisite
Environmental Permits and has at all times complied in all respects with:

 

  (a) the terms and conditions of such Environmental Permits; and

 

  (b) all other applicable Environmental Law,

 

which, in each case, if not obtained or complied with, would give rise to a
Material Adverse Change;

 

  14.11.2  except as disclosed in any Certificate of Title, no Dangerous
Substance has been used, disposed of, generated, stored, transported, dumped,
released, deposited, buried or emitted at, on, from or under any site or
premises (whether or not owned, leased, occupied or controlled by it or any of
its subsidiaries (if any) and including any off-site waste management or
disposal location utilised by it or any such subsidiary (if any)) in
circumstances where this would have a Material Adverse Change; and

 

  14.11.3  there is no Environmental Claim pending or threatened, and there are
no past or present acts, omissions, events or circumstances that might be likely
to form the basis of any Environmental Claim, against any Obligor which, if
reasonably determined against an Obligor by the Instructing Group, have, or
would be likely to have, a Material Adverse Change.

 

  14.11.4  In the case of the Original English Obligor:

 

  (a) an investigation to identify asbestos containing materials has been
carried out as recommended by the Phase I environmental audit dated 18 March
1999 prepared by WSP Environmental Limited in relation to the Property known as
Westmount Centre, Uxbridge Road, Hayes, Middlesex and that all materials
containing asbestos have been removed or will be removed from that Property in
accordance with the timetable delivered to the Agent in accordance with Clause
3.1.1 (Conditions Precedent);

 

  (b)

any works that are recommended as a result of an intrusive ground investigation
to identify potential contamination in relation to the Property known as
Westmount Centre, Uxbridge Road, Hayes, Middlesex has been carried out in
accordance with the timetable to be

 

- 51 -



--------------------------------------------------------------------------------

 

delivered to the Agent in accordance with Clause 3.1.1 (Conditions Precedent);

 

  (c) there is no asbestos contained in any structure on the Property known as
Monarch House, Caversham Road, Reading, Berkshire;

 

  (d) all asbestos in any structure on the Property known as 475, 477 and 479
Brighton Road and land lying to the rear of 88-124 (even) Grange Road, Croydon
has been removed in accordance with appropriate safety guidelines.

 

14.12  Information

 

  14.12.1  To the best of each Obligors’ information and belief after making all
due enquiry, all factual information contained in:

 

  (a) the Due Diligence Reports;

 

  (b) when issued, the Information Memorandum; and

 

  (c) any other information supplied by the Obligors or their advisor to the
Agent in connection with the Finance Documents and the transactions contemplated
by them,

 

is, in each case, complete and accurate in all material respects as at the date
it was prepared or supplied;

 

  14.12.2  it has not knowingly withheld any information from the Agent the
omission of which would render any statements in the Due Diligence Reports.
Information Memorandum or such other information untrue or misleading in a
material respect as at the date it was prepared or supplied; and

 

  14.12.3  as far as it is aware after making all due enquiry, nothing has
occurred since the date or dates of the Due Diligence Reports, Information
Memorandum or such other information was provided which renders the information
contained in it untrue or misleading in any material respect.

 

14.13  Litigation

 

To the best of its information and belief after making all due enquiry, no
litigation, arbitration or administrative proceeding is current in relation to
any Obligor:

 

  14.13.1  to restrain its entry into, exercise of its rights under and/or
performance or enforcement of, or compliance with any of its respective
obligations under the Relevant Documents to the extent that it will have a
Material Adverse Change on that Obligor; or

 

  14.13.2  which is likely to be determined adversely against the relevant
Obligor and to have a Material Adverse Change on that Obligor.

 

- 52 -



--------------------------------------------------------------------------------

14.14  Accounts

 

  14.14.1  In the case of the Borrower, the consolidated accounts of the Group
most recently delivered to the Agent pursuant to Clauses 15.2 (Annual accounts)
and 15.3 (Quarterly accounts):

 

  (a) have been prepared in accordance with United States generally accepted
accounting principles; and

 

  (b) give a true and fair view of the consolidated financial condition of the
Group as at the date upon which they were drawn up (in the case of audited
accounts) and (subject to normal year and adjustments) fairly present the
consolidated financial condition of the Group as at the date to which they were
drawn up (in the case of any other accounts).

 

  14.14.2  In the case of each Obligor, its accounts most recently delivered to
the Agent pursuant to Clauses 15.2, (Annual accounts), and 15.3 (Quarterly
accounts):

 

  (a) have been prepared in accordance with the applicable accounting law and
generally accepted accounting principles, and in the case of the Belgian
Obligors follow the full format set out by Belgian accounting law (irrespective
of any entitlement to use an abbreviated or simplified format by reason of such
Obligor’s status as a commanditaire vennootschap/société en commandite or
besloten vennootschap met beperkte aansprakelijkheid/société privee a
responsibilité); and

 

  (b) give a true and fair view of its financial condition as at the date upon
which they were drawn up (in the case of audited accounts) and (subject to
normal year end adjustments) fairly present its financial condition as at the
date to which they were drawn up (in the case of any other accounts).

 

14.15  Ownership

 

Each Charging Company is at least 95 per cent, directly or indirectly owned, and
is controlled by, by the Borrower.

 

14.16  Year 2000 compliance

 

  14.16.1  each Original Obligor believes (having undertaken a comprehensive
review and assessment) that all Computer Systems used by any member of the Group
are Year 2000 Compliant except for:

 

  (a) a computer operated gate at the Property situated at Nice; and

 

  (b) the storage management system software of the Original Obligors which have
not installed the Group’s new storage management system software (which will be
installed by all Obligors before 31 December 1999); and

 

  14.16.2 

each Original Obligor (having made due enquiry) believes that each of the
Group’s customers (which are of material importance to the business and

 

- 53 -



--------------------------------------------------------------------------------

 

operations of the Group) will also, on a timely basis, ensure that their
Computer Systems are Year 2000 Compliant.

 

14.17  Repetition

 

The representations and warranties set out in Clauses 14.2 (Status) to 14.15
(Ownership) (save in Clause 14.12 (Information) in relation to the Information
Memorandum) are made by:

 

  14.17.1  each Obligor on the date of this Agreement; and

 

  14.17.2  each New Charging Company on the date of its accession as a party to
this Agreement.

 

and each such representation and warranty will thereafter be repeated by each
Obligor:

 

  (a) save in the case of Clauses 14.10 (Certificate on Title), 14.12
(Information), and 14.14 (Accounts) and 14.16 (Year 2000 compliance), on the
date of each Drawdown Notice, each Drawdown Date and each Interest Payment Date;

 

  (b) in the case of Clause 14.12 (Information) in relation to the Information
Memorandum only, on the date of the Information Memorandum; and

 

  (c) in the case of Clause 14.14 (Accounts), on each date on which any Obligor
delivers, or, if earlier, is obliged to deliver, audited financial statements in
accordance with Clauses 15.2 (Annual accounts) and 15.3 (Quarterly accounts),

 

in each case, with reference to the facts and circumstances then subsisting.

 

15. FINANCIAL UNDERTAKINGS

 

15.1 Loan to value

 

The Borrower will ensure that, on the first anniversary of the date of this
Agreement and on each anniversary thereafter, the aggregate sum of the Advances
on that date does not exceed the euro equivalent of 70 per cent. of the
aggregate value of:

 

  15.1.1  each Obligor’s interests in each Property on which a Project is
situated which has achieved Project Completion as recorded in the then most
recent Valuation of each such Property; and

 

  15.1.2  all Project Costs incurred by each Obligor in relation to each
Property on which a Project is situated which has not achieved Project
Completion as recorded in the then most recent Drawdown Report.

 

- 54 -



--------------------------------------------------------------------------------

15.2 Annual accounts

 

The Borrower will furnish, or procure that there is furnished, to the Agent (in
sufficient copies for each of the Banks) as soon as the same become available,
but in any event within 120 days after the end of each financial year, beginning
with the financial year ending on 31 December 1999 the audited:

 

  15.2.1  consolidated financial statements of the Group; and

 

  15.2.2  financial statements of each Obligor,

 

in each case, for such financial year (comprising at least an audited and, in
the case of the Group, consolidated, balance sheet and profit and loss account
and historic cash flow statement for that financial year).

 

15.3 Quarterly accounts

 

The Borrower will furnish, or procure that there are furnished, to the Agent (in
sufficient copies for each of the Banks) as soon as the same becomes available,
but in any event within 30 days after the end of each financial quarter,
beginning with the financial quarter ending on 30 September the unaudited:

 

  15.3.1  consolidated management accounts of the Group;

 

  15.3.2  management accounts of each Obligor,

 

in each case, for such financial quarter prepared in accordance with generally
accepted accounting principles, certified by the finance director of the
Borrower and another director of the Borrower and in form and substance
acceptable to the Agent.

 

15.4 Year end

 

No Obligor will change its financial year without the prior consent in writing
of the Agent other than to conform its financial year end to that of the
Borrower, which is 31 December.

 

15.5 Finance Costs cover

 

  15.5.1  The Borrower will ensure that, at the end of each calendar month the
subject of the then most recent Drawdown Report, the euro equivalent of the
aggregate Net Rental Income which is actually received or receivable by the
Obligors in respect of each Stabilised Project is not less than 175 per cent. of
the lesser of the aggregate Finance Costs payable on the Interest Payment Date
falling during that calendar month relating to either:

 

  (a) all Advances applied in respect of each Project which has achieved Project
Completion prior to the commencement of that calendar month as disclosed in that
Drawdown Report accruing during that calendar month; or

 

  (b) Advances assuming that the aggregate principal amount of such Advances is
70 per cent. of the euro equivalent of the lesser of:

 

  (i) Paid Project Costs incurred by each Obligor in relation to each Stabilised
Project as disclosed in the then most recent Drawdown Report; and

 

- 55 -



--------------------------------------------------------------------------------

  (ii) value of each Obligor’s interest in the relevant part of Properties
attributable to each Stabilised Project as recorded in the then most recent
Valuation of that Property.

 

  15.5.2  The Borrower will ensure that, at the end of each calendar month the
subject of the then most recent Drawdown Report, the euro equivalent of the
aggregate Net Rental Income which is actually received or receivable by the
Obligors in respect of each Project which has achieved Project Completion prior
to the commencement of that calendar month is not less than 125 per cent. of the
aggregate amount of the Finance Costs payable on the Interest Payment Date
falling during that calendar month relating to Advances applied in respect of
such Projects as disclosed in that Drawdown Report.

 

  15.5.3  In the event that the Banks extend the Final Repayment Date pursuant
to Clause 7.2 (Extension option) the Borrower will ensure that the euro
equivalent of the aggregate Net Rental Income which is actually received or
receivable by all Obligors in each calendar month during which or following the
date of such extension (determined as an average of such Net Rental Income
received or receivable during that calendar month and the previous five calendar
months) is not less than:

 

  (a) in respect of an extension made pursuant to Clause 7.2.2 only, 175 per
cent. of the sum of:

 

  (i) the aggregate Finance Costs; and

 

  (ii) all payments of any part of the Advances due and payable,

 

in each case, payable on the Interest Payment Date falling during that calendar
month; and

 

  (b) in respect of any extension made pursuant to Clauses 7.2.1 or 7.2.2, 135
per cent. of the aggregate Finance Costs payable on the Interest Payment Date
falling during that calendar month.

 

16. CONTROL ACCOUNTS

 

16.1 Designation of Control Accounts

 

  16.1.1  The Borrower will on, or prior to, the date of this Agreement open and
maintain in its name with the Account Bank in Brussels an account styled
“Disbursement Account”.

 

  16.1.2  The Borrower will on, or prior to, any date on which it is due to
receive any other amount which is required to be deposited into the Proceeds
Account in accordance with any Finance Document, open and maintain in its name
with the Account Bank in Brussels an account styled “Proceeds Account”.

 

- 56 -



--------------------------------------------------------------------------------

16.2 Account Bank

 

  16.2.1  Each Control Account will be held at the designated branch of the
Account Bank or at such other branch or branches of the Account Bank as the
Agent and the Borrower may determine (acting reasonably).

 

  16.2.2  If the Borrower so requests and the Agent consents (such consent not
to be unreasonably withheld), the Account Bank will (as soon as practicable):

 

  (a) be changed to another bank which agrees to that appointment: or

 

  (b) change any branch at which a Control Account is held.

 

  16.2.3  The Borrower and the Agent will do all such things as may reasonably
be required in order to facilitate any such change of Account Bank or the branch
of Account Bank (including, without limitation, the execution of bank mandate
forms).

 

16.3 Disbursement Account

 

  16.3.1  The Borrower will have signing rights on the Disbursement Account.
However, the Agent will have sole signing rights if a Default is continuing and
the Agent gives notice in accordance with Clause 16.3.4.

 

  16.3.2  On or prior to the Interest Payment Date immediately following the
delivery by the Borrower of a Drawdown Report in accordance with Clause 5.3
(Drawdown Report), the Agent will notify the Borrower whether or not it is
satisfied, based on the then most recent Drawdown Report, that all Obligors have
Sufficient Liquid Assets for the period ending immediately before the second
Interest Payment Date following the date of the relevant Drawdown Report.

 

  16.3.3  In the event that the Agent does not notify the Borrower within ten
Business Days following the delivery by the Borrower of such Drawdown Report
whether or not it is satisfied for the purposes of Clause 16.3.2 and 16.3.5,
then the Agent shall be deemed to be so satisfied.

 

  16.3.4  In the event that the Agent notifies the Borrower that it is not
satisfied for the purposes of Clause 16.3.2 that all Obligors have Sufficient
Liquid Assets for the relevant period, the Borrower will, on or prior to the
first Interest Payment Date following the date of the relevant Drawdown Report,
ensure that the proceeds of all Available Liquid Assets required to be provided
by way of equity contributions in the Borrower in order to maintain Sufficient
Liquid Assets for the period commencing on the last date in the month the
subject of that Drawdown Report and ending immediately before the second
Interest Payment Date following the date of the relevant Drawdown Report are
paid directly into the Disbursement Account.

 

- 57 -



--------------------------------------------------------------------------------

  16.3.5  The Borrower may withdraw such proceeds from the Disbursement Account
for application as Available Liquid Assets in a manner consistent with the
Finance Documents if:

 

  (a) no Default is continuing; and

 

  (b) the Agent is satisfied that all Obligors have Sufficient Liquid Assets for
the period ending immediately before the second Interest Payment Date following
the date of the relevant Drawdown Report:

 

  16.3.6  If a Default is continuing, the Agent may give notice to the Account
Bank that no amount may be withdrawn from the Disbursement Account without its
consent.

 

16.4 Proceeds Account

 

  16.4.1  The Agent will have sole signing rights on the Proceeds Account.

 

  16.4.2  Each Obligor will ensure that:

 

  (a) any Realisation Proceeds to be applied in or towards the Secured
Obligations in accordance with Clause 17.6.2(e)(iii) (Disposals):

 

  (b) proceeds of a claim under any Insurance required to be deposited into the
Proceeds Account in accordance with Clauses 18.4.8(b)(i) or (iv) (Insurance
Policies); and

 

  (c) all amounts payable to it (not otherwise paid directly to the Agent) under
any interest rate Hedge,

 

are promptly paid directly into the Proceeds Account.

 

  16.4.3  On any relevant Interest Payment Date, the Agent will (and is
irrevocably authorised by the Borrower to) withdraw from the Proceeds Account
such amount of Realisation Proceeds or such proceeds paid under any Insurance
Policy on deposit in that account as is required for application in or towards
the payment and discharge of the following items (or, if the credit balance of
such proceeds in that Proceeds Account is insufficient, in or towards payment of
the following items in the following order):

 

  (a) first, to the extent not paid when due in accordance with this Agreement,
in the following order:

 

  (i) all accrued interest and Mandatory Costs due by the Borrower under this
Agreement;

 

  (ii) all unpaid costs, fees and expenses owed by any Obligor to the Finance
Parties under the Finance Documents; and

 

  (iii) any unpaid sum due by the Borrower or any other Obligor to any Finance
Party, or any counterparty approved by the Agent, in each case under any Hedge;

 

  (b) second, any principal amount of the Advances which is due and payable;

 

  (c) third, all other Secured Obligations whether or not due and payable; and

 

- 58 -



--------------------------------------------------------------------------------

  (d) fourth, any surplus not otherwise required to be applied in accordance
with the Finance Documents to the order of the Borrower.

 

  16.4.4  On each Interest Payment Date, the Agent will (and is irrevocably
authorised by the Borrower to) withdraw from the Proceeds Account such amounts
paid under any interest rate Hedge on deposit in that account as it may
determine for application in or towards payment and discharge of those items set
out in (and in the order of) Clause 16.4.3(a).

 

16.5 Control Accounts generally

 

  16.5.1  Each Control Account will be denominated in euro.

 

  16.5.2  The Borrower may pay to the Account Bank such reasonable transaction
charges and other fees (in each case, consistent with the Account Bank’s usual
practice in relation to similar accounts) as the Borrower may from time to time
agree with the Account Bank. No other charges or fees will be payable to the
Account Bank (in its capacity as such) in respect of the Control Accounts.

 

  16.5.3  The Agent (acting reasonably) may require any amount, which has been,
or is to be, paid into a Control Account to be paid into a separate sub-account
as it considers appropriate to assist in monitoring payments from that account
or in holding currencies other than euro units.

 

  16.5.4  This Clause 16 (Control Accounts) does not limit or affect any
Obligor’s obligations to pay all Project Costs due and payable by it, to pay or
discharge the Secured Obligations owed by it when due or to make voluntary or
mandatory payments under the Finance Documents.

 

  16.5.5  The Finance Parties will not be responsible to the Obligors for the
non-payment of:

 

  (a) any Input VAT or relevant Project Costs due and payable by any Obligor
which could be paid out of moneys standing to the credit of any Control Account;
or

 

  (b) any of the Secured Obligations due to them which could be paid out of
moneys standing to the credit of any Control Account.

 

17. GENERAL UNDERTAKINGS

 

17.1 Notice of Default

 

Each Obligor will notify the Agent of the occurrence of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.

 

17.2 Authorisations

 

Each Obligor will:

 

  17.2.1  obtain, maintain and comply with the terms of; and

 

  17.2.2 

supply certified copies to the Agent of,

 

- 59 -



--------------------------------------------------------------------------------

 

any authorisation required undér law to enable it to perform its rights and
obligations under, or for the validity or enforceability of, any Finance
Document.

 

17.3 Maintenance of legal validity

 

Each Obligor will obtain, and will comply with the terms of and do all that is
necessary to maintain in full force and effect, all consents required in or by
the laws of its jurisdiction of incorporation to enable it lawfully to enter
into and perform its obligations under the Finance Documents and to ensure
(subject in any case to the matters referred to in Clause 14.4.1 to 14.4.7
(inclusive) (Legal validity)) the legality, validity or admissibility in
evidence in the relevant jurisdictions of each of the Finance Documents.

 

17.4 Equal ranking

 

Each Obligor will ensure that the Secured Obligations will at all times rank at
least equally and rateably in all respects with the claims of all of its other
unsecured creditors save those whose claims are preferred by any bankruptcy,
insolvency, liquidation or other similar laws of general application and those
secured claims permitted under clause 17.5 (Negative Pledge).

 

17.5 Negative pledge

 

  17.5.1  No Obligor will create or permit to subsist any Security on the whole
or any part of its assets without the prior written consent of the Agent.

 

  17.5.2  The consent of the Agent is given to:

 

  (a) Security arising by operation of law or by contract in the ordinary course
of an Obligor’s business (including retention of title arrangements and
equipment leasing) and securing amounts not more than 30 days overdue;

 

  (b) Security in respect of any asset of an Obligor which is not the subject of
any Security constituted under a Finance Document;

 

  (c) Security in the form of cash collateral in an aggregate amount for all
Obligors of not more than euro 2,000,000 provided by any Obligor in support of a
letter of credit or other assurance against financial loss given to a Trade
Contractor under any Trade Contract or a seller under a purchase contract for
the purchase of real estate;

 

  (d) Security arising, or expressly authorised by, under any Finance Document;

 

  (e) existing Security to be released or discharged in full:

 

  (i) in the case of the Original Belgian Obligors and the Original English
Obligor, on the Drawdown Date of the Initial Advance;

 

- 60 -



--------------------------------------------------------------------------------

  (ii) in the case of the Original Dutch Obligor, the Original French Obligors
and the Original Swedish Obligors, on the Drawdown Date of the Second Advance;
and

 

  (f) any bankers lien of the Account Bank over the Control Accounts which is
discharged within 30 days.

 

17.6 Disposals

 

  17.6.1  No Obligor will, either in a single transaction or in a series of
transactions whether related or not and whether voluntarily or involuntarily,
sell, transfer or otherwise dispose of any part of its assets without the prior
written consent of the Agent.

 

  17.6.2  The consent of the Agent is given to:

 

  (a) the disposal of obsolete assets which have outlasted their useful life and
which are no longer required for the efficient operation of the Obligor’s
business;

 

  (b) the disposal of assets (other than any Property and buildings and fixtures
thereon, Rental Income, rights under any Project Document and rights to any
Control Account) in the ordinary course of business;

 

  (c) the disposal of any asset of an Obligor not the subject of any Security
constituted under a Finance Document;

 

  (d) expenditure of cash for purposes consistent with the Finance Documents;
and

 

  (e) the sale or refinancing of any Property on arm’s length terms provided
that:

 

  (i) in the case of any such sale of any Property:

 

  (1) no Default is continuing on the date such sale is agreed;

 

  (2) the entire consideration for such sale is payable in cash

 

  (3) a deposit of not less than 10 per cent of the total Realisation Proceeds
contracted to be paid is paid in relation to such sale in immediately available
funds into the Proceeds Account on the date such sale is agreed; and

 

  (4) the balance of the consideration is contracted to be paid to the relevant
Obligor in immediately available funds not later than 90 days after the date
such sale is agreed;

 

  (ii) in the case of any such refinancing, all Properties owned by the relevant
Obligor are refinanced contemporaneously by one or more loans made to an
Obligor; and

 

- 61 -



--------------------------------------------------------------------------------

  (iii) in the case of any such sale or refinancing, Realisation Proceeds
derived from such sale or refinancing (or an amount equal to such Realisation
Proceeds) of not more than the euro equivalent of the higher of:

 

  (1) 80 per cent. (in the case of any such sale or refinancing of a Property
(other than an Excluded Property which is not a Finished Property)) or 15 per
cent. (in the case of any such sale or refinancing of an Excluded Property which
is not a Finished Property) of then most recent Valuation of the relevant
Property (subject to a maximum amount equal to 100 per cent of all Project Costs
incurred by the relevant Obligor to date in relation to the carrying out of the
Projects on that Property); and

 

  (2) 85 per cent (in the case of any such sale or refinancing of a Property
(other than an Excluded Property which is not a Finished Property) or 15 per
cent. (in the case of any such sale or refinancing of an Excluded Property which
is not a Finished Property) of all Project Costs incurred by the relevant
Obligor to date in relation to the carrying out of each Project on that
Property,

 

are deposited into the Proceeds Account for application in accordance with
Clause 16.4 (Proceeds Account) provided items (1) and (2) above shall not apply
to excess land identified as such in relation to any Initial Property in the
relevant Real Estate Package,

 

  (iv) in the case of any such sale or refinancing of an Excluded Property which
is not a Finished Property

 

and the Agent and the Security Trust will release such Property from the
Security constituted under the Finance Documents (including the release of any
Share Pledge over the Investments in the relevant Obligor) only if:

 

  (A) no Default is continuing at the relevant time; and

 

  (B) the relevant Obligors comply with paragraph (iii) above in relation to
such sale or refinancing.

 

17.7 Compliance with laws

 

Each Obligor will:

 

  (i) not to violate any laws applicable to it or its assets; and

 

- 62 -



--------------------------------------------------------------------------------

  (ii) to obtain all necessary authorisations in respect of, and comply with,
laws applicable to it or its assets.

 

17.8 Maintenance of status, etc

 

Each Obligor will ensure that it has the right and is duly qualified to conduct
any part of its business as it is conducted from time to time in all relevant
jurisdictions.

 

17.9 Financial Indebtedness

 

  17.9.1  Each Obligor will not, without the prior written consent of the Agent:

 

  (a) permit any Financial Indebtedness to be outstanding to it by, or to make
any other form of credit available to, any person;

 

  (b) incur or have outstanding any Financial Indebtedness to any affiliate of
an Obligor;

 

  (c) incur or have outstanding any Financial Indebtedness to any other person;
and

 

  (d) pay or discharge (including, without limitation, by way of set-off or
combination of accounts), or grant any guarantee, indemnity, bond, letter of
credit or similar assurance against financial loss in support of, any Financial
Indebtedness owed by it or any other person.

 

  17.9.2  The consent of the Agent is given to any Financial Indebtedness owed
by any Obligor;

 

  (a) under, or expressly permitted by, a Finance Document;

 

  (b) which is subordinated to amounts owing under the Finance Documents by the
Recom Loan Agreement or which is the subject of Security created under the
Receivables Pledge Agreement;

 

  (c) which relates to any indebtedness owed by the Borrower to Recom or
Shurgard Storage Centers Inc. of not more than euro 25,000,000 incurred by the
Borrower after 30 June 1999 which is repaid or discharged in full on or before
the Drawdown Date of the Second Advance;

 

  (d) owed by one Obligor to another;

 

  (e) that arises as a normal trade credit in the ordinary course of any
Obligor’s business and is not outstanding for more than 30 days;

 

  (f) that arises as a normal trade credit in respect of a Trade Contract or
arises under a purchase contract or real estate which is secured by a letter of
credit or other assurance against financial loss in an aggregate amount for all
Obligors of not more than euro 2,000,000; and

 

- 63 -



--------------------------------------------------------------------------------

  (g) that arises in refinancing a Property in accordance with Clause 17.6.2(e)
(Disposals).

 

  17.9.3  The consent of the Agent is given to any credit provided by any
Obligor:

 

  (a) in the ordinary course of business on arm’s length terms in favour of
third parties; and

 

  (b) to any other Obligor in accordance with Clause 17.18 (Intercompany loans).

 

17.10  Book and other debts

 

Each Obligor will:

 

  17.10.1  get in and realise its book and other debts and monetary claims
(including all Rental Income) in the ordinary and usual course of its business;
and

 

  17.10.2  not factor, securitise or discount any of its book and other debts
and monetary claims (including all Rental Income) or enter into any agreement
for such factoring, securitisation or discounting.

 

17.11  Change of business

 

Each Obligor will only conduct the business of acquiring, owning, developing and
operating the Properties and related activities in any manner which is in all
material respects consistent with the Finance Documents.

 

17.12  Mergers

 

No Obligor will enter into any amalgamation, demerger, merger or reconstruction
except with the prior written consent of the Agent (such consent not to be
unreasonably withheld).

 

17.13  Taxes

 

Each Obligor will:

 

  17.13.1  maintain its tax residence solely in the place of its incorporation;
and

 

  17.13.2  procure that all taxes payable by, or assessed upon, it are paid when
due except to the extent they are contested in good faith and by appropriate
means and an adequate reserve has been set aside with respect to the unpaid tax.

 

17.14  Hedges

 

The Borrower will:

 

  17.14.1  prior to the Drawdown Date of the Initial Advance; and

 

  17.14.2  prior to the date of any extension in the Final Repayment Date being
made in accordance with Clause 7.2 (Extension option),

 

- 64 -



--------------------------------------------------------------------------------

enter into any Hedge with the Agent, or such other financial institution
authorised by the Agent, as counterparty for the purpose of hedging or fixing:

 

  (a) the rate of interest payable on the full amount of the Advances and such
other Secured Obligations as specified by the Agent; and

 

  (b) the buy and/or sell rates of exchange between the currency of the
jurisdiction in which a Project is being carried out and euro units,

 

each such Hedge and related documentation to be in form and substance
satisfactory to the Agent.

 

17.15  Distributions and investments

 

No Obligor will:

 

  17.15.1  declare or pay any dividends or interest on unpaid dividends or
distributions, fees or expenses in the nature of or intended to act as a
distribution to any of its members or make any payments in respect of Financial
Indebtedness owed to any of its shareholders in that capacity (except to any
other Obligor); or

 

  17.15.2  make any payments in respect of any guarantee, indemnity, bond,
letter of credit or similar assurance against financial loss given by any such
shareholder or any affiliate of any such shareholder to any creditor; or

 

  17.15.3  acquire or contract or offer to acquire, by subscription or
otherwise, any business, Investments or otherwise acquire control of or make any
investment in, any company or business other than in the same scope of the
Group’s business taken as a whole.

 

17.16  Share capital

 

  17.16.1  No Obligor will redeem, repurchase, defease, retire or repay any of
its share capital, waive any obligation to pay up capital contributions, or
resolve to do so without the prior consent of the Agent.

 

  17.16.2  Each Obligor will pay on the same becoming due all calls or other
payments which may be or become due in respect of any of the Investments.

 

  17.16.3  The Borrower will call on outstanding contributions on the profit
sharing certificates issued by it whenever it has the obligation to provide more
equity under this Agreement.

 

17.17  Syndication

 

Each Obligor will take all steps reasonably requested by them by the Agent to
assist the Parties in:

 

  17.17.1  preparing and issuing the Information Memorandum within three months
of the date of this Agreement; and

 

  17.17.2  the syndication of their participations in the Facility including by
way of meetings with and representations to potential lenders for a period of
twelve months after the date of this Agreement.

 

- 65 -



--------------------------------------------------------------------------------

17.18  Intercompany loans

 

  17.18.1  The Borrower will promptly apply Available Liquid Assets required by
any Charging Company to meet Project Costs and other operating costs and
expenses incurred or to be incurred by such Charging Company by way of
intercompany loan lent either:

 

  (a) directly to the relevant Charging Company concerned; or

 

  (b) where any applicable law would require a Charging Company to make any
deduction or withholding on account of tax from any interest accruing on any
intercompany loan owed by that Charging Company to the Borrower, to a Dutch
Obligor (or in such other manner as is acceptable to the Agent (acting
reasonably)) which will then promptly on lend the proceeds of relevant
intercompany loan to the relevant Charging Company concerned.

 

  17.18.2  Any Charging Company may apply Available Liquid Assets required by
the Borrower or any other Charging Company to meet any Secured Obligations,
Project Costs and other operating costs and expenses incurred or to be incurred
by the Borrower or such other Charging Company by way of intercompany loan lent
either:

 

  (a) directly to the Borrower; or

 

  (b) where any applicable law would require the Borrower to make any deduction
or withholding on account of tax from any interest accruing on any intercompany
loan owed by the Borrower to that Charging Company, to a Dutch Obligor (or in
such other manner as is acceptable to the Agent (acting reasonably)) which will
then promptly on lend the proceeds of relevant intercompany loan to the
Borrower,

 

and where such Available Liquid Assets are required by such other Charging
Company, the Borrower will lend such Available Liquid Assets to such Charging
Company in accordance with Clause 17.18.1.

 

  17.18.3  Each such intercompany loan (and all accrued interest thereon) may
not be repaid until after the date on which the Secured Obligations are paid or
discharged in full.

 

  17.18.4  Except as permitted under Clause 20.9.l(i) (Deferral of Charging
Companies’ rights), no such intercompany loan may be set off against any other
liability except to the extent mandatorily required by law.

 

  17.18.5  Interest will accrue on each such intercompany loan:

 

  (a)

at a rate per annum of not less than the rate of interest payable from time to
time by the Borrower on the Advances under Clause 6 (Interest) plus,

 

- 66 -



--------------------------------------------------------------------------------

 

in the case of each intercompany loan on-lent in accordance with Clause
17.18.1(b), 0.01 per cent. per annum:

 

  (b) in arrear (on the basis of a 360 day year) during each Interest Period
applicable to the Advances: and

 

will be payable on each Interest Payment Date, by way of:

 

  (i) the Obligor concerned incurring a corresponding intercompany balance owed
to the relevant Obligor: or

 

  (ii) set-off against any intercompany loan or loans to be advanced on the same
date by the relevant Obligor to the Obligor concerned.

 

18. PROPERTY UNDERTAKINGS

 

18.1 Projects

 

  18.1.1  Carry out Projects: Each Obligor, in relation to any Project being
conducted by it or on its behalf:

 

  (a) will diligently and expeditiously to:

 

  (i) carry out and complete, or procure the carrying out and completion of,
that Project in accordance with the applicable Relevant Documents in a good and
workmanlike manner and will prevent or mitigate any delay arising in the
progress of that Project; and

 

  (ii) procure that Project Completion occurs in accordance with the Project
Timetable for that Project;

 

  (b) may, in relation to any Project being conducted by it or on its behalf at
any time other than during a Cost Overrun Period:

 

  (i) enter into, or permit any Project Contractor to enter into, any Building
Contract, Trade Contract or Professional Appointment, or accept a tender, or
issue a letter of intent, in respect of any such agreement or contract; or

 

  (ii) terminate or otherwise amend or vary any Building Contract, Trade
Contract or Professional Appointment,

 

       in each case, upon such terms as it may determine which do not constitute
a breach of the Finance Documents; and

 

  (c) will ensure that each Project is designed as a self storage centre and
that each Project will be fit for its purpose as such.

 

- 67 -



--------------------------------------------------------------------------------

  18.1.2  Project Contractor: Each Obligor, in relation to any Project being
conducted by it or on its behalf:

 

  (a) may not, during any Cost Overrun Period, enter into any Building Contract
(except for any Building Contract approved in accordance with Clause 18.2 (New
Projects)) or accept a tender, or issue a letter of intent, in respect of any
such Building Contract without the prior approval of the Agent (not to be
unreasonably withheld) such approval to be upon such terms and subject to such
conditions as the Agent may reasonably impose (including, without limitation,
arrangements for and the amounts of bonds, parent company and other guarantees
and letters of credit);

 

  (b) will ensure that the Project Contractor selected is a reputable building
contractor having relevant experience in building and managing the construction
of developments similar to that Project;

 

  (c) will procure, in relation to any such Building Contract under which the
maximum payable by any Obligor is more than euro 500,000, that prior to the
later of the making of the relevant Advance and the commencement of work on any
Project by or through the relevant Project Contractor, that Project Contractor
executes and, where applicable, exchanges the relevant Building Contract with,
and executed and delivers a copy of a Collateral Warranty to, the Agent.

 

  (d) will, in relation to:

 

  (i) any Project Contractor which is an affiliate of the Borrower, procure;

 

  (ii) any other Project Contractor, to procure,

 

that Project Contractor complies with the relevant Obligor’s obligations under
Clauses 18.1.1 (Carry out Projects) and 18.1.3 (Major Trade Contractors) to
18.1.4 (Professional Appointments) in relation to any Project to which it has
been appointed; and

 

  (e) will provide, during a declared Cost Overrun Period, a copy of the
Building Contract and all amendments and variations thereto to the Agent within
ten Business Days after the date on which the same are entered into or take
effect (whichever is the later).

 

  18.1.3  Major Trade Contractors: Before the later of commencement of work in
relation to any Project being conducted by or on behalf of the relevant Obligor,
the relevant Obligor will:

 

  (a)

not, during any Cost Overrun Period, enter into any Trade Contract with any
Major Trade Contractor (except for any Trade Contract approved in accordance
with Clause 18.2 (New Projects)) or accept a tender, or issue a letter of
intent, in respect of any such Trade Contract unless it is in a

 

- 68 -



--------------------------------------------------------------------------------

 

form approved by the Agent (not to be unreasonably withheld in the case of a
form previously approved by the Agent);

 

  (b) procure that a Collateral Warranty is delivered to the Agent: and

 

  (c) provide, during a Cost Overrun Period, a copy of each Trade Contract to
which a Major Trade Contractor is party and all amendments and variations
thereto to the Agent within ten Business Days after the date on which the same
are entered into or take effect whichever is the later.

 

  18.1.4  Professional Appointments: Each Obligor will, in relation to any
Project being conducted by it or on its behalf:

 

  (a) not, during a Cost Overrun Period, enter into, or permit any Project
Contractor to enter into, a Professional Appointment (except for any
Professional Appointment approved in accordance with Clause 18.2 (New Projects))
or accept an offer, or issue a letter of offer, in respect of any such
Professional Appointment without the prior approval of the Agent) (not to be
unreasonably withheld in the case of a form previously approved by the Agent;

 

  (b) ensure that the Professional selected is a reputable professional in the
relevant field having relevant experience in providing similar professional
services to developments similar to that Project;

 

  (c) procure that before the later of the drawing down of the relevant Advance
and commencement of any services in relation to that Project by a Professional,
that Professional will:

 

  (i) enter into a Professional Appointment with the Project Contractor (where
applicable, approved in accordance with paragraph (a)(i) above); and

 

  (ii) execute and deliver to the Agent a Collateral Warranty.

 

  18.1.5  No termination: Each Obligor will not in relation to any Project being
conducted by it or on its behalf (without the prior approval of the Agent such
approval not to be unreasonably withheld):

 

  (a) do or knowingly omit to do anything which would entitle any Project
Contractor or other person, and procure that the relevant Project Contractor
will not do or omit to do anything which would entitle a Major Trade Contractor
or Professional or other person to terminate the Project Documents to which it
is a party; or

 

  (b) discharge or release any Project Contractor or other person, and procure
that the relevant Project Contractor will not discharge or release any Major
Trade Contractor or Professional or other person from, or waive any of their
respective material obligations under any such agreement or contract.

 

- 69 -



--------------------------------------------------------------------------------

  18.1.6  Variations: No Obligor may, at any time during a Cost Overrun Period
in relation to any Project being conducted by it or on its behalf, make, or
allow to be made, any material addition, variation or alteration to:

 

  (a) any Project Document or any other material contract or agreement entered
into by or the benefit of which is vested in an Obligor in each case in
connection with that Project_ or

 

  (b) any of the Plans and Specifications.

 

except with the prior consent of the Agent (not to be unreasonably withheld) and
shall not be withheld if the Agent (acting reasonably) determines such addition,
variation or alteration would not have, or is reasonably likely not to have, a
Material Adverse Change on an Obligor.

 

  18.1.7  Project Costs:

 

  (a) No Obligor may, at any time during a Cost Overrun Period in relation to
any Project being conducted by or on behalf of it, incur or agree to incur a
material increase in any Project Costs above that permitted for the same
category of costs and expenses as set out in the Real Estate Package for such
Project unless the relevant Project Costs, or increase:

 

  (i) is a Cost Overrun funded in accordance with paragraph (b) below; or

 

  (ii) is consented to by the Agent (not to be unreasonably withheld).

 

  (b) Where any unfunded Cost Overrun arises in relation to any Project, the
Borrower (on behalf of the relevant Obligor) will in the first instance use the
available Contingency attributable to that Project to fund that Cost Overrun.

 

  18.1.8  Statutory Requirements etc: Each Obligor will, in relation to any
Project being conducted by or on its behalf:

 

  (a) procure that each of its Projects comply with the Statutory Requirements
and the requirements of every competent authority;

 

  (b) do all works or things required by any of the said Statutory Requirements
or authorities; and

 

  (c) obtain and comply with all necessary Consents and will give all necessary
notices required or desirable under the Statutory Requirements,

 

in each case so that there is no Material Adverse Change on the ability of that
Obligor and that Project Contractor, if applicable, to perform its obligations
under the relevant Project Documents.

 

  18.1.9 

Easements, light and air: Each Obligor will, in relation to any Project being
conducted by or on its behalf, negotiate and agree such deeds of grant,
surrender or variation of easements, quasi easements, rights, consents or

 

- 70 -



--------------------------------------------------------------------------------

 

licences with adjoining owners or occupiers or other third parties as may be
necessary for the construction, use, occupation or operation of each of its
Projects.

 

  18.1.10  Prohibited materials: Each Obligor will, in relation to any Project
being conducted by or on its behalf, to procure the use of, materials in each of
its Projects which are:

 

  (a) of an appropriate standard and quality and are consistent with material
used in other Projects which have achieved Project Completion;

 

  (b) used in accordance with Environmental Laws and Environmental Permits and
all relevant laws and codes of practice for the time being; and

 

  (c) not otherwise generally known or suspected within the construction
industry at the time of use or specification to be deleterious to health and
safety or to the durability of the relevant Properties;

 

and each Obligor will, in relation to any Project being conducted by or on its
behalf, to procure that, on written request or requests made by the Agent prior
to Project Completion of the relevant Project, the relevant Project Contractor
provides written confirmation to the Agent to the effect that only such
materials have, to the best of its information and belief after making all due
enquiry, been so used.

 

  18.1.11  Planning Permission etc:

 

  (a) Each Obligor will not, in relation to any Project being conducted by it or
on its behalf, enter into or make (or agree so to do) any agreement or
application under any law relating to any Planning Permission in relation to any
Property without the prior consent of the Agent such consent not to be
unreasonably withheld.

 

  (b) The consent of the Agent is given to any such agreement which has been
entered into:

 

  (i) prior to the date of this Agreement in relation to any Initial Project and
as disclosed in the relevant Certificate on Title or Due Diligence Report; and

 

  (ii) at any time other than during a Cost Overrun Period

 

  18.1.12  Inspection and audit:

 

The Agent may at any time, together with the Monitoring Surveyor (at the expense
of the Borrower):

 

  (a) review of the Obligors’ internal control procedures and accounting
policies approved by the Agent prior to drawdown of the Initial Advance as
applied by the Obligors in the preparation of each Drawdown Report in relation
to each Project; and

 

- 71 -



--------------------------------------------------------------------------------

  (b) during reasonable hours of the day and on reasonable prior notice to the
relevant Obligor and the relevant Project Contractor, if applicable, enter (with
such Monitoring Surveyor) upon any Property to view the state and progress of
the Project on that Property and to audit the relevant Obligor’s internal
control procedures and accounting policies as applied in relation to that
Project (without the Agent thereby becoming liable in any way as, for example, a
mortgagee in possession).

 

  18.1.13  Agent’s consent or approval

 

Any consent or approval required to be given by the Agent under Clauses
18.1.2(a) (Project Contractors). 18.1.3(a) (Trade Contractors), 18.1.4(a)
(Professional Appointments), 18.1.5 (No termination), 18.1.6 (Variations),
18.1.7(a) (Project Costs) or 18.1.11 (a) (Planning Permission etc.) will be
deemed to be given by the Agent on the terms originally requested by the
Borrower if the Agent does not notify the Borrower of whether or not such
consent approval is given_ (on any terms as specified by the Agent) at any time
within 15 Business Days of the Agent being requested to grant such consent or
approval.

 

18.2 New Projects

 

  18.2.1  An Obligor may, at any time, other than during a Cost Overrun Period:

 

  (a) acquire, or otherwise designate, any freehold, leasehold or other real
property specified in Schedule 6 (Approved New Properties) as an Approved New
Property; and/or

 

  (b) commence any construction and development project on an Approved New
Property as an Approved New Project,

 

without the consent of any Finance Party provided that:

 

  (i) any such freehold, leasehold or other real property specified in Schedule
6 (Approved New Properties) is acquired on, or otherwise complies with,
substantially the same terms as those disclosed in the relevant Real Estate
Package delivered to the Agent in accordance with Clause 3.1.2 (Conditions
precedent);

 

  (ii) any such construction and development project will be carried out
substantially in accordance with the relevant Real Estate Package;

 

  (iii)

the aggregate Budgeted Costs relating to such construction and development
project are not more than 15 per cent_ above the aggregate Budgeted Costs
contained in the relevant Real Estate Package or such lesser percentage as is
necessary so as to ensure a projected yield of 12 per cent per annum in respect
of the relevant Approved New Property for the financial year the relevant
Approved New Project is projected in the relevant Real Estate Package to become
a Stabilised Project, determined by reference to the annual

 

- 72 -



--------------------------------------------------------------------------------

 

Net Rental Income for such Approved New Property as projected in the relevant
Real Estate Package divided by the aggregate Budgeted Costs for that Project;
and

 

  (iv) on or prior to the first drawdown in respect of such construction and
development project the Agent has confirmed to the Borrower and the other
Finance Parties that it has received, or it is satisfied that it will receive
upon such drawdown, all items relating to:

 

  (1) the relevant freehold, leasehold or other real property specified in
Schedule 6 (Approved New Properties) as specified (as if that property were an
Initial Property) in paragraphs 1, 2 and 8 of Part B Schedule 2 (Conditions
precedent); and

 

  (2) where applicable, the Approved New Project as specified (as if that
Approved New Project were an Initial Project) in paragraphs 1, 2, 3 and 8 of
Part B Schedule 2 (Conditions precedent).

 

  18.2.2  Where any freehold, leasehold or other real property specified in
Schedule 6 (Approved New Properties) or any construction and development project
on an Approved New Property does not comply with Clause 18.2.1, no Obligor may
include such freehold, leasehold or other real property as an Approved New
Property, nor commence the development of such construction and development
project, unless:

 

  (a) the Agent has, subject to Clause 27.6.2 (Instructing Group’s
instructions), approved in its absolute discretion a revised Real Estate Package
for that Project; and

 

  (b) on or prior to the first drawdown in respect of the Approved New Project
the Agent has confirmed to the Borrower and the other Finance Parties that it
has received, or it is satisfied that it will receive upon such drawdown, all
items relating to:

 

  (i) the relevant freehold, leasehold or other real property specified in
Schedule 6 (Approved New Properties) as specified (as if that property were an
Initial Property) in paragraphs 1, 2 and 8 of Part B Schedule 2 (Conditions
precedent); and

 

  (ii) where applicable, the relevant construction and development project as
specified (as if that Approved New Project were an Initial Project) in
paragraphs 1, 2, 3 and 8 of Part B Schedule 2 (Conditions precedent).

 

  18.2.3 

The Agent may at any time, during a Cost Overrun Period, review the Real Estate
Package relating to any Approved New Property and may (in its absolute
discretion) require that changes specified by it be made to such Real

 

- 73 -



--------------------------------------------------------------------------------

 

Estate Package and if work shall not have commenced in respect of an Approved
New Project and the relevant Obligor has not entered into a Building Contract, a
Professional Appointment or a Trade Contract with a Major Trade Contractor, the
Agent may withdraw any approval it may have granted in respect of that Project.

 

  18.2.4  The Borrower may, at any time if a Default is not continuing, request
the Agent to consent to an Obligor conducting the development of one or more
Projects on:

 

  (a) any Property where such Property is not an Approved New Property; or

 

  (b) any other freehold, leasehold or other real property:

 

  (i) of which the relevant Obligor is the absolute owner; or

 

  (ii) as all the Banks may approve which is proposed to become a New Property,

 

  18.2.5  Any consent regarding:

 

  (a) any such freehold, leasehold or other real property becoming a New
Property;

 

  (b) any Obligor conducting, or having conducted on its behalf, a New Project,
and the terms upon which such development is or is to be conducted,

 

in each case, may only be given by the Agent subject to Clause 27.6.2
(Instructing Group’s instructions) it its absolute discretion upon such
conditions as it may specify having regard to, amongst other things, the
relevant matters specified in Parts A and B Schedule 2 (Conditions precedent).

 

  18.2.6  If consent is given in accordance with Clause 18.2.5 to any such
freehold, leasehold or other real property becoming a New Property or any such
development becoming a New Project and upon satisfaction of any conditions
specified in relation to any such consent:

 

  (a) that freehold, leasehold or other real property will become the relevant
New Property; and

 

  (b) that development to be carried out by, or on behalf of, that Obligor on
terms approved in accordance with Clauses 18.2.4 and 18.2.5 will become that
Obligor’s New Project.

 

18.3 Properties

 

  18.3.1 

Repair: Each Obligor will, after Project Completion of the relevant Project
conducted by it or on its behalf, to keep its Property and any other machinery
and equipment forming part of that Property in good and substantial repair and
condition and when necessary replace the same by items of similar quality and

 

- 74 -



--------------------------------------------------------------------------------

 

value, make good any want of repair and implement any recommendations of any
structural survey.

 

  18.3.2  Alterations: No Obligor will, after Project Completion of the relevant
Project conducted by it or on its behalf, effect, carry out or permit any
demolition, reconstruction or rebuilding of or any structural alteration to or
material change in the use of its Property or sever or remove any of the
fixtures (except for the purpose and in the course of effecting necessary
repairs thereto or of replacing the same with new or improved models or
substitutes or in the ordinary course of business) or for the purposes of
complying with any Statutory Requirements thereon belonging to or in use by it
without the prior consent of the Agent (not to be unreasonably withheld).

 

  18.3.3  Tenants and licensees: Each Obligor will use its best endeavours, in
relation to its Properties:

 

  (a) find tenants or licences for any vacant lettable space in its Properties
(or. where applicable, the reversion thereof);

 

  (b) observe and perform all its material covenants and obligations as lessor
under any Lease or as grantor under or as party to any licence or contract (in
all cases) now or at any time relating to or affecting its Properties and
protect its rights and interests under the same:

 

  (c) not, without the prior consent of the Agent, grant a Lease:

 

  (i) to any tenant for a term which is longer than twelve months; and

 

  (ii) of more than 2.5 per cent. of the annual projected revenue, appearing in
the applicable Real Estate Package for that Project, of any single self-storage
centre situated on a Property to a single tenant (or to any affiliate of that
tenant).

 

  18.3.4  Planning: Each Obligor will:

 

  (a) comply with any conditions attached to the relevant Planning Permission
relating to or affecting its Property and not on or of its Property or make any
material change in use of its Property;

 

  (b) not implement any planning permission (other than the relevant Planning
Permission or any planning permission necessary in relation to its obligations
under the Project Documents) obtained in relation to its Property without the
prior consent of the Agent such consent not to be unreasonably withheld; and

 

  (c) comply with all Planning Laws

 

  18.3.5  Notices:

 

  (a)

Each Obligor will promptly give full particulars (and if requested a copy of any
written particulars received by the Obligor concerned, if applicable) to the
Agent of any material notice, order, directive,

 

- 75 -



--------------------------------------------------------------------------------

 

designation, resolution or proposal having application to its Property or to the
area in which it is situate by any planning authority or other public body or
authority under or by virtue of the Planning Laws or any other statutory power
or powers conferred by any other law; and

 

  (b) if so required by the Agent, following reasonable prior written notice to
the Borrower (on behalf of the relevant Obligor), the Agent may at the cost of
the Borrower, take all steps (in the name of the relevant Obligor or otherwise
as are necessary) to procure compliance with any obligations imposed by any such
notice or order and may, at the cost of the relevant Obligor, make such
objection or objections or representations against or in respect of any proposal
for such a notice or order as the Agent (acting reasonably) considers necessary.

 

  18.3.6  Title: Each Obligor will:

 

  (a) observe and perform all restrictive or other covenants, stipulations and
obligations now or at any time affecting its Property and its Project Documents
insofar as the same are subsisting and are capable of being enforced; and

 

  (b) duly and diligently enforce all restrictive or other covenants,
stipulations and obligations benefiting its Property and not waive, release or
vary (or agree so to do) the obligations of any other party thereto.

 

  18.3.7  Headleases: Each Obligor will, in relation to any Lease under which it
derives its estate or interest in its Property:

 

  (a) observe and perform all material covenants, stipulations and obligations
on the lessee under any such Lease;

 

  (b) diligently enforce all material covenants and due performance and
observance of obligations on the part of the lessor under any such Lease;

 

  (c) not, without the prior written consent of the Agent:

 

  (i) waive, release or vary any material obligation under, or the terms of; or

 

  (ii) exercise any option or power to break, determine or extend,

 

in each case, any such Lease;

 

  (d) not do or permit anything under any such Lease whereby the same may be
forfeited;

 

  (e) not agree any increase in the rent payable under any such Lease without
the prior written consent of the Agent; and

 

  (f) promptly notify the Agent of any matter or event under or by reason of
which any such Lease has or may become subject to determination or to the
exercise of any right of re-entry or forfeiture.

 

- 76 -



--------------------------------------------------------------------------------

  18.3.8  Environmental Laws:

 

  (a) Each Obligor will, to the extent that failure to do so would give rise to
a Material Adverse Change:

 

  (i) comply with all applicable Environmental Laws and obtain and comply with
all requisite Environmental Permits;

 

  (ii) not allow any circumstances to arise which could lead to a competent
authority or a third party taking action or making an Environmental Claim,
including the revocation, suspension, variation or non-renewal of any
Environmental Permits;

 

  (iii) notify the Agent as soon as reasonably possible of any claim, notice or
other communication received by it in respect of:

 

  (1) any actual or alleged breach of, or corrective or remedial obligation or
liability under, any Environment Law or Environmental Permit; or

 

  (2) threatening to withdraw or not to renew or not renewing any Environmental
Permit.

 

  (b) In relation to the Property known as north side of Twickenham Road.
Hanworth (also known as Popham Close. Hounslow), the Original English Obligor
will:

 

  (i) comply, in accordance with a timetable delivered to the Agent in
accordance with Clause 3.1.1 (Conditions precedent), with the recommendations
set out in a Phase I and II environmental audit dated 12 November 1998 prepared
by WSP Environmental Limited (the “Hounslow Audit”) relating to hydrocarbon
contamination due to that Property’s prior use as a landfill and motor
engineering site, volatile organic compounds in the soil and ground water as
well as the presence of tetrachloroethene above the relevant trigger level and
elevated copper concentration in one bore hole which would only become an issue
if that Property were to be redeveloped for a more sensitive end use;

 

  (ii) procure in accordance with such timetable:

 

  (1) the installation of further groundwater monitoring wells throughout that
Property for periodic monitoring of ground water to provide data to assess the
quality of water entering into and exiting on that Property;

 

  (2)

confirmatory sampling to be undertaken to permit laboratory analysis and
categorisation of suspected asbestos materials (identified during a visual
inspection on 12 October 1998) in

 

- 77 -



--------------------------------------------------------------------------------

 

order that such materials may be appropriately managed and if the future use of
that Property requires or causes disturbance of these materials, then such
materials will be removed at the earliest opportunity by a licensed asbestos
removal contractor; and

 

  (3) the removal at the earliest opportunity of all insulation board materials
from that Property by a licensed asbestos removal contractor if the
aforementioned laboratory analysis confirms the presence of brown asbestos.

 

  (iii) take such further remedial action at its expense as recommended by WSP
Environmental Limited or such other environmental audit company as may be
approved by the Agent (acting reasonably); and

 

  (iv) promptly notify the Agent of:

 

  (1) the results of the above installations, samplings and removals and any new
potential sources of contamination discovered during such investigations; and

 

  (2) when the implementation in the Hounslow Report or with any recommendation
made in accordance with paragraph (iii) above have fully been completed.

 

  (c) In relation to the Property known as the Westmount Centre. Uxbridge Road,
Hayes, Middlesex, the Original English Obligor will:

 

  (i) comply, in accordance with a timetable delivered to the Agent in
accordance with Clause 3.1.1 (Conditions precedent), with the recommendations
set out in the Phase I environmental audit dated 16 March 1999 prepared by WSP
Environmental Limited (the “Hayes Audit”) relating to potentially contaminating
activities associated with the historical use of that Property and current on
site fuels storage;

 

  (ii) procure in accordance with such timetable:

 

  (1) an intrusive ground investigation prior to commencement of any Project on
that Property to identify potential contamination; and

 

  (2) an investigation to identify asbestos containing materials;

 

  (iii) take such further remedial action at its expense as recommended by WSP
Environmental Limited or such other environmental audit company as may be
approved by the Agent (acting reasonably); and

 

- 78 -



--------------------------------------------------------------------------------

  (iv) promptly notify the Agent of:

 

  (1) the results of the above investigations and any new potential sources of
contamination discovered during such investigations; and

 

  (2) when the implementation in the Hayes Report or with any recommendation
made in accordance with paragraph (iii) above have fully been completed.

 

  18.3.9  Compulsory purchase:

 

  (a) Each Obligor will notify the Agent as soon as reasonably possible upon it
becoming aware of any part of its Property being compulsorily purchased or the
applicable governmental agency or authority making an order for the compulsory
purchase of the same.

 

  (b) On receipt of such notice from the Borrower, the Agent will be entitled to
request a revised Valuation of the Property concerned (the cost of any such
Valuation will be borne by the Borrower) ignoring that part being compulsorily
purchased, for the purposes of Clause 15.1 (Loan to value).

 

  (c) All proceeds of any compulsory purchase order will, upon receipt by or on
behalf of the relevant Obligor, promptly be paid into the Proceeds Account for
application in or towards payment of the Secured Obligations.

 

  18.3.10  Pay rents charges and taxes: Subject to Clause 17.9.2 (Financial
Indebtedness), each Obligor will punctually pay or cause to be paid and
indemnify the Agent on demand (and as a separate covenant any receiver or
receivers appointed by it) against all existing and future rents, taxes, duties,
fees, renewal fees, charges, assessments, impositions and outgoings whatsoever
whether imposed by deed or by statute or otherwise and whether in the nature of
capital or revenue and even though of a wholly novel character which now or at
any time during the continuance of the security constituted by or pursuant to
this Agreement are payable in respect of its Property or any part thereof.

 

  18.3.11  Agent’s consent or approval

 

Any consent or approval required to be given by the Agent under Clauses 18.3.4
(Planning) or 18.3.7(c) or (e) (Headleases) will be deemed to be given by the
Agent on the terms originally requested by the Borrower if the Agent does not
notify the Borrower of whether or not such consent approval is given (on any
terms as specified by the Agent) at any time within 15 Business Days of the
Agent being requested to grant such consent or approval.

 

- 79 -



--------------------------------------------------------------------------------

18.4 Insurance

 

  18.4.1  Maintaining Policies: Each Obligor will effect and maintain or procure
to be effected and maintained:

 

  (a) in relation to any of its Projects, at all times before its Project
Completion, construction all risks insurance to the extent generally available
in the relevant jurisdiction including all risks of loss or damage to those of
its Properties upon which such Projects are being conducted and such Projects
(including subsidence), whether permanent or temporary, including materials or
other goods incorporated or for incorporation or used or intended to be used in
connection with any such Properties or the construction works all being the
property of the insured or for which the insured is responsible on a full
reinstatement basis, including, without limitation, site clearance, professional
fees and VAT where applicable;

 

  (b) at any other time, insurance in respect of its other Properties, fixtures
and fixed plant and machinery forming part of such Properties against loss or
damage by fire, storm, tempest, flood, earthquake, avalanche, lightning,
explosion, impact, aircraft (other than hostile aircraft) and other aerial
devices and articles dropped from them, riot, civil commotion and malicious
damage, bursting or overflowing of water tanks, apparatus or pipes and such
other risks and contingencies as are insured in accordance with sound commercial
practice or which the Agent may, acting reasonably, direct from time to time to
the full reinstatement value thereof with adequate provision also being made for
the cost of clearing the site and, as from 31 December 1999, the fees of
professionals incidental thereto (together with provision for forward inflation)
and the loss of rents or prospective rents for a period of not less than two
years or such other period as the Agent may, acting reasonably, agree to and
having regard to any potential increases in rent as a result of reviews;

 

  (c) insurance against acts of terrorism; and

 

  (d) insurance against third party and public liability risks (including, where
the Agent so requires and where commercially or legally usual and possible, the
Agent as co-insured).

 

  18.4.2  Form of Insurance Policies: Each Obligor will procure, subject to
Statutory Requirements, at all times that all Insurance Policies contain:

 

  (a) a mortgagee clause whereby such Insurance Policy will not be vitiated or
avoided as against a mortgagee or security holder in the event of or as a result
of any misrepresentation, act, neglect or failure to make disclosure on the part
of the insured party (other than the Finance Parties) or any circumstances
beyond the control of any insured party; and

 

- 80 -



--------------------------------------------------------------------------------

  (b) terms prohibiting the insurer from vitiating or avoiding any Insurance
Policy as against a mortgagee in the event of any misrepresentation, act,
neglect or failure to make full disclosure on the part of each Obligor or any
tenant or other insured party and a waiver of all rights of subrogation; and

 

  (c) terms providing that it will not be invalidated so far as the Agent is
concerned for failure to pay any premium due without the insurer first giving to
the Agent not less than 14 days written notice.

 

  18.4.3  Coverage of Insurance Policies: The Agent may request any Obligor to
give to the Agent details of any Insurance Policy and may, if it considers that
the amount insured by, or the risks covered by, any such Insurance Policy are
inadequate, require such Obligor to increase the amount insured by, and/or amend
the category of risks covered by, any such Insurance Policy to such extent and
in such manner as the Agent may consider appropriate and the Obligor will
promptly comply with such request.

 

  18.4.4  Information: Each Obligor will:

 

  (a) procure that there has been given to the Agent such information in
connection with, and copies of, the Insurance Policies as the Agent may at any
time reasonably require and will notify the Agent of renewals made and material
variations or cancellations of Insurance Policies, to the knowledge of each
Obligor made, threatened or pending; and

 

  (b) notify the Agent in writing of any material changes to its insurance cover
made from time to time.

 

  18.4.5  Non avoidance: No Obligor will knowingly do or omit or permit anything
to be done which may make void or voidable any Insurance Policy.

 

  18.4.6  Insurers: Each Obligor will effect and maintain Insurance Policies
with an insurance office or with underwriters in each case approved by the
Agent, not to be unreasonably withheld, from time to time.

 

  18.4.7  Pay premiums: Each Obligor will duly and punctually pay all premiums
and other moneys payable under its Insurance Policies and promptly, upon request
by the Agent, produce to the Agent copies of the premium receipts or other
evidence of the payment thereof.

 

  18.4.8  Co-insured: Each Obligor will at all times:

 

  (a) procure that each Insurance Policy maintained by each Obligor is in its
name and the Agent as co-insured with the Agent named as loss payee;

 

  (b) procure that the proceeds of any insurance claim under any Insurance
Policy are payable as follows:

 

  (i) where payment of a claim is made in respect of loss of rents or
prospective rents, payment will be paid into the Proceeds Account;

 

- 81 -



--------------------------------------------------------------------------------

  (ii) where payment of a claim is made in respect of third party liability
insurance, payment will be made to the relevant third party except where payment
or partial payment has been made to that third party by the relevant Obligor in
which case payment or the relevant part payment will be made to the relevant
Obligor; and

 

  (iii) where payment of a claim is made for the purposes of reinstatement any
amount so received will be applied in such reinstatement; and

 

  (iv) otherwise, will be paid into the Proceeds Account.

 

  (c) where any asset is for the time being insured otherwise than in the name
of the Agent and the relevant Obligor, cause the interest of the Agent to be
noted or endorsed on the policy or policies of insurance relating thereto.

 

  18.4.9  Agent effecting insurance: If any Obligor does not comply with its
obligations in respect of any Insurance Policy, the Agent may (without any
obligation to do so) effect or renew any such Insurance Policy in its own name
with an endorsement of the Agent’s interest and the moneys expended by the Agent
on so effecting or renewing any such insurance will be reimbursed by the
relevant Obligor to the Agent on demand.

 

  18.4.10  Application of insurance monies: Subject to the terms of any relevant
occupational lease and Statutory Requirements, all proceeds of insurance will be
used in or towards reinstatement of the relevant Property to the extent
practicable but otherwise in prepayment or repayment of the Secured Obligations
and, if there is an insufficient amount, will be applied in accordance with
Clause 24.7 (Partial Payments).

 

  18.4.11  Third Party Insurances: Notwithstanding anything to the contrary in
this Agreement, no Obligor will be, or be deemed to be, in breach of its
obligations under this Clause 18.4 (Insurance) to the extent that any provision
of any Relevant Document, Lease or other contract or agreement entered into with
any of the landlords of a Property is in conflict with any provision of this
Clause 18.4 (Insurance) and the relevant Obligor is complying with the material
provisions of that Project Document, Lease or other contract or agreement.

 

  18.4.12  Monies to be held for Agent: All claims and moneys received or
receivable by each Obligor under any Insurance Policy will be held by that
Obligor and promptly applied in accordance with Clause 18.4.8(b) (Co-insured).

 

  18.4.13  Defective title indemnity insurance: In relation to the Property
known as the Westmount Centre, Uxbridge Road, Hayes, Middlesex, the Original
English Obligor will procure defective title indemnity insurance from a
reputable insurer prior to the Second Advance.

 

- 82 -



--------------------------------------------------------------------------------

18.5 Valuation

 

  18.5.1  The Agent may request the Valuers promptly to prepare and deliver to
the Finance Parties a Valuation of:

 

  (a) each Property (except for any such Property the subject of a Valuation
conducted in accordance with paragraph (b) below less than 90 days before the
relevant anniversary) on which a Project is situated which has achieved Project
Completion prior to the first anniversary of the date of this Agreement and
prior to each anniversary thereafter or at any other time while a Default is
continuing; and

 

  (b) any Property after the Project situated on that Property has achieved
Project Completion.

 

  18.5.2  The cost of each such Valuation will be borne by the Borrower.

 

18.6 Other information

 

  18.6.1  The Borrower will, in respect of each Property (other than any
Property upon which is situated a Project which has not achieved Project
Completion), provide to the Agent within ten Business Days of the commencement
of each calendar month (beginning in the calendar month following the date on
which the Borrower draws down its Initial Advance, the following information in
form and substance satisfactory to the Agent (in sufficient copies for each of
the Banks):

 

  (a) a schedule in an agreed form of the lettings in respect of each such
Property showing for the average for the previous month of the rent, VAT and any
other payments receivable (and, separately, actually received) in the previous
month by tenants and licensees;

 

  (b) details of any material arrears of rent in the previous month in respect
of each such Property and the steps being taken to recover such arrears;

 

  (c) details of the level of unlet space in respect of each such Property in
the previous month; and

 

  (d) details of the level of any new lettings and licences in respect of each
such Property.

 

  18.6.2  The Borrower will also furnish, or procure that there is furnished, to
the Agent (in sufficient copies for each of the Banks):

 

  (a) as soon as the same are instituted or, to its knowledge, threatened,
details of any litigation, arbitration or administrative proceedings involving
any Obligor which:

 

  (i) would involve liability or potential liability of any Obligor in excess of
euro 1,000,000 (or its euro equivalent); or

 

- 83 -



--------------------------------------------------------------------------------

  (ii) is likely to be adversely determined and would involve liability or
potential liability of any Obligor in excess of euro 500,000 (or its euro
equivalent);

 

  (b) any amendment or variation to the Joint Venture Agreement; and

 

  (c) promptly, such further information regarding the financial condition,
business and assets of any Obligor (including any requested amplification or
explanation of any item in any accounts or other material provided under this
Agreement) as the Agent may reasonably request from time to time.

 

18.7 Year 2000 Compliance

 

The Borrower will procure that all Computer Systems used by any member of the
Group are (or will by no later than 31 December 1999 be) Year 2000 Compliant.

 

19. EVENTS OF DEFAULT

 

19.1 Events of Default

 

Each of the events referred to in Clauses 19.2 (Non-payment) to 19.19 (Material
Adverse Change) (inclusive) is, subject to Clause 19.22 (Project specific Events
of Default), an Event of Default (whether or not its occurrence is caused by any
person outside the control of an Obligor or any other person).

 

19.2 Non-payment

 

Any Obligor fails to pay any amount payable by it under any Finance Document at
the time, in the currency and in the manner in which it is expressed to be
payable unless any failure to pay is caused solely by:

 

  19.2.1  a technical or administrative delay or error in the transmission of
funds outside the control of the relevant Obligor and such failure is remedied
to the satisfaction of the Agent within two Business Days of the due date
therefor; or

 

  19.2.2  default on the part of the Agent in applying proceeds standing to the
credit of a Control Account in paying any such amount as required by this
Agreement.

 

19.3 Misrepresentation

 

Any representation, warranty or statement made or deemed to be made by an
Obligor in any Finance Document or in any notice or other document, certificate
or statement delivered by it pursuant to, or in connection with, any Finance
Document is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made.

 

- 84 -



--------------------------------------------------------------------------------

19.4  Breach of specific undertakings

 

Subject to Clause 19.22 (Project specific Events of Default), any Obligor fails
duly to perform or comply with any undertaking or other obligation owed or
assumed by it under:

 

  19.4.1  Clauses 15 (Financial undertakings) (other than Clause 15.5 (Finance
Costs cover)), 16 (Control Accounts), 17.1 (Notice of Default), 17.4 (Equal
ranking), 17.5 (Negative pledge), 17.6 (Disposals), 17.9 (Financial
Indebtedness), 17.11 (Change of business), 17.12 (Mergers), 17.14 (Hedges),
17.15 (Distributions and investments), 17.16 (Share capital), 17.17 (Share
capital), 17.18 (Intercompany loans), 18.1.1(b) (Carry out Projects). 18.1.2(a),
(b), (c) and (e) (Project Contractor), 18.1.3 (Mayor Trade Contractors), 18.1.4
(Professional Appointments), 18.1.6 (Variations), 18.1.7 (Project Costs),
18.1.11 (Planning Permission etc), 18.1.12 (Inspection and audit), 18.2 (New
Projects), 18.3.2 (Alterations), 18.3.3(c) (Tenants and licensees), 18.3.4(b)
(Planning), 18.3.5 (Notices) to 18.3.9 (Compulsory purchase) (inclusive), 18.4.1
(Maintaining Policies), 18.4.2 (Form of Insurance Policies), 18.4.5
(Non-avoidance) to 18.4.8 (Co-insured) (inclusive), 18.4.10 (Application of
insurance monies), 18.4.12 (Monies to be held for Agent), 18.4.13 (Defective
title indemnity insurance) and 18.5 (Valuation) to 18.7 (Year 200 compliance)
(inclusive) (other than those obligations referred to in Clause 19.2
(Non-payment)); and

 

  19.4.2  Clauses 15.5 (Finance Costs cover) for any two successive calendar
months.

 

19.5 Breach of other undertakings

 

Subject to Clause 19.22 (Project specific Events of Default), any Obligor fails
duly to perform or comply with any undertaking or other obligation owed or
assumed by it under a Finance Document (other than those obligations referred to
in Clauses 19.2 (Non payment) and 19.4 (Breach of specific undertakings)) and,
if any such non-performance or non-compliance is, in the opinion of the Agent,
capable of remedy, it is not remedied to the satisfaction of the Agent within
seven Business Days after the Agent has given notice to the Borrower of such
non-performance or non-compliance.

 

19.6 Major damage

 

Except where the relevant Obligor has disposed of, or refinanced, the relevant
Property in accordance with Clause 17.6.2(e) (Disposals) and subject to Clause
19.22 (Project specific Events of Default), the buildings and fixtures situated
on any Property are destroyed or otherwise damaged to a material extent and the
Agent determines (acting reasonably) that such destruction or damage is not
fully insured for full reinstatement value or may result in any abatement of
rent under any Lease which abatement the Agent determines (acting reasonably) is
not fully insured for a period of at least two years.

 

19.7 Cross-default

 

  19.7.1  Any Financial Indebtedness of an aggregate amount of more than euro
50,000 of any member of the Group (other than under a Finance Document) is not
paid when due (or within any applicable grace period) or is declared to be or
otherwise becomes due and payable on demand prior to its specified maturity; or

 

- 85 -



--------------------------------------------------------------------------------

  19.7.2  a creditor of any such member becomes entitled to declare any such
Financial Indebtedness of that member due and payable prior to its specified
maturity (or within any applicable grace period) or payable on demand; or

 

  19.7.3  any commitment for any such Financial Indebtedness of any member of
the Group is cancelled or suspended by a creditor of any such member (other than
upon the expiry of any applicable commitment period): or

 

  19.7.4  any Security (other than under a Finance Document) securing any such
Financial Indebtedness over an asset of any such member becomes immediately
enforceable.

 

19.8 Insolvency

 

  19.8.1  Any Belgian Obligor is, or admits that it is, unable to pay its debts
as they fall due (is in staat van staking van betalingen/est en état de
cessation de paiements) or otherwise is, or admits that it is, insolvent;

 

  19.8.2  any French Obligor is, or admits that it is, unable to pay its debts
as they fall due (état de cessation des paiements); or

 

  19.8.3  any English Obligor is deemed, within the meaning of Sections
123(1)(e) or (2) or 224(1)(d) or (2) of the Insolvency Act 1986 (UK), unable to
pay its debts; or

 

  19.8.4  any Dutch Obligor:

 

  (a) is in the position that it has stopped paying its debts and is declared
bankrupt (failliet) by judicial decision whether on its own request or on
request of one or more of its creditors or on the basis of a demand of the
public prosecutor;

 

  (b) foresees that it cannot continue to pay its claimable debts and applies
for a moratorium of payments (surséance van betaling) (article 1 and 213 of the
Dutch Bankruptcy Code (Faillissementswet));

 

  19.8.5  any Swedish Obligor becomes unable to pay its debts as they fall due
and such inability is not only temporary; or

 

  19.8.6  any Obligor:

 

  (a) stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts or makes a general assignment or any arrangement or
composition with or for the benefit of its creditors or a moratorium is agreed
or declared in respect of or affecting all or a material part of its
indebtedness; or

 

  (b)

begins negotiations or takes or proposes any proceedings or other step with a
view to re-adjusting, re-scheduling or deferring its indebtedness

 

- 86 -



--------------------------------------------------------------------------------

 

(or any part thereof which it would otherwise be unable to pay when due).

 

19.9 Insolvency proceedings

 

  19.9.1  to the extent as may be valid under Belgian law in relation to a
Belgian Obligor:

 

  (a) a gerechtelijk bestuurder/administrateur judiciaire, speciaal
commissaris/commissaire spécial, sekwester/séquestre or similar officer is
appointed over any Belgian Obligor or of any substantial part or all of its
revenues and assets; or

 

  (b) any corporate action or other steps are taken or legal proceedings are
started by or against any Belgian Obligor with a view to any of the above events
(subject, in the case of legal proceedings started against such member with a
view to the appointment of a gerechtelijk bestuurder/administrateur judiciaire,
speciaal commissaris/commissaire spécial, sekwester/séquestre or similar
officer, to the condition that these proceedings continue for more than 90 days
without being dismissed);

 

  19.9.2  in relation to a Dutch Obligor any corporate action or other steps are
taken or legal proceedings are started or (to the best of its knowledge and
belief) threatened against any Dutch Obligor for its bankruptcy, suspension of
payments, winding-up (other than within the framework of a solvent
reorganisation of the Group), placement under administration, liquidation (other
than within the framework of a solvent organisation of the Group), winding-up,
dissolution, administration or re-organisation (whether by voluntary
arrangement, scheme of arrangement or otherwise) or the appointment of a
receiver, administrator, administrative receiver, conservator, custodian,
trustee or similar officer of it or of any or all of its assets or revenues;

 

  19.9.3  in relation to an English Obligor:

 

  (a) a meeting of any English Obligor (or of its directors) is convened for the
purposes of considering any resolution, or to petition, for its winding-up or
for its administration under the Insolvency act 1986 or any such resolution is
passed; or

 

  (b) a petition is presented for the making of an administration order under
the Insolvency Act 1986 in respect of any English Obligor; or

 

  (c) a petition is presented to any court in Great Britain for the making of a
winding-up order in respect of any English Obligor (other than a petition which
the Agent is satisfied is vexatious or frivolous and which is discharged within
21 days); or

 

- 87 -



--------------------------------------------------------------------------------

  (d) an order for the winding-up or administration under the Insolvency Act
1986 of any English Obligor is made;

 

  19.9.4  in relation to a French Obligor, any corporate action which is taken
or legal proceedings (procedure known as Reglement Amiable (Amicable Settlement)
or the appointment of a Mandataire ad hoc or the procedure known as Redressement
Judiciaire (Judicial Rehabilitation) proceedings with a view to the appointment
of an Administrateur Judiciaire, a Juge Commissaire and a Réprésentant des
Créanciers) which are started by or against any French Obligor with a view to
any of the above events.

 

  19.9.5  in relation to a Swedish Obligor any proceedings are initiated,
against the relevant Obligor and such proceedings are not dismissed within 21
days, or by the relevant Obligor, under any applicable liquidation, bankruptcy,
composition, reorganisation or other similar laws;

 

  19.9.6  any member of the Group is declared bankrupt, is dissolved or enters
into liquidation, is annulled as a legal entity; or

 

  19.9.7  any petition or proposal is made, or any meeting is convened, with a
view to the bankruptcy, winding-up or administration of any member of the Group
or a composition assignment or arrangement with any creditors of any member of
the Group.

 

19.10  Appointment of receivers or managers

 

  19.10.1  A receiver, manager, administrative receiver or like person is
appointed (other than pursuant to any Finance Document) in respect of any
Obligor or in respect of any of its assets; or

 

  19.10.2  any Obligor (or its directors) requests the appointment of a
receiver, manager, administrative receiver or like person (other than pursuant
to any Finance Document) without the prior consent of the Bank.

 

19.11  Creditors’ process

 

  19.11.1  Any attachment, sequestration, distress or execution affects any
asset of any Obligor and, if that asset is considered by the Agent not to be
material in the context of the assets of the Obligors, such attachment,
sequestration, distress or execution is not discharged fully within 30 days.

 

  19.11.2  Any executory or conservatory seizure (uitvoerend of bewarend
beslag/saisie exécution ou conservatoire) is made on the whole or any part of
the property, undertaking or assets of any Belgian Obligor and, in respect of a
conservatory seizure in respect of an asset considered by the Agent not to be
material in the context of the assets of the Obligors, such conservatory seizure
is not lifted within 90 days of its first being made.

 

- 88 -



--------------------------------------------------------------------------------

19.12  Analogous proceedings

 

There occurs, in relation to any Obligor, any event in any country or territory
which in the opinion of the Agent corresponds with any of those mentioned in
Clauses 19.8 (Insolvency) to 19.11 (Creditors’ process) (inclusive).

 

19.13  Compulsory purchase

 

Any part or interest of any Obligor in any Property is compulsorily purchased or
is otherwise nationalised or otherwise expropriated which, in the opinion of the
Agent, will have a material and adverse effect on the financial condition of any
Obligor or on the ability of an Obligor to comply with its obligations under the
Finance Documents.

 

19.14  Change of control

 

Any Charging Company ceases to be at least 95 per cent. directly or indirectly
owned by, and is controlled by, the Borrower.

 

19.15  Cessation of business

 

Any Obligor ceases, or threatens to cease or to carry on a substantial part of
its business.

 

19.16  Unlawfulness

 

It is or becomes unlawful for an Obligor to perform or pay the Secured
Obligations or for any Obligor to perform any other obligation of such Obligor
under the Finance Documents which the Agent acting reasonably, considers
material.

 

19.17  Disputes with Professionals and Major Trade Contractors

 

Subject to Clause 19.22 (Project specific Events of Default), if:

 

  19.17.1  any dispute arises between an Obligor and any Project Contractor,
Professional or Major Trade Contractors under any Building Contract or any Trade
Contract or Professional Appointment under which a consideration of more than
euro 1,000,000 is payable by that Obligor to such Project Contractor,
Professional or Major Trade Contractor; and

 

  19.17.2  as a direct result of that dispute, the relevant Project Contractor,
Major Trade Contractor or Professional withdraws its equipment and/or employees
from participating in the relevant Project in accordance with the relevant
Project Document,

 

the relevant Obligor does not appoint a replacement Project Contractor, Major
Trade Contractor or Professional in relation to the relevant Project within one
calendar month of the date such withdrawal first occurred.

 

19.18  Joint Venture Agreement

 

The Joint Venture Agreement is amended or varied in any respect affecting any
obligation relating to the funding of the profit sharing certificates or any
guarantee relating thereto without the prior written consent of the Agent.

 

- 89 -



--------------------------------------------------------------------------------

19.19  Material Adverse Change

 

Any event or series of events occurs which gives rise to a Material Adverse
Change.

 

19.20  Acceleration

 

  19.20.1  Upon the occurrence of any Event of Default specified in Clauses
19.8.1 (Insolvency), 19.9.1, 19.9.2 or 19.9.3 (Insolvency proceedings), 19.11.2
(Creditors’ process) or 19.12 (Analogous proceedings) (but in the latter case
only in respect of events analogous to those referred to in the foregoing
Clauses):

 

  (a) the Secured Obligations will immediately become due and payable; and

 

  (b) the Total Commitments will immediately be cancelled and reduced to zero.

 

  19.20.2  The Agent and, in addition, in the case of paragraphs (a)(iv) and (b)
below, the Security Trustee may (and, if so instructed by an Instructing Group,
will) at any time, if any other Event of Default is continuing, do any of the
following:

 

  (a) by notice in writing to the Borrower (on behalf of Obligors):

 

  (i) declare any part of the Secured Obligations to be immediately due and
payable, whereupon the same will immediately due and payable; or

 

  (ii) declare any part of the Secured Obligations to be due and payable on
demand, whereupon the same will immediately become due and payable on demand by
the Agent to the Borrower; or

 

  (iii) cancel the Total Commitments in part pro rata or in full, whereupon the
same will be so cancelled and, if cancelled in full, immediately reduced to
zero;

 

  (iv) require the Borrower to call on all outstanding contributions on profit
sharing certificates issued by it immediately up to the amount required to
discharge the Secured Obligations in full; or

 

  (b) take any step to enforce any Security, or exercise any rights of the
Finance Parties, under the Finance Documents; or

 

  (c) terminate any Hedge (to the extent permitted under the terms of any such
Hedge).

 

19.21  No independent action

 

No Bank may, except with the prior consent of an Instructing Group:

 

  19.21.1  enforce any Security created or evidenced by any Finance Document or
require the Agent to enforce any such Security;

 

- 90 -



--------------------------------------------------------------------------------

  19.21.2  sue for, or institute any creditor’s process (including a mareva
injunction, garnishee order, execution or levy, whether before or after
judgment) against any party to this Agreement in respect of, the Secured
Obligations or any obligations (whether or not for the payment of money) owing
to it under or in respect of any Finance Document:

 

  19.21.3  take any step (including petition, application, notice of meeting or
proposal to creditor) for the winding-up or administration of, or any insolvency
proceeding, voluntary arrangement or scheme or arrangement in relation to, any
Obligor: or

 

  19.21.4  apply for any order for an injunction or specific performance in
respect of any party to this Agreement in relation to any of the Finance
Documents.

 

19.22  Project specific Events of Default

 

  19.22.1  If any event referred to in:

 

  (a) Clause 19.4 (Breach of specific undertakings) (excluding any failure by an
Obligor duly to perform or comply with any undertaking or other obligation owed
or assumed by it under Clauses 15 (Financial undertakings), 16 (Control
Accounts), 17.5 (Negative pledge) and 17.6 (Disposals));

 

  (b) Clause 19.5 (Breach of other undertakings) (in relation only to any
failure by an Obligor duly to perform or comply with any undertaking or other
obligation owed or assumed by it under Clauses 17 (General undertakings) and 18
(Property undertakings));

 

  (c) Clause 19.6 (Major damage); and

 

  (d) Clause 19.17 (Disputes with Professionals and Major Trade Contractors),

 

occurs solely in relation to a specific Property (or a Project situated on that
Property), such event will not, and will cease to, constitute a Default and an
Event of Default only if:

 

  (i) the Borrower (on behalf of relevant Obligor):

 

  (1) notifies the Agent of the occurrence of such event within five Business
Days of becoming aware of its occurrence; and

 

  (2) gives reasonably particulars of such event and the relevant Property or
Project to which it solely relates;

 

  (ii) no other Event of Default is continuing at the time the Borrower notifies
the Agent in accordance with paragraph (i)(1) above; and

 

  (iii) the Obligors comply strictly with this Clauses 19.22.

 

- 91 -



--------------------------------------------------------------------------------

  19.22.2  The Agent will, upon receipt of any such notification given in
accordance with Clause 19.22. 1(i)(1), promptly (and, in any event, within five
Business Days) notify the Borrower that either (in its absolute discretion):

 

  (a) the relevant Obligor must sell the relevant Property in accordance with
Clause 17.6.2(e) (Disposals) within a period specified by the Agent (being a
period of not less than one calendar month); or

 

  (b) the relevant Property is designated an Excluded Property with effect from
the next Interest Payment Date.

 

  19.22.3  If the Agent designates the relevant Property as being a Excluded
Property, it may at any time, by notice to the Borrower, determine that the
relevant Obligor must sell the relevant Property in accordance with Clause
17.6.2(e) (Disposals) within a period specified by the Agent (being a period of
not less than one calendar month).

 

  19.22.4  If any Obligor fails strictly to comply with this Clause 19.22 in
relation to any relevant Property, the relevant event will thereupon constitute
an Event of Default (whether or not its occurrence is caused by any person
outside the control of an Obligor or any other person) as if the Borrower had
not issued any notice in relation to the occurrence of that event in accordance
with Clause 19.22.1(i)(1).

 

  19.22.5  Each Obligor will cease to be obliged to comply with this Clause
19.22 in relation to any Property on the date of the earlier to occur of:

 

  (a) the relevant event which gave rise to the notification referred to in
Clauses 19.22.1(i)(1) being waived or cured in accordance with this Agreement as
if it were an Event of Default; and

 

  (b) the relevant Property ceasing to be a Property in accordance with this
Agreement.

 

20. GUARANTEE

 

20.1 Guarantee

 

Each Charging Company irrevocably and unconditionally guarantees to each Finance
Party the due and punctual observance and performance of the Secured Obligations
(this guarantee being a cautionnement solidaire/hoofdelijke borgstelling).

 

20.2 Indemnity

 

Each Charging Company irrevocably and unconditionally agrees as a primary
obligation to indemnify each Finance Party from time to time on demand by the
Agent from and against any loss incurred by any Finance Party as a result of the
Secured Obligations or any other obligation of another Obligor under a Finance
Document being or becoming void, voidable, unenforceable or ineffective as
against any Obligor for any reason whatsoever, whether or not known to any
Finance Party or any other

 

- 92 -



--------------------------------------------------------------------------------

person, the amount of such loss being the amount which the person or persons
suffering it would otherwise have been entitled to recover from any other
Obligor.

 

20.3 Limitation

 

The liability of each French Obligor under Clause 20.1 (Guarantee) and 20.2
(Indemnity) will be limited to the amount determined by the Agent at any time to
be the euro equivalent of the greater of:

 

  20.3.1  the aggregate of all intercompany loans made to such French Obligor up
to the date of such determination to the extent only that any such loan is
funded directly or indirectly out of the proceeds of any Advance; and

 

  20.3.2  90 per cent, of the Net Assets of such French Obligor calculated on
the basis of the Accepted Financial Statements of such French Obligor or, if a
greater, on the basis of its last audited financial statements available at the
date of such determination.

 

where “Net Assets” means the shareholders equity (including the share capital,
share premium, net income or loss of a period, legal and statutory reserves,
other reserves, profits and losses carried forward, investment subsidies and
regulated provisions) (capitaux propres) in the relevant French Obligor.

 

20.4 Additional security

 

The obligations of each Charging Company under this Clause 20 (Guarantee) are in
addition to and independent of every other Security which any Finance Party may
at any time hold in respect of the Secured Obligations.

 

20.5 Continuing obligations

 

The obligations of each Charging Company under this Clause 20 (Guarantee)
constitute continuing obligations of each Charging Company despite any
settlement of account and will not be considered satisfied by any intermediate
payment or satisfaction of any of the Secured Obligations and will continue in
full force and effect until the Secured Obligations have been fully and
irrevocably paid or discharged and all Commitments reduced to nil.

 

20.6 Obligations not discharged

 

The obligations of each Charging Company under this Clause 20 (Guarantee) and
the rights, powers and remedies conferred in respect this Clause 20 (Guarantee)
of by law will not be discharged, impaired or otherwise affected by:

 

  20.6.1  the winding-up, dissolution, administration or re-organisation of an
Obligor or any other person or any change in an Obligor’s status, function,
control or ownership; or

 

  20.6.2  any of the Secured Obligations or the obligations of any other person
under any Relevant Document being or becoming illegal, invalid, unenforceable or
ineffective in any respect; or

 

- 93 -



--------------------------------------------------------------------------------

  20.6.3  time or other indulgence being granted or agreed to be granted to an
Obligor in respect of the Secured Obligations; or

 

  20.6.4  any:

 

  (a) amendment to or waiver under; or

 

  (b) variation, waiver or release of, any obligation of an Obligor under, any
Finance Document; or

 

  20.6.5  any failure to take, or fully to take, any Security contemplated by
any Finance Document or otherwise agreed to be taken in respect of the Secured
Obligations; or

 

  20.6.6  any failure to realise or fully to realise the value of, or any
release, discharge, exchange or substitution of, any Security taken under the
Finance Documents or any of the Secured Obligations; or

 

  20.6.7  any action taken or purported to be taken by any Charging Company
under Clause 20.10 (Further assurance) (whether or not any such action is
authorised by such Clause).

 

20.7 Settlement conditional

 

Any settlement or discharge between a Charging Company and a Finance Party is
conditional upon no Security or payment to a Finance Party by an Obligor or any
other person on behalf of an Obligor being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, liquidation or
similar laws of general application and, if any such Security or payment is so
avoided or reduced, each Finance Party will be entitled to recover the value or
amount of such Security or payment from any Obligor as if such settlement or
discharge had not occurred.

 

20.8 Exercise of rights

 

No Finance Party is obliged, before exercising any of the rights, powers or
remedies conferred upon it in respect of a Charging Company under this Clause 20
(Guarantee) or by law:

 

  20.8.1  to make any demand of an Obligor or any other person other than
provided under the relevant Finance Document or by law; or

 

  20.8.2  to take any action or obtain judgment in any court against an Obligor
or any other person; or

 

  20.8.3  to make or file any claim or proof in a winding-up or dissolution of
an Obligor or any other person; or

 

  20.8.4  to enforce or seek to enforce any Security taken in respect of any of
the Secured Obligations.

 

- 94 -



--------------------------------------------------------------------------------

20.9 Deferral of Charging Companies’ rights

 

Each Charging Company agrees that, so long as any of the Secured Obligations
remain outstanding or unpaid:

 

  20.9.1  it will not exercise any rights which it may at any time have by
reason of performance by it of its obligations under the Finance Documents or
any other document:

 

  (a) to be indemnified by any Obligor; or

 

  (b) to claim any contribution from any other guarantor of an Obligor’s
obligations under the Relevant Documents; or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any right or Security of the Finance Parties under the Finance
Documents,

 

except:

 

  (i) by way of setting-off any liability incurred and paid by the relevant
Charging Company by reason of performance by it of its obligations under the
Finance Documents or any other document against intercompany indebtedness owed
by that Charging Company to another Obligor; or

 

  (ii) upon such terms as the Agent may require;

 

  20.9.2  it will promptly, upon receipt of the same, apply any moneys received
by it as a result of the exercise of any such rights in or towards the payment
or discharge of the Secured Obligations; and

 

  20.9.3  it hereby pledges all such rights to the Finance Parties as security
for the payment and discharge of the Secured Obligations.

 

20.10  Further assurance

 

Each Charging Company agrees that it will promptly, at the direction of the
Agent (acting reasonably), execute and deliver at its own expense any document
(executed as a deed or under hand as the Agent may direct) and do any act or
thing in order to confirm or establish the validity and enforceability of the
guarantee and indemnity intended to be created by this Clause 20 (Guarantee) in
support of the Secured Obligations.

 

- 95 -



--------------------------------------------------------------------------------

21. COMMITMENT COMMISSION AND FEES

 

21.1 Commitment commission

 

  21.1.1  The Borrower will pay to the Agent for the account of each Bank a
commitment commission on the amount of such Bank’s undrawn Commitment from day
to day.

 

  21.1.2  The commitment commission is calculated at the rate of 0.75 per cent,
per annum and payable in arrears on the last Business Day:

 

  (a) of each successive period of three months which ends during such period;
and

 

  (b) before the end of the Availability Period,

 

and will be payable together with any VAT and other taxes payable in respect of
any such commission.

 

21.2 Arrangement fee

 

The Borrower will pay to Arranger the arrangement fee in accordance with the Fee
Letter, together with any VAT and other taxes payable in respect of such fee.

 

21.3 Agency fee

 

The Borrower will pay to the Agent for its own account the agency fees at the
times, and in the amounts, specified in the Fee Letter, together with any VAT
and other taxes payable in respect of any such fees.

 

21.4 Underwriting fee

 

The Borrower will pay to the Banks which are party to this Agreement on the date
hereof an underwriting fee specified in the Fee Letter, together with any VAT
and other taxes payable in respect of any such fees, and such underwriting fee
will be shared amongst such Banks in the proportion their respective Commitments
as at the date of this Agreement bear to Total Commitments on that date.

 

21.5 Exit fee

 

If the Total Commitments are cancelled in full on or prior to the first
anniversary of the date of this Agreement, the Borrower will pay to the Banks in
the proportion their respective Commitments bear to Total Commitments on the
date of such cancellation a fee on such date equal to the amount of accrued
interest calculated in accordance with Clause 6.1 (Interest rate) on the
following basis:

 

  21.5.1  the Total Commitments are fully drawn as Advances on the date this
Agreement and remain outstanding until such date;

 

  21.5.2  EURIBOR applicable to such Advances is determined at the rate
applicable on the Interest Payment Date falling immediately prior to such date;
and

 

  21.5.3  the applicable Interest Period commenced on the date this Agreement
and ended on such date

 

- 96 -



--------------------------------------------------------------------------------

22. COSTS AND EXPENSES

 

22.1 Transaction expenses

 

The Borrower will, on demand by the Agent or the Security Trustee, pay or
reimburse the Agent and the Security Trustee all costs and expenses (including
legal and Monitoring Surveyors’ fees and expenses), together with any VAT and
other taxes payable in respect of any such costs and expenses, incurred by it in
connection with the negotiation, preparation and execution of the Finance
Documents and the completion of the transactions contemplated by the Finance
Documents.

 

22.2 Stamp taxes

 

The Borrower will pay all stamp, registration and other taxes to which any
Relevant Document or any judgment given in connection with any Relevant Document
is or may be subject and will, on demand by the Agent or the Security Trustee,
indemnify each Finance Party against any liabilities, costs, claims and expenses
resulting from any failure to pay or any delay in paying any such tax.

 

22.3 Agent’s and Security Trustee’s costs

 

In addition to the fees, costs and expenses paid or payable to the Agent under
Clause 21.4 (Agency fee) and to the Agent and the Security Trustee under Clause
32.5 (Amendment costs) and the other provisions of this Clause 22 (Costs and
expenses), the Borrower will, on demand by the Agent or the Security Trustee,
pay or reimburse the Agent and the Security Trustee for its own account at such
daily or hourly rates as determined by the Agent or the Security Trustee (each
acting reasonably) for all costs and expenses (including legal costs, telephone,
fax, copying, travel and personnel costs) incurred by the Agent and the Security
Trustee in connection with it taking such action as it may deem appropriate or
in complying with any instructions from the Banks, an Instructing Group or a
Bank (as the case may be) or any request by an Obligor in connection with the
Finance Documents.

 

22.4 Banks’ liabilities for costs

 

If the Borrower fail to perform any of its obligations under this Clause 22
(Costs and expenses), each Bank will indemnify the Agent and the Security
Trustee, in the proportion to which its Commitment at that time bears to Total
Commitments at that time (or if Total Commitments have been cancelled in full,
the proportion will be determined by reference to its Commitment and Total
Commitments immediately prior to such cancellation), against any loss incurred
by the Agent and the Security Trustee as a result of such failure and the
Borrower will promptly reimburse each Bank for any payment made by it pursuant
to this Clause 22.4 (Bank’s liability for costs).

 

23. DEFAULT INTEREST, BREAK COSTS AND INDEMNITIES

 

23.1 Default Interest Period

 

If any sum due and payable by any Obligor under:

 

  23.1.1  any Finance Document is not paid on its due date; or

 

- 97 -



--------------------------------------------------------------------------------

  23.1.2  any judgment of any court in connection with any Finance Document is
not paid on the date of such judgment,

 

the period beginning on such due date (or, in the case of a sum due as interest,
as soon as and to the extent permitted by Article 1154 of the Civil Code) or, as
the case may be, the date of such judgment and ending on the date upon which the
obligation to pay such sum (the balance for the time being unpaid being referred
to as an “unpaid sum”) is discharged will be divided into successive periods,
each of which (other than the first) will start on the last day of the preceding
such period and the duration of each of which will (except as otherwise provided
in this Clause 22) be selected by the Bank.

 

23.2 Default interest

 

During each such Interest Period, the rate of interest applicable to each Bank’s
portion of any unpaid sum will be the rate per annum determined by the Agent as
being the sum of EURIBOR applicable to the unpaid sum for such Interest Period,
the Margin (increased in accordance with Clause 23.3 (Penalty)) and, where the
Agent so determines, the Mandatory Costs Rate.

 

23.3 Penalty

 

If and for so long as any sum due and payable by any Obligor under any Finance
Document or under any judgement rendered in connection therewith will remain
outstanding, the Margin will be increased by 0.5 per cent. per annum.

 

23.4 Payment of default interest

 

Any accrued interest in respect of an unpaid sum will be due and payable and
will be paid by the Obligor concerned at the end of each Interest Period
applicable to it or on any other date as the Agent may specify by written notice
to that Obligor. The Agent will promptly notify the Borrower and each Finance
Party of the duration of each determination of interest in relation to any
unpaid sum in accordance with Clause 23.1.2 (Default interest).

 

23.5 Break costs

 

  23.5.1  Despite any other provision of any Finance Document, the Borrower
agrees that if:

 

  (a) a Bank receives or recovers all or part of an Advance or unpaid sum under
the Finance Documents from whatever source otherwise than on the date such
Obligor is scheduled to make repayment; or

 

  (b) the Borrower fails to pay any principal and interest due under this
Agreement on the Advances or such unpaid sum except to the extent that such
interest is paid in full when due under any Hedge,

 

it will, upon demand by the Agent, indemnify that Bank against any loss or
liability, together with any interest, penalties and expenses payable or
incurred in connection with such loss or liability, it may incur (including,
without limitation, under any Hedges) as a result of any such receipt or
recovery or failure to pay interest when due under this Agreement.

 

- 98 -



--------------------------------------------------------------------------------

  23.5.2  If a Bank intends to make a claim pursuant to Clause 23.5.1, it will
notify the Agent of the event by reason of which it is entitled to do so. The
Agent will then make demand under Clause 23.5.1 on behalf of that Bank.

 

23.6 Indemnity

 

The Borrower irrevocably and unconditionally agrees as a primary obligation to
indemnify each Finance Party, on demand by the Agent, against any loss or
liability arising out of:

 

  23.6.1  the occurrence of a Default; or

 

  23.6.2  the operation of Clauses 19.20 (Acceleration) or 26 (Sharing); or

 

  23.6.3  (other than by reason of the negligence or default of a Finance Party)
an Advance not being advanced after the Borrower has delivered a Drawdown
Notice; or

 

  23.6.4  any part of the Advances not being repaid in accordance with a notice
of prepayment.

 

23.7 Hedge indemnity

 

The Borrower irrevocably agrees to indemnify the Finance Parties in respect of
and against:

 

  23.7.1  any sum payable by any Finance Party to a counterparty under any Hedge
upon complete or partial termination prior to stated maturity, for any reason,
of that Hedge: and

 

  23.7.2  any cost, claim, loss, expense, or liability incurred by any Finance
Party in respect of any Hedge occurring as a result of any Obligor repaying an
Advance or any part of it (or any other Secured Obligation) on any date other
than its scheduled date for repayment.

 

23.8 Currency indemnity

 

If:

 

  23.8.1  a Finance Party receives:

 

  (a) any amount due and payable by an Obligor under a Finance Document; or

 

  (b) any amount due and payable by an Obligor under any order or judgment of a
court given or made in relation to a Finance Document; or

 

  23.8.2  any amount is converted into a claim or proof in respect of an
Obligor,

 

in a currency (“payment currency”) other than the currency (“account currency”)
in which that amount is expressed to be payable under the relevant Finance
Document, order or judgment:

 

- 99 -



--------------------------------------------------------------------------------

  (i) the Borrower irrevocably and unconditionally agrees as a primary
obligation to indemnify that Finance Party, on demand by the Agent, against any
loss or liability arising out of the conversion of the payment currency into the
account currency at a market rate in the usual course of business of that
Finance Party;

 

  (ii) if the amount received by that Finance Party, when converted into the
account currency at a market rate in the usual course of business of that
Finance Party is less than the amount owed in the account currency, the Borrower
will, on demand by the Agent, pay to that Finance Party an amount in the account
currency equal to the deficit (plus accrued interest, if any); and

 

  (iii) the Borrower will also pay to that Finance Party, on demand by the
Agent, any exchange costs and taxes payable in connection with any such
conversion.

 

24. PAYMENTS

 

24.1 Currency of account

 

Euro units are the currency of account and payment for the Secured Obligations
except that:

 

  24.1.1  each payment in respect of costs and expenses will be made in the
currency in which the same were incurred; and

 

  24.1.2  each payment pursuant to Clause 9.2 (Tax Indemnity) or 10.2 (Increased
Costs) will be made in the currency specified by the Finance Party concerned.

 

24.2 Payments to the Agent and the Security Trustee

 

Each payment by an Obligor or Finance Party under a Finance Document will be
paid, in immediately available, freely transferable and cleared funds to the
Agent or, where such payment is expressly required to be paid to the Security
Trustee, to the Security Trustee, to the account designated “Credit Suisse First
Boston, London Branch - account number 8552940 with Citibank NA, London Branch,
London Swift: CITIGB2L (or such other account as the Agent or the Security
Trustee may have specified for this purpose from time to time) so as to be
received by 10.00 a.m. on the due date for each such payment.

 

24.3 Payments by the Agent and the Security Trustee

 

  24.3.1  Except as specifically provided elsewhere in the Finance Documents,
each payment received by the Agent or the Security Trustee for the account of a
party to a Finance Document will be made available by the Agent to such party
for value on the same day by transfer to the account of such party being:

 

  (a) in the case of each Bank, the account notified by it to the Agent of its
Facility Office; and

 

  (b) in the case of any other party, the account previously notified in writing
to the Agent upon not less than five Business Days’ notice.

 

- 100 -



--------------------------------------------------------------------------------

  24.3.2  A payment will be deemed to have been made by the Agent and the
Security Trustee on the date on which it is required to be made under this
Agreement if the Agent or the Security Trustee has, on or before that date,
taken steps to make that payment in accordance with the regulations or operating
procedures of the clearing system used by the Agent or the Security Trustee in
order to make the payment.

 

24.4 No set-off

 

All payments required to be made by an Obligor to a Finance Party under a
Finance Document will be calculated without reference to any set-off or
counterclaim and will be made free and clear of and without any deduction for or
on account of any set-off or counterclaim.

 

24.5 Alternative payment arrangements

 

If, at any time, it becomes unlawful or impracticable (by reason of any action
of any governmental authority or any change in law, exchange control regulations
or any similar event) for any party to any Finance Document to make any payment
under a Finance Document in accordance with Clause 24.2 (Payments to the Agent
and the Security Trustee), such party:

 

  24.5.1  if it is a Finance Party, may agree with the Agent or the Security
Trustee alternative arrangements for making such, and any subsequent, payment;
and

 

  24.5.2  if it is an Obligor, will make such, and any subsequent, payment in
accordance with any such alternative payment arrangement as may be specified by
the Agent or the Security Trustee from time to time (acting reasonably).

 

24.6 Clawback

 

If an amount is, or is to be, paid or credited to the Agent or the Security
Trustee for the account of another party to any Finance Document, the Agent and
the Security Trustee will not be obliged to make the same available to that
other party until it has been able to establish to its satisfaction that it has
actually received such amount, but if the Agent or the Security Trustee does so
and it has not received such amount, then the party to whom such amount was so
made available will promptly, upon the request of the Agent or the Security
Trustee, refund the same to the Agent or the Security Trustee together with an
amount sufficient to indemnify the Agent and the Security Trustee against any
cost or loss it may have suffered or incurred by reason of its having paid out
such amount prior to its having received such amount.

 

24.7 Partial payments

 

If and whenever a payment is made by an Obligor under any Finance Document and
the Agent or the Security Trustee receives an amount less than the due amount of
such payment, the Agent or the Security Trustee may, unless such payment is
required to be applied (notwithstanding any purported appropriation by any
Obligor) in accordance with Clause 16 (Control Accounts), apply that amount
received in or towards the Secured Obligations in such order as the Agent or the
Security Trustee may determine

 

- 101 -



--------------------------------------------------------------------------------

and any surplus, after all Secured Obligations have been irrevocably paid or
discharged in full, will be paid to the Borrower or other person entitled to the
same.

 

25. SET-OFF

 

25.1 Contractual set-off

 

  25.1.1  Each Obligor authorises each Finance Party to apply any credit balance
to which any Obligor is entitled in satisfaction of the Secured Obligations.

 

  25.1.2  For this purpose, each Finance Party is authorised to purchase with
the moneys standing to the credit of any such account any other currency as may
be necessary to effect any such application.

 

25.2 Set-off not mandatory

 

No Finance Party is obliged to exercise any right given to it by Clause 25.1
(Contractual Set-off).

 

26. SHARING

 

26.1 Distribution of payments

 

If a Finance Party (in this Clause 26 (Sharing), a “Recovering Finance Party”)
applies any receipt or recovery from an Obligor to the payment of any of the
Secured Obligations owed to it and such amount is received or recovered other
than in accordance with Clause 24 (Payments), then such Recovering Finance Party
will:

 

  26.1.1  notify the Agent and the Security Trustee of such receipt or recovery;
and

 

  26.1.2  at the request of the Agent or the Security Trustee, promptly pay to
the Agent or the Security Trustee an amount (in this Clause 26 (Sharing), a
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent or the Security Trustee determines may be retained by such Recovering
Finance Party as its share of any payment to be made in accordance with Clause
24.7 (Partial payments).

 

26.2 Redistribution of payments

 

The Agent and the Security Trustee will treat the Sharing Payment as if it had
been paid by the relevant Obligor and distribute it between the Finance Parties
(other than the Recovering Finance Party) in accordance with Clause 24.7
(Partial payments).

 

26.3 Recovering Finance Party’s rights

 

The Recovering Finance Party will be subrogated into the rights of the parties
which have shared in a redistribution pursuant to Clause 26.2 (Redistribution of
payments) in respect of the Sharing Payment (and the relevant Obligor will be
liable to the Recovering Finance Party in an amount equal to the Sharing
Payment).

 

- 102 -



--------------------------------------------------------------------------------

26.4 Repayable recoveries

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by such Recovering Finance Party, then:

 

  26.4.1  each party which has received a share of such Sharing Payment pursuant
to Clause 26.2 (Redistribution of payments) will, upon request of the Agent or
the Security Trustee, pay to the Agent or the Security Trustee for account of
such Recovering Finance Party an amount equal to its share of such Sharing
Payment; and

 

  26.4.2  such Recovering Finance Party’s rights of subrogation in respect of
any reimbursement will be cancelled and the relevant Obligor will be liable to
the reimbursing party for the amount so reimbursed.

 

26.5 Exception

 

This Clause 26 (Sharing) will not apply if the Recovering Finance Party would
not, after making any payment pursuant to this Agreement, have a valid and
enforceable claim against the relevant Obligor.

 

27. FINANCE PARTIES

 

27.1 The Agent

 

  27.1.1  Each Bank, the Arranger and the Security Trustee appoints the Agent to
act as its agent under and in connection with the Finance Documents and
authorises the Agent to exercise such rights, powers, authorities and
discretions as are specifically delegated to the Agent under or in connection
with the Finance Documents, together with all such rights, powers, authorities
and discretions as are reasonably incidental to such rights, powers, authorities
and discretions.

 

  27.1.2  Unless otherwise expressly provided in any Finance Document, the
relationship between the Agent and the other Finance Parties is that of agent
and principal only.

 

27.2 Arranger

 

The Arranger has acted, and may continue to act, in arranging, and introducing
Banks to, the Facility. Except as specifically provided in this Agreement, the
Arranger has no obligations of any kind to any other party under or in
connection with a Finance Document.

 

27.3 Security Trustee

 

  27.3.1  The Security Trustee is appointed, and continues to act, as security
trustee for the Finance Parties under the Security Trust Deed in relation to the
Trust Assets (as defined therein).

 

  27.3.2 

Each Finance Party authorises the Security Trustee to exercise such rights,
powers, authorities and discretions as are specifically delegated to the
Security Trustee under or in connection with the Finance Documents, together
with all

 

- 103 -



--------------------------------------------------------------------------------

 

such rights, powers, authorities and discretions as are reasonably incidental to
such rights, powers, authorities and discretions.

 

27.4 Duties

 

The duties of the Agent, the Arranger and the Security Trustee under the Finance
Documents are solely mechanical and administrative in nature.

 

27.5 Information

 

  27.5.1  The Agent will promptly:

 

  (a) forward to the person concerned the original or a copy of any document
which is delivered to the Agent by a party to this Agreement for that person;

 

  (b) inform any other Finance Party of the contents of any notice or document
received by the Agent under Clause 3 (Conditions precedent); and

 

  (c) notify each Bank of the occurrence of any Default of which the Agent has
notice from the Borrower or any Bank.

 

  27.5.2  Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the accuracy or completeness of any
document it forwards to another party to this Agreement.

 

  27.5.3  Except as provided above, neither the Agent nor the Security Trustee
has any duty:

 

  (a) either initially or on a continuing basis to provide any Bank with any
credit or other information concerning the financial condition or affairs of any
Obligor whether coming into its possession, on or after the date of this
Agreement; or

 

  (b) unless specifically requested to do so by a Bank in accordance with this
Agreement, to request any certificates or other documents from any Obligor.

 

27.6 Instructing Group’s instructions

 

The Agent and the Security Trustee:

 

  27.6.1  will, if so instructed by an Instructing Group, or where specifically
required, by all the Banks, refrain from exercising any right, power or
discretion vested in it as the Agent or as the Security Trustee under the
Finance Documents;

 

  27.6.2  may exercise any right, power or discretion vested in it as the Agent
or as the Security Trustee unless instructed by:

 

  (a) an Instructing Group not to exercise any such right, power or discretion;
or

 

- 104 -



--------------------------------------------------------------------------------

  (b) all the Banks to exercise any such right, power or discretion and, if it
is to be exercised, as to the manner in which it should be exercised; and

 

  27.6.3  may refrain from acting as instructed by an Instructing Group or,
where required, all the Banks where the Agent or the Security Trustee determines
that:

 

  (a) for it or any of its delegates to do so it is likely to constitute it or
any such delegate acting unlawfully; or

 

  (b) it may be required to begin any legal action or proceedings arising out of
or in connection with any Relevant Document unless it has received such security
as it may require (whether by payment in advance or otherwise) for all costs,
claims, losses, expenses and liabilities together with VAT thereon which it will
or may expend or incur in complying with such instructions.

 

27.7 Delegation

 

The Agent, the Arranger and the Security Trustee may engage and pay for the
advice or services of any lawyers, accountants, surveyors or other experts whose
advice or services may to it seem necessary, expedient or desirable and rely
upon any advice so obtained.

 

27.8 Exoneration

 

The Agent, the Arranger and the Security Trustee are not:

 

  27.8.1  bound to enquire as to:

 

  (a) whether or not any representation made or deemed to be made by an Obligor
under any Relevant Document is true or correct;

 

  (b) the occurrence or otherwise of any Default; or

 

  (c) the performance, or any breach or default, by an Obligor of its
obligations under any Relevant Document;

 

  27.8.2  bound to account to any Bank for any sum or the profit element of any
sum received by it for its own account;

 

  27.8.3  bound to disclose to any other person any information relating to any
Obligor if:

 

  (a) the person providing such information expressly stated that such
information was confidential; or

 

  (b) such disclosure would or might in its opinion constitute a breach of any
law or be otherwise actionable at the suit of any person; or

 

  27.8.4  under any obligation except as expressly provided in this Agreement.

 

- 105 -



--------------------------------------------------------------------------------

27.9 Indemnities

 

  27.9.1  Without limiting the liability of any Obligor under the Relevant
Documents, each Bank will promptly on demand by the Agent, the Arranger or the
Security Trustee indemnify, in its proportion, the Agent, the Arranger or the
Security Trustee against any costs, claims, losses, expenses (including legal
fees) and liabilities together with any VAT thereon which the Agent, the
Arranger or the Security Trustee may incur, otherwise than by reason of its own
gross negligence or wilful misconduct, in acting in its capacity as such (other
than any which have been reimbursed by the Borrower pursuant to Clause 23
(Default interest, break costs and indemnities)).

 

  27.9.2  A Bank’s proportion of the liability under Clause 27.9.1 will be the
proportion which its participation in the Advances (if any) bears to the total
amount of the Advances on the date of the demand. If, however, no part of the
Advances is outstanding on the date of demand, then the proportion will be the
proportion which its Commitment, bears to the Total Commitments as at the date
of demand (or if the Total Commitments have been cancelled in full, the
proportion will be determined by reference to its Commitment and the Total
Commitments immediately before being cancelled).

 

  27.9.3  The Borrower will promptly on demand by the Agent or the Security
Trustee reimburse each Bank for any payment made by it under Clause 27.9.1.

 

27.10  Exclusion of liability

 

  27.10.1  Except in the case of gross negligence or wilful default, the Agent,
the Arranger and the Security Trustee accept no responsibility for, or any
liability (whether in negligence or otherwise) in respect of:

 

  (a) the adequacy, accuracy and/or completeness of any information supplied by
the Agent, the Arranger or the Security Trustee, by any Obligor or by any other
person in connection with the Relevant Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with any Relevant Document;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Relevant Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, pursuant to or in connection with this
Agreement; or

 

  (c) the exercise of, or the failure to exercise, any judgment, discretion or
power given to any of them by or in connection with any Relevant Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with this Agreement.

 

- 106 -



--------------------------------------------------------------------------------

  27.10.2  Each party to this Agreement agrees that it will not assert or seek
to assert against any director, officer or employee of the Agent, the Arranger
or the Security Trustee any claim it might have against any of them in respect
of the matters referred to in Clause 27.10.1.

 

27.11  Banks’ own credit appraisal

 

Each Bank agrees with the Agent, the Arranger and the Security Trustee that:

 

  27.11.1  it has not, and will not at any time, rely on the Agent, the Arranger
or the Security Trustee; and

 

  27.11.2  at all times it has itself been, and will continue to be, solely
responsible for making its own independent appraisal of and investigation into
all risks arising under or in connection with the Relevant Documents and the
Obligors,

 

in each case, in relation to (without limitation):

 

  (a) the financial condition, creditworthiness, condition, affairs, status and
nature of each Obligor;

 

  (b) the legality, validity, effectiveness, adequacy and enforceability of each
Relevant Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, pursuant to or in connection with this
Agreement;

 

  (c) whether such Bank has recourse, and the nature and extent of that
recourse, against an Obligor or any other person or any of their respective
assets under or in connection with any Relevant Document, the transactions
herein contemplated or any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection with
this Agreement; and

 

  (d) the adequacy, accuracy and/or completeness of any information provided by
the Agent, the Arranger or the Security Trustee, an Obligor, or by any other
person in connection with any Relevant Document, the transactions contemplated
by the Relevant Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, pursuant to or in connection
with this Agreement.

 

27.12  Compliance

 

  27.12.1  The Agent and the Security Trustee may at its own discretion refrain
from:

 

  (a)

commencing any legal or administrative action, proceeding or arbitration
(whether or not in accordance with the instructions of an Instructing Group)
until it has received such security as it may require (whether by way of payment
in advance or otherwise) for all costs, claims, losses, expenses (including
legal fees) and liabilities together with any VAT

 

- 107 -



--------------------------------------------------------------------------------

 

thereon which it will or may expend or incur in connection with such action,
proceedings or arbitration; and

 

  (b) doing anything (whether or not in accordance with the instructions of an
Instructing Group) which might, in its opinion, constitute a breach of any law
or regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation of any jurisdiction.

 

  27.12.2  Without limiting Clause 27.12.1, neither the Agent nor the Security
Trustee need disclose any information relating to any Obligor or any of its
affiliates if the disclosure might, in the opinion of the Agent or the Security
Trustee, constitute a breach of any law or regulation or any duty of secrecy or
confidentiality or be otherwise actionable at the suit of any person.

 

27.13  Banks and other parties

 

The Agent, the Arranger and the Security Trustee may:

 

  27.13.1  treat each Bank as a Bank, entitled to payments under the Finance
Documents and as acting through its Facility Office until notice to the contrary
is received by the Agent from that Bank;

 

  27.13.2  assume that any right, power, authority or discretion vested under
the Finance Documents upon an Instructing Group, the Banks or any other person
or group of persons has not been exercised;

 

  27.13.3  as to any matters of fact which might reasonably be expected to be
within the knowledge of an Obligor, rely upon a certificate signed by or on
behalf of such Obligor;

 

  27.13.4  rely upon any communication or document believed by it to be genuine;
and

 

  27.13.5  assume any representation made or deemed to be made by an Obligor
under any Relevant Document is true and correct and not misleading;

 

  27.13.6  assume that no Default or Event of Default has occurred or is
continuing;

 

  27.13.7  assume that no Obligor is in default of its obligations under any
Relevant Document;

 

  27.13.8  assume that any notice or request by any Obligor is made on behalf of
all Obligors; and

 

  27.13.9  rely upon any communication or document believed by it to be genuine.

 

27.14  The Agent, the Arranger and the Trustee individually

 

  27.14.1  The Agent, the Arranger and the Security Trustee, if it is also a
Bank, have the same rights and powers under the Finance Documents as any other
Bank and may exercise those rights and powers as though it were not the Agent,
the Arranger or the Security Trustee.

 

- 108 -



--------------------------------------------------------------------------------

  27.14.2  The Agent, the Arranger and the Security Trustee may accept deposits
from, act as agent for, or in relation to, any financing, lend money to and
generally engage in any kind of banking or other business with any member of the
Group and retain any profits or remuneration in connection with the same.

 

27.15  Agency division separate

 

In acting as Agent or Security Trustee, the Agent and the Security Trustee will
be regarded as acting through its Loans Agency Department which will be treated
as a separate entity from any other of its divisions or departments and, despite
the provisions of this Clause 27 (Finance Parties), any information received by
some other division or department of the Agent or the Security Trustee may be
treated as confidential and will not be regarded as having been given to its
Loans Agency Department.

 

27.16  Syndicate meetings

 

  27.16.1  The Agent may at any time in its own discretion convene a meeting of
the Banks and the Security Trustee.

 

  27.16.2  If authorised by an Instructing Group, the Agent will at any time
convene a meeting of the Banks and the Security Trustee.

 

  27.16.3  Whenever the Agent is to convene any such meeting it will promptly
give notice in writing to the Banks and the Security Trustee of the day, time
and place thereof and the nature of the business to be transacted thereat.

 

  27.16.4  All meetings of Banks and the Security Trustee will be held in London
unless otherwise agreed by all Banks.

 

27.17  Amendments by Agent

 

  27.17.1  If authorised in accordance with Clause 32 (Amendments), the Agent
may (except where any other authority is required for the same by the express
provisions of a Finance Document) grant waivers or consents or (with the
agreement of the Borrower (on behalf of the Obligors)) vary the terms of any
Finance Document.

 

  27.17.2  Any such waiver, consent or variation so authorised and effected by
the Agent will be binding on all the Finance Parties and the Agent will be under
no liability whatsoever in respect of any such waiver, consent or variation.

 

27.18  Resignation

 

  27.18.1  The Agent and the Security Trustee may resign its appointment under
the Finance Documents at any time without assigning any reason for doing so by
giving not less than 30 days’ prior notice to that effect to the Borrower (on
behalf of the Obligors), and each other Finance Party. No such resignation will
be effective unless a successor for the Agent is appointed in accordance with
this Clause 27.18 (Resignation).

 

- 109 -



--------------------------------------------------------------------------------

  27.18.2  An Instructing Group may remove the Agent or Security Trustee from
its role as the Agent or Security Trustee, respectively, by notice to that
effect to the Agent or Security Trustee, the Borrower and each Bank.

 

  27.18.3  If the Agent or the Security Trustee gives notice of its resignation
pursuant to Clause 27.18.1, then any reputable and experienced bank or other
financial institution may be appointed as a successor to the Agent or the
Security Trustee by an Instructing Group during the period of such notice but,
if no such successor is so appointed, the Agent or, as applicable, the Security
Trustee may appoint such a successor itself.

 

  27.18.4  If a successor to the Agent or the Security Trustee is removed under
Clause 27.18.2 or appointed under Clause 27.18.3, then:

 

  (a) the retiring or departing Agent or the Security Trustee will be discharged
from any further obligation under the Finance Documents but will remain entitled
to the benefit of the provisions of this Clause 27 (Finance Parties);

 

  (b) its successor and the other parties to the Finance Documents will have the
same rights and obligations amongst themselves as they would have had if such
successor had been party to this Agreement as the Agent or, as applicable, the
Security Trustee; and

 

  (c) no Obligors will incur any additional liability under this Agreement
(including, but not limited to Clauses 9 (Taxes), 10 (Increased Costs) and 11
(Illegality)) to the Agent or the Security Trustee in excess of the amount it
would have been obliged to pay after the successor Agent or, as applicable, the
Security Trustee had not been so appointed unless:

 

  (i) after the date on which the successor Agent or the Security Trustee is
appointed, there is any change in, or in the interpretation or application of,
any relevant law or the practice giving rise to any such liability; or

 

  (ii) the relevant Obligor would incur such liability irrespective of whether
or not the successor Agent or the Security Trustee had been appointed.

 

  27.18.5  The resigning or departing Agent or the Security Trustee will make
available to the successor Agent or, as applicable, the Security Trustee such
documents and records and provide such assistance as the successor Agent or, as
applicable, the Security Trustee may reasonably request for the purposes of
performing its functions as the Agent or, as applicable, the Security Trustee
under the Finance Documents.

 

- 110 -



--------------------------------------------------------------------------------

27.19  The Agent as Mandataire

 

  27.19.1  Each Finance Party appoints the Agent as its attorney (mandataire)
with a view to the signing of the Share Pledges in respect of shares in an
Original French Obligor with full power on its behalf and in its name:

 

  (a) to do all acts and things and agree the terms of and execute all documents
which the Agent may consider necessary or useful for the purposes of executing,
registering and administering the Shares Pledges in respect of shares in an
Original French Obligor and enforcing, renewing such power if and when needed,
waiving or releasing any right acquired by them hereunder, subject always to
Clause 32.1 (Amendments); and

 

  (b) generally, to take any action in any manner whatsoever related to the
Shares Pledges in respect of shares in an Original French Obligor.

 

  27.19.2  Each Finance Party undertakes, if so requested by the Agent, to
ratify or confirm any act of the Agent performed in accordance with Clause
27.19.1 and/or grant any specific and supplementary power of attorney,
especially (but without limitation) with respect to the enforcement of the
Shares Pledges in respect of shares in an Original French Obligor.

 

28. PARTIES

 

28.1 Benefit of Finance Documents

 

Each Finance Document will be binding upon and inure to the benefit of each
party to the Finance Documents and its or any subsequent successors, transferees
and assigns.

 

28.2 No transfers by Obligors

 

No Obligor may assign or in any way transfer any of its rights or obligations
under a Finance Document.

 

28.3 Transfers by Banks

 

  28.3.1  A Bank may, at any time, assign, transfer or novate all or any of its
rights and obligations under the Finance Documents to a New Bank. However, no
Bank may assign, transfer or novate all or any of its rights and obligations
under the Finance Documents to a New Bank which is not a Qualifying Bank on the
date such assignment, transfer or novation takes effect.

 

  28.3.2  The benefit of each Finance Document will be maintained in favour of
the beneficiary of any such assignment, transfer or novation, and the Agent will
be the agent for each such beneficiary in accordance with the terms of the
Finance Documents.

 

  28.3.3 

A Bank may transfer all or any of its rights, benefits and/or obligations under
the Finance Documents to a New Bank by way of novation by delivering to the
Agent a duly completed Transfer Certificate executed by such Bank and the New
Bank in which event, on the later of the date specified in such Transfer
Certificate and the fifth Business Day after (or such earlier Business

 

- 111 -



--------------------------------------------------------------------------------

 

Day endorsed by the Agent on such Transfer Certificate falling on or after) the
date of delivery of such Transfer Certificate to the Agent:

 

  (a) to the extent specified in such Transfer Certificate:

 

  (i) the transferring Bank’s rights against, and further obligations towards,
the Obligors and the other Finance Parties respectively; and

 

  (ii) the Obligors’ and the other Finance Parties’ respective rights against,
and further obligations towards, the transferring Bank,

 

in each case, under the Finance Documents will be cancelled and released (in
this Clause 28.3.3, the “discharged rights and obligations”);

 

  (b) the Obligors and the other Finance Parties will respectively assume rights
and obligations towards the New Bank which is party to such Transfer
Certificate, and such New Bank will assume rights and obligations towards the
Obligors and the other Finance Parties respectively, which, in each case, differ
from the discharged rights and obligations only insofar as the discharge rights
and obligations are assumed by or in respect of the New Bank in place of the
transferring Bank; and

 

  (c) such New Bank will become party as a Bank to those Finance Documents to
which the transferring Bank was a party.

 

28.4 Transfer fees

 

On the date upon which an assignment, transfer or novation takes effect pursuant
to Clause 28.3.3, the relevant assignee or New Bank will pay to the Agent for
its own account a fee of euro 1,000.

 

28.5 New Charging Companies

 

  28.5.1  The Borrower may, at any time if a Default is not continuing, request
all the Banks to consent to a wholly-owned special purpose subsidiary of the
Borrower acceding as a New Charging Company under this Agreement.

 

  28.5.2  Any such consent may only be given by all the Banks in their absolute
discretion upon such conditions as they may specify.

 

  28.5.3  If consent is given in accordance with Clause 28.5.2 to the accession
of a New Charging Company and subject to any conditions specified in relation to
such consent, the Borrower will procure that its wholly-owned subsidiary
promptly delivers to the Agent an Accession Agreement, duly executed by it.

 

- 112 -



--------------------------------------------------------------------------------

  28.5.4  The Agent will be obliged to execute that Accession Agreement if:

 

  (a) all the Banks have given such consent in accordance with Clause 28.5.2
(subject to any conditions specified in relation to such consent);

 

  (b) no Default is continuing in relation to that New Charging Company or would
result upon that New Charging Company acceding as a party to this Agreement; and

 

  (c) the New Charging Company has duly executed and delivered to the Security
Trustee an Accession Deed under (and as defined in) the Security Trust Deed.

 

  28.5.5  Each party to this Agreement (other than the relevant New Charging
Company) irrevocably authorises the Agent to execute the relevant Accession
Agreement on its behalf. The execution of an Accession Agreement by the New
Charging Company concerned constitutes confirmation by it that it is an Obligor
under this Agreement.

 

  28.5.6  The relevant Accession Agreement will take effect, subject to the
satisfaction of any conditions specified in relation to such consent, on the
date of execution of that Accession Agreement by the Agent or, if later, the
date specified in that Accession Agreement and, on that date that subsidiary
will become a New Charging Company.

 

28.6  Notifications

 

The Agent will:

 

  (a) notify the Borrower and the other Banks within fourteen days of the date
upon which an assignment takes effect pursuant to Clause 28.3 (Transfers by
Banks); and

 

  (b) notify the Banks within fourteen days of the date upon which a New
Charging Company accedes as a party to this Agreement pursuant to Clause 28.5
(New Charging Companies).

 

29.  CALCULATIONS AND EVIDENCE OF DEBT

 

29.1  Basis of accrual

 

Interest and commitment commission will accrue from day to day and will be
calculated on the basis of a year of 360 days (or, in any case where market
practice differs, in accordance with market practice) and the actual number of
days elapsed.

 

29.2  Evidence of debt

 

Each Bank will maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 

- 113 -



--------------------------------------------------------------------------------

29.3 Accounts

 

The Agent will maintain on its books a control account or accounts in which will
be recorded:

 

  29.3.1  the amount of the Advances and each Bank’s participation in the
Advances;

 

  29.3.2  the amount of all principal, interest and other amounts due or to
become due from each Obligor to any Finance Party under the Finance Documents
and each Bank’s share in such amounts; and

 

  29.3.3  the amount of any amount received or recovered by any Finance Party
under the Finance Documents.

 

29.4 Evidence

 

In any legal action or proceeding arising out of or in connection with a Finance
Document, the entries made in the accounts maintained pursuant to Clauses 29.2
(Evidence of debt) and 29.3 (Accounts) will, in the absence of manifest error,
be conclusive evidence of the existence and amounts of the specified obligations
of the Obligors.

 

29.5 Certificate of Banks

 

A certificate of a Bank as to:

 

  29.5.1  the amount by which a sum payable to it under a Finance Document is to
be increased under Clause 9.1 (Tax gross-up); or

 

  29.5.2  the amount for the time being required to indemnify it against any
such cost, payment or liability as is mentioned in Clauses 9.2 (Tax indemnity)
or 10.2 (Increased Costs),

 

will, in the absence of manifest error, be conclusive evidence of any such
amounts.

 

29.6 Agent’s and Security Trustee’s certificates

 

A certificate of the Agent or the Security Trustee as to:

 

  29.6.1  the amount at any time due from an Obligor to a Finance Party under a
Finance Document; or

 

  29.6.2  the amount which, but for any obligation of an Obligor to a Finance
Party under a Finance Document being or becoming void, voidable, unenforceable
or ineffective, at any time would have been due from that Obligor,

 

will, in the absence of manifest error, be conclusive evidence of any such
amount.

 

- 114 -



--------------------------------------------------------------------------------

29.7 Information

 

Any information which is of a confidential nature to the Group which is supplied
by or on behalf of any Obligor to any Finance Party pursuant to the Finance
Documents may only be used by the Finance Parties (and disclosed to its
professional advisors) for:

 

  29.7.1  the purposes of exercising their rights under the Relevant Documents
and matters reasonably incidental thereto;

 

  29.7.2  communicating to a proposed New Bank and it has validly executed and
delivered to the Borrower in its favour a confidentiality undertaking
substantially the same as this Clause 29.7;

 

  29.7.3  protecting or obtaining advice on the rights and duties of a Finance
Party under the Relevant Documents;

 

  29.7.4  the purposes of its audit requirements,

 

and such confidential information will not otherwise be disclosed by any Finance
Party to any third party except:

 

  (a) with the prior consent of the Borrower (not to be unreasonably withheld or
delayed)

 

  (b) if the intended recipient of such confidential information is any bank,
building society, financial institution or other person who may enter into
contractual relations with such Bank in relation to the Finance Documents and it
has validly executed and delivered to the Borrower in its favour a
confidentiality undertaking substantially the same as this Clause 29.7;

 

  (c) to the extent required by law or any order or request of any court;

 

  (d) to the extent required by any state (or political subdivision thereof) or
supra-national agency, authority, central bank, government, legislature,
executive or person having jurisdiction, control or authority over the relevant
Finance Party; or

 

  (e) to the extent it is or becomes a matter of public knowledge.

 

30. REMEDIES AND WAIVERS

 

30.1 No failure to exercise, nor any delay in exercising, on the part of a
Finance Party, any right or remedy under a Finance Document will operate as a
waiver of any such right or remedy, nor will any single or partial exercise of
any right or remedy prevent any further or other exercise of that right or
remedy or the exercise of any other right or remedy.

 

30.2 The rights and remedies of the Finance Parties under the Finance Documents
are cumulative and not exclusive of any rights or remedies provided by law.

 

31. NOTICES

 

31.1 Giving of notices

 

  31.1.1 

Any notice, demand or other communication under or in connection with a Finance
Document will be given in writing and will be made in the English

 

- 115 -



--------------------------------------------------------------------------------

 

language, and will be deemed to be given, as follows:

 

  (a) in writing, when delivered; or

 

  (b) by fax, when received.

 

  31.1.2  However, a notice or other communication given in accordance with the
above but received on a non-Business Day or after business hours in the place of
receipt will only be deemed to be given on the next Business Day in that place.

 

31.2 Addresses for notices

 

  31.2.1  The address and fax number of each party to this Agreement for all
notices, demands and other communications under or in connection with a Finance
Document are:

 

  (a) if a person is a party to this Agreement on the date of this Agreement, as
set out under its name (or, in the case of each Obligor, the Borrower’s name) in
Schedule 7 (Addresses for notices) to this Agreement;

 

  (b) if a person becomes a party to this Agreement after the date of this
Agreement, those notified by that party for this purpose to the Agent on or
before the date it becomes a party to this Agreement; and

 

  (c) any other notified by that party to this Agreement for this purpose to the
Agent by not less than five Business Days’ notice.

 

  31.2.2  The Agent will, promptly upon request from any party to this
Agreement, give that party the then current address and fax number of any party
to this Agreement.

 

32. AMENDMENTS

 

32.1 Amendment procedures

 

Subject to Clauses 32.2 (All Bank consent), 32.3 (Agent’s rights) and 32.3
(Security Trustee’s rights), the Agent, if so instructed by an Instructing
Group, and the Borrower (on behalf of Obligors) may from time to time amend any
Finance Document or waive, prospectively or retrospectively, any of the
requirements of any Finance Document and any such amendment or waiver will be
binding on all parties to this Agreement.

 

32.2 All Bank consent

 

Any waiver or amendment of a Finance Document which:

 

  32.2.1  relates to Clause 26 (Sharing) or this Clause 32 (Amendments);

 

  32.2.2  reduces the proportion of any amount received or recovered (whether by
way of set-off, combination of accounts or otherwise) in respect of any amount
due from an Obligor under a Finance Document to which any Bank is entitled; or

 

  32.2.3  changes the principal amount of or currency of the Advances; or

 

- 116 -



--------------------------------------------------------------------------------

  32.2.4  changes the Margin, the amount or currency of any payment of interest,
fees or any other amount payable under a Finance Document to a Finance Party or
defers the due date for repayment of such amount; or

 

  32.2.5  defers the Final Repayment Date; or

 

  32.2.6  changes the definition of “Instructing Group”; or

 

  32.2.7  changes any provision of the Security Trust Deed; or

 

  32.2.8  changes any provision which contemplates the need for the consent or
approval of all the Banks,

 

may not be made in accordance with Clause 32.1 (Amendment procedures) without
the prior consent of all Banks.

 

32.3 Agent’s rights

 

The Agent is not obliged to agree to any waiver or amendment of a Finance
Document which:

 

  32.3.1  changes Clauses 21.3 (Agency fee), 22 (Costs and expenses), 27
(Finance Parties) or this Clause 32 (Amendments); or

 

  32.3.2  otherwise changes any rights of the Agent under any Finance Document
or otherwise subjects the Agent to any new or additional obligations under any
Finance Document.

 

32.4 Security Trustee’s rights

 

The Security Trustee will not, without its agreement, be bound by any waiver or
amendment of a Finance Document which:

 

  32.4.1  changes Clauses 22 (Costs and expenses), 27 (Finance Parties) or this
Clause 32 (Amendments); or

 

  32.4.2  changes the Security Trust Deed; or

 

  32.4.3  otherwise changes any rights of the Security Trustee under any Finance
Document or otherwise subjects the Agent to any new or additional obligations
under any Finance Document.

 

32.5 Amendment costs

 

If an Obligor requests any amendment or waiver to any Finance Document, the
Borrower will, on demand of the Agent or the Security Trustee, reimburse each
Finance Party for all costs and expenses (including legal fees of the Agent and
the Security Trustee) together with any VAT thereon incurred by each Finance
Party in responding to or complying with such request.

 

33. APPLICABLE LAW AND JURISDICTION

 

33.1 This Agreement is governed by Belgian law.

 

- 117 -



--------------------------------------------------------------------------------

33.2 Each Obligor agrees for the benefit of the Finance Parties that any dispute
in connection with this Agreement will be subject to the exclusive jurisdiction
of the courts of Brussels, without prejudice to the rights of any Finance Party
to take legal action before any other court of competent jurisdiction.

 

33.3 For the purposes of any legal action in connection with any Finance
Document, each Obligor elects domicile at the offices of the Borrower and
undertake at all times to maintain an elected domicile in Brussels.

 

34. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

The pages of this Agreement were initialled for the purposes of authentication
by:

 

(A) Jonas Deroo or Christopher Litt of De Bandt, Hecke, Lagae & Loesch,
Brederode-Straat 13, 1000 Brussels, or Patrick Metdepenninghen or David Grant of
the Borrower of 48 Quai du Commerce, 1000 Brussels, on behalf of the Original
Obligors; and

 

(B) Yves Herinckx, Christel Vanassche, Lounia Czupper or James Stott of Clifford
Chance, Avenue Louise 65, 1050 Brussels or Jeff Nash, Derek Vago or Louise Weir
of the Arranger of One Cabot Square London E14 4QJ, on behalf of the Finance
Parties.

 

Made in six originals, of which one will be held by the Borrower, one by the
Borrower for each of the Original Charging Companies, one by the Agent for
itself, the Arranger and the Security Trustee and three copies by the Agent for
the Banks, on 11 October 1999.

 

- 118 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

PARTIES

 

Part A

 

Banks

 

Banks

--------------------------------------------------------------------------------

  

Facility Offices

--------------------------------------------------------------------------------

   Commitment
(euro)


--------------------------------------------------------------------------------

Credit Suisse First Boston, London Branch   

Five Cabot Square

London E14 4QR

   140,000,000     

Fax:             +44 020 7888 8398

Acc no:       8552940

maintained with Citibank NA, London

Attention:   Loans Agency Department

with a copy to:

 

Credit Suisse First Boston (Europe) Limited

One Cabot Square

London E14 4QJ

 

Fax: 00 44 207 888 4699

 

Attention: The Directors, European Real Estate Products Group

               140,000,000

 

- 119 -



--------------------------------------------------------------------------------

Part B

 

Original Charging Companies

 

Original Charging Companies

--------------------------------------------------------------------------------

  

Registered office

--------------------------------------------------------------------------------

  

Reg. No./RC

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

SSC Benelux Zaventem SCS

   18 Quai du Commerce, 1000 Brussels   

RC Brussels

N° 547,856

   Belgium

SSC Benelux Machelen SCS

   18 Quai du Commerce, 1000 Brussels   

RC Brussels

N° 3,502

   Belgium

Imoganco BVBA

   18 Quai du Commerce, 1000 Brussels   

RC Brussels

N° 626,394

   Belgium

Shurgard France SAS

   191, rue Saint Honoré, 75001 Paris   

RCS B403 609

779

   France

Shurgard Meditérannée SAS

   138 Boulevard des Jardiniers 06200 Nice   

RCS B948 678

244

   France

Shurgard Storage Centers Sweden KB

   Skytteholmvägen 2, 171 44 Solna    969639-8479    Sweden

Shurgard Sweden AB

   Skytteholmvägen 2, 171 44 Solna    556550-5152    Sweden

Shurgard Storage Centres UK Limited

  

14 St. Mary’s Road

Long Ditton

Surbiton

Surrey KT6 5EY

   3454778    England
and Wales

Shurgard Nederland B.V.

   Bachlaan 35 5707RN Helmond    17112607    Netherlands

 

- 120 -